Exhibit 10.61 DIP Credit Agreement

EXECUTION VERSION
SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Dated as of June 9, 2013
by and among
EXIDE TECHNOLOGIES,
a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
as US Borrower,
EXIDE GLOBAL HOLDING NETHERLANDS C.V.,
as Foreign Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Agent
___________________________________________


J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger
UBS SECURITIES LLC,
as Documentation Agent





--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

TABLE OF CONTENTS
1.DEFINITIONS AND CONSTRUCTION    
1.1Definitions    
1.2Accounting Terms    
1.3Code    
1.4Construction    
1.5Schedules and Exhibits    
1.6Exchange Rates; Currency Equivalents; Applicable Currency    
2.LOANS AND TERMS OF PAYMENT    
2.1Revolver Advances    
2.2Term Advances    
2.3Borrowing and Withdrawal Procedures and Settlements    
2.4Payments; Reductions of Commitments; Prepayments    
2.5Repayment    
2.6Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations    
2.7Crediting Payments    
2.8Designated Account    
2.9Maintenance of Loan Accounts; Statements of Obligations    
2.10Fees    
2.11Letters of Credit    
2.12LIBOR Option
2.13Capital Requirements; Exchange Indemnification; Regulatory Limitation    
2.14[Reserved].    
2.15Collection of Accounts; Cash Dominion    



--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

2.16Circumstances Affecting Euro Availability    
2.17[Reserved]    
2.18Priority and Liens Applicable to the Company    
2.19Payment of Obligations    
2.20No Discharge; Survival of Claims    
2.21Additional Term Advance Option.    
3.CONDITIONS; TERM OF AGREEMENT    
3.1Conditions Precedent    
3.2Conditions Precedent to all Extensions of Credit    
3.3Maturity    
3.4Effect of Maturity    
3.5Early Termination by Borrowers    
3.6Conditions Subsequent    
3.7Conditions to each Withdrawal Date    
4.REPRESENTATIONS AND WARRANTIES    
4.1Due Organization and Qualification; Subsidiaries    
4.2Due Authorization; No Conflict    
4.3Governmental Consents    
4.4Binding Obligations; Perfected Liens    
4.5Title to Assets; No Encumbrances    
4.6Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims    
4.7Litigation
4.8Compliance with Laws    
4.9Historical Financial Statements    



--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

4.10Corporate Benefit    
4.11Employee Benefits    
4.12Environmental Condition    
4.13Intellectual Property    
4.14Leases    
4.15Deposit Accounts and Securities Accounts    
4.16Complete Disclosure    
4.17Material Contracts    
4.18Patriot Act    
4.19Indebtedness    
4.20Payment of Taxes    
4.21Margin Stock    
4.22Governmental Regulation    
4.23OFAC    
4.24Employee and Labor Matters    
4.25Eligible Accounts    
4.26Eligible Inventory    
4.27Locations of Inventory and Equipment    
4.28Inventory Records    
4.29Trust    
4.30Financing Orders    
4.31No Material Adverse Change    
4.32Centre of Main Interest    
4.33Solvency.    



--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

5.AFFIRMATIVE COVENANTS    
5.1Financial Statements, Reports, Certificates    
5.2Collateral Reporting, Etc.    
5.3Existence    
5.4Maintenance of Properties    
5.5Taxes    
5.6Insurance    
5.7Inspections; Audits    
5.8Compliance with Laws    
5.9ERISA; Foreign Pension Plans    
5.10Environmental    
5.11Post-Closing Matters    
5.12Formation of Subsidiaries; Mortgages    
5.13Further Assurances    
5.14Lender Meetings    
5.15Cash Management    
5.16Location of Inventory and Equipment    
5.17Foreign Borrower Holding Company    
5.18Unrestricted Subsidiaries    
5.19Advisory Firm    
5.20Final Financing Order    
5.21Carve Out Account    
5.22Financial Assistance    
5.23Certain Foreign Receivables    



--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

5.24Proceedings    
5.25Certain Bankruptcy Matters.    
5.26Assumption and Rejection of Contracts and Leases    
6.NEGATIVE COVENANTS    
6.1Indebtedness    
6.2Liens    
6.3Restrictions on Fundamental Changes    
6.4Disposal of Assets    
6.5Change Name    
6.6Nature of Business    
6.7Debt Payments and Amendments    
6.8Change of Control    
6.9Restricted Payments    
6.10Accounting Methods    
6.11Investments; Controlled Investments    
6.12Transactions with Affiliates    
6.13Use of Proceeds    
6.14Limitation on Issuance of Stock    
6.15Restrictions Affecting Subsidiaries    
6.16Agent’s Exercise of Rights and Remedies    
6.17Additional Bankruptcy Matters    
7.FINANCIAL COVENANTS    
7.1Minimum Liquidity    
7.2Maximum Capital Expenditures    



--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

7.3Cumulative Total Adjusted Operating Cash Flow    
7.4Minimum Cumulative EBITDA    
7.5Minimum Twelve-Month Trailing EBITDA    
8.EVENTS OF DEFAULT    
8.1Payment Default    
8.2Covenant Default    
8.3Judgments    
8.4Voluntary Bankruptcy Proceeding    
8.5Involuntary Bankruptcy Proceeding    
8.6Restriction on Business    
8.7Cross Default    
8.8Misrepresentation    
8.9ERISA; Foreign Pension Plans    
8.10Failure of Guaranty    
8.11Failure of other Loan Documents    
8.12Invalidity of Loan Documents    
8.13Section 364 Financing    
8.14Government Seizure    
8.15Other Superpriority Claims and Liens    
8.16Dismissal or Conversion of Case    
8.17Automatic Stay    
8.18Modification to Financing Orders, Etc.    
8.19Prepetition Payments    
8.20Compliance with Orders    



--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

8.21Sale of Assets; Etc.    
8.22Reorganization Plan    
8.23Dissolution of the Company    
8.24Case Administration Procedures    
8.25Actions Contrary to the Agreement    
8.26Challenges    
8.27Grant of Adequate Protection    
8.28Declared Company    
8.29Adequate Protection    
8.30Change of Venue    
9.RIGHTS AND REMEDIES    
9.1Rights and Remedies    
9.2Remedies Cumulative    
10.WAIVERS; INDEMNIFICATION    
10.1Demand; Protest; etc.    
10.2The Lender Group’s Liability for Collateral    
10.3Indemnification    
11.NOTICES    
12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    
13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    
13.1Assignments and Participations    
13.2Successors    
14.AMENDMENTS; WAIVERS    
14.1Amendments and Waivers    



--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

14.2Replacement of Certain Lenders    
14.3No Waivers; Cumulative Remedies    
15.AGENT; THE LENDER GROUP    
15.1Appointment and Authorization of Agent; Etc.    
15.2Delegation of Duties    
15.3Liability of Agent    
15.4Reliance by Agent    
15.5Notice of Default or Event of Default    
15.6Credit Decision    
15.7Costs and Expenses; Indemnification    
15.8Agent in Individual Capacity    
15.9Successor Agent    
15.10Lender in Individual Capacity    
15.11Collateral Matters    
15.12Restrictions on Actions by Lenders; Sharing of Payments    
15.13Agency for Perfection    
15.14Payments by Agent to Lenders    
15.15Concerning the Collateral and Related Loan Documents    
15.16Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information    
15.17Several Obligations; No Liability
15.18Reserved    
15.19Dutch Parallel Debt Provision.    
15.20German Parallel Debt Provision.    
15.21Polish Parallel Debt Provision.    



--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

15.22Polish Limitation of Liability.    
16.WITHHOLDING TAXES    
17.GENERAL PROVISIONS    
17.1Effectiveness    
17.2Section Headings    
17.3Interpretation    
17.4Severability of Provisions    
17.5Bank Product Providers    
17.6Debtor-Creditor Relationship    
17.7Counterparts; Electronic Execution    
17.8Revival and Reinstatement of Obligations    
17.9Confidentiality    
17.10Lender Group Expenses and Required Term Lenders’ Advisors’ Expenses    
17.11Survival    
17.12Patriot Act    
17.13Canadian Anti-Money Laundering & Anti-Terrorism Compliance    
17.14Integration    
17.15The Company as Agent for Borrowers    
17.16Judgment Currency    
17.17Conflicts with other Loan Documents or Financing Orders    
17.18Special Provisions Regarding Pledges of Stock and Promissory Notes in
Non-Qualified Jurisdictions    
17.19Guaranty Limitations    





--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

EXHIBITS AND SCHEDULES

Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Letter Agreement
Exhibit C-1
Form of Compliance Certificate
Exhibit F-1
Form of Cash Budget
Exhibit J-1
Form of US Joinder Agreement
Exhibit J-2
Form of Foreign Joinder Agreement
Exhibit I-1
Form of Interim Financing Order
Exhibit L-1
Form of LIBOR Notice
Exhibit V-1
Form of Variance Report
Exhibit W-1
Form of Withdrawal Notice
Exhibit W-2
Milestones
Exhibit X
Form of Term Advance Proceeds Withdrawal Request
Schedule A-1
Agent’s Applicable Account
Schedule A-2
Authorized Persons
Schedule C-1
Revolver Commitments
Schedule C-2
Term Commitments
Schedule D-1
Designated Accounts
Schedule E-1
Eligible Inventory Locations
Schedule F-1
Term Advance Proceeds Account
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule P-3
Permitted Bank Guarantees and Letters of Credit
Schedule R-1
Real Property Collateral
Schedule S-1
Foreign Guarantors as of Closing Date
Schedule U
Tax Abatement Transactions
Schedule 1.1
Definitions
Schedule 3.1(a)
Conditions Precedent to Closing Date
Schedule 3.1(c)
Conditions Precedent to Delayed Draw Term Advance
Schedule 3.1A
Foreign Security Documents Delivered on the Closing Date
Schedule 3.1B
Foreign Security Documents Delivered Post the Closing
Schedule 3.7
Conditions Subsequent
Schedule 4.1(b)
Capitalization of Borrowers
Schedule 4.1(c)
Capitalization of Borrowers’ Subsidiaries
Schedule 4.6(a)
States of Organization
Schedule 4.6(b)
Chief Executive Offices
Schedule 4.6(c)
Organizational Identification Numbers
Schedule 4.6(d)
Commercial Tort Claims
Schedule 4.7
Litigation
Schedule 4.11
ERISA




--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Schedule 4.12
Environmental Matters
Schedule 4.13
Intellectual Property
Schedule 4.15
Deposit Accounts and Securities Accounts
Schedule 4.19
Permitted Indebtedness
Schedule 4.20
Taxes
Schedule 4.27
Locations of Inventory and Equipment
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 5.11
Post-Closing Matters
Schedule 6.13
Indebtedness to be Prepaid










--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT
THIS SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”), is
entered into as of June 9, 2013, by and among the several banks and other
financial institutions or entities from time to time party to this Agreement as
lenders (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender”, as that term is
hereinafter further defined), JPMORGAN CHASE BANK, N.A., a national banking
association, as agent for Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), EXIDE TECHNOLOGIES, a
Delaware corporation, a debtor and a debtor-in-possession in a case under
Chapter 11 of the Bankruptcy Code (the “Company” or the “US Borrower”), and
EXIDE GLOBAL HOLDING NETHERLANDS C.V., a limited partnership organized under the
laws of the Netherlands (the “Foreign Borrower” and, together with the US
Borrower, the “Borrowers”).
RECITALS:
WHEREAS, capitalized terms used in the preamble hereto and in these Recitals
shall have the respective meanings set forth for such terms in Schedule 1.1;
WHEREAS, , the Company intends to file a voluntary petition with the Bankruptcy
Court initiating its case under Chapter 11 of the Bankruptcy Code on June 10,
2013 (the “Petition Date”) and continue in the possession of its assets and in
the management of its businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code;
WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility and a term loan facility and the Lenders are willing to do so on
the terms and conditions set forth herein; and
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

13

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

DEFINITIONS AND CONSTRUCTION.
Definitions. Capitalized terms used in this Agreement shall have the meanings
specified therefor on Schedule 1.1.
Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP; provided, however, that (i) if any Borrower
notifies Agent that such Borrower requests an amendment to any provision hereof
to eliminate the effect of any Accounting Change occurring after the Closing
Date or in the application thereof on the operation of such provision (or if
Agent notifies any Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and such Borrower agree that they will negotiate in good faith amendments
to the provisions of this Agreement that are directly affected by such
Accounting Change with the intent of having the respective positions of Lenders
and such Borrower after such Accounting Change conform as nearly as possible to
their respective positions as of the Closing Date and, until any such amendments
have been agreed upon, the provisions in this Agreement shall be calculated as
if no such Accounting Change had occurred, (ii) to the extent expressly required
pursuant to the provisions of this Agreement, certain calculations shall be made
on a pro forma basis, and (iii) for purposes of determining compliance with any
incurrence or expenditure tests set forth in Sections 5, 6 and 7, any amounts so
incurred or expended (to the extent incurred or expended in a currency other
than Dollars) shall be converted into Dollars on the basis of the exchange rates
(as shown on the Bloomberg currency page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by Agent or,
in the event no such service is selected, on such other basis as is reasonably
satisfactory to Agent) as in effect on the date of such incurrence or
expenditure under any provision of any such Section that has an aggregate Dollar
limitation provided for therein (and to the extent the respective incurrence or
expenditure test regulates the aggregate amount outstanding at any time and it
is expressed in terms of Dollars, all outstanding amounts originally incurred or
spent in currencies other than Dollars shall be converted into Dollars on the
basis of the exchange rates (as shown on the Bloomberg currency page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by Agent or, in the event no such service is selected, on
such other basis as is reasonably satisfactory to Agent) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)

14

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof. When used herein, the term “financial statements” shall
include the notes and schedules thereto.
Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or,
(a) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent expense and indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record. Any reference to

15

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law, rule
or regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time. Any
references in this Agreement to “Articles” and/or “Sections” which make
reference to any particular piece of legislation or statute, including without
limitation, Bankruptcy Code, ERISA, IRC and/or the Code shall for greater
certainty mean the equivalent section in the applicable piece of legislation to
the extent that the context implies reference to such other similar or
equivalent legislation as is in effect from time to time in any other applicable
jurisdiction, as applicable. Furthermore, where any such reference is meant to
apply to such other similar or equivalent legislation where such other similar
or equivalent legislation has parallel or like concepts, then such references
shall import such parallel or like concepts from such other similar or
equivalent legislation, as applicable. Any reference in any of the Loan
Documents to a Permitted Lien is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as an agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Permitted Lien.
Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
Exchange Rates; Currency Equivalents; Applicable Currency.
For purposes of this Agreement and the other Loan Documents, references to the
applicable outstanding amount of Advances, Swingline Loans Letters of Credit,
Revolver Usage or Letter of Credit Usage shall be deemed to refer to the Dollar
Equivalent thereof.
For purposes of this Agreement and the other Loan Documents, the Dollar
Equivalent of any Advances, Letters of Credit, other Obligations and other
references to amounts denominated in Euros shall be determined in accordance
with the terms of this Agreement in respect of the most recent Revaluation Date.
Such Dollar Equivalent shall become effective as of such Revaluation Date for
such Advances, Letters of Credit and other Obligations and shall be the Dollar
Equivalent employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur for such Advances, Letters of Credit
and other Obligations. Except as otherwise expressly provided herein, the
applicable amount of any currency for purposes of the Loan Documents (including
for purposes of financial statements and all calculations in connection with
financial covenants and the Borrowing Base) shall be the Dollar Equivalent
thereof.
Wherever in this Agreement and the other Loan Documents in connection with a
borrowing, conversion, continuation or prepayment of an Advance or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance or Letter
of Credit is denominated in Euros, such amount shall be the

16

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

relevant Euro Equivalent of such Dollar amount (rounded to the nearest Euro,
with 0.5 of a unit being rounded upward), as reasonably determined by Agent.
Swingline Lender or the Issuing Lender, as the case may be.
For purposes of this Agreement and the other Loan Documents, all repayments,
prepayments or reimbursements with respect to Advances, Letters of Credit and
other Obligations shall be made in the currency applicable to such Advance,
Letter of Credit or other Obligation except as otherwise provided herein.
LOANS AND TERMS OF PAYMENT.
Revolver Advances.
Subject to the terms and conditions of this Agreement, and during the Revolver
Availability Period:
each Revolver Lender agrees (severally, not jointly or jointly and severally) to
make revolving loans (“Revolver Advances”) denominated in Dollars or Euros in an
aggregate amount (after giving effect to such Revolver Advance) at any one time
outstanding not to exceed the lesser of:
such Revolver Lender’s Revolver Commitment, and
such Revolver Lender’s Pro Rata Share of an amount equal to (1) the lesser of
(x) the Maximum Revolver Amount and (y) the Borrowing Base at such time minus
(2) (x) the Letter of Credit Usage at such time plus (y) the principal amount of
Swingline Loans outstanding at such time; and
after giving effect to the making of any Revolver Advance:
[reserved]; and
the Revolver Usage shall not exceed the lesser of (1) the Maximum Revolver
Amount and (2) the Borrowing Base at such time.
For purposes of this Section 2.1(a), the Borrowing Base will be based upon the
Borrowing Base Certificate most recently delivered in accordance with the terms
of this Agreement.
Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time during the term
of this Agreement. The outstanding principal amount of the Revolver Advances,
together with interest accrued thereon,

17

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
Anything to the contrary in this Section 2.1 notwithstanding, Agent shall have
the right (but not the obligation), in consultation with the Company, to
establish, increase, reduce, eliminate, or otherwise adjust reserves from time
to time against the Borrowing Base in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including, but not limited to, (i) reserves in an amount equal to
(A) the Bank Product Reserve Amount and (B) the Carve Out Reserve Amount, (ii)
subject to the proviso in clause (e) of the definition of “Eligible Inventory”,
Rent Reserves, (iii) reserves with respect to (A) sums that the Company is or
its Subsidiaries are required to pay under any Section of this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets (other than Real Property), rents or other amounts payable
under such leases) and has failed to pay when due, (B) amounts owing, to the
extent more than 90 days past due, by the Company or any other Loan Party to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
included in the Borrowing Base (other than a Permitted Lien which is a permitted
purchase money Lien or the interest of a lessor under a Capital Lease), which
Lien or trust, in the Permitted Discretion of Agent likely would have a priority
superior to Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral included in the
Borrowing Base; provided that the Agent may not implement reserves with respect
to matters which would be duplicative with ineligible Accounts or Inventory;
provided further that with respect to any leased or warehouse location of a US
Loan Party or a Borrowing Base Foreign Guarantor with respect to which a
Collateral Access Agreement has not been obtained, Agent may impose a reserve
under either clauses (ii) or (iii)(B) above, but not both, with respect to such
location and any Collateral included in the Borrowing Base thereon, and (C)
Priority Payables.
Term Advances.
Initial Term Advances. Each Signing Term Lender having an Initial Term
Commitment identified on Schedule C-2 severally (and not jointly) agrees to
make, on the Closing Date, subject to satisfaction (or waiver by the Agent and
all such Signing Term Lenders having Initial Term Commitments identified on such
Schedule C-2) of the conditions precedent set forth on Schedule 3.1(a), an
initial term advance (an “Initial Term Advance”) in Dollars to the US Borrower
in a principal amount equal to such Signing Term Lender’s Initial Term
Commitment. Amounts prepaid or repaid in respect of the Initial Term Advances
may not be reborrowed.
Delayed Draw Term Advances. Each Term Lender having a Delayed Draw Commitment
identified on Schedule C-2 severally (and not jointly) agrees to make, subject
to satisfaction (or

18

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

waiver by the Agent and all such Lenders having Delayed Draw Commitments
identified on such Schedule C-2) of the conditions precedent set forth on
Schedule 3.1(c), upon request by the US Borrower after the entry of the Final
Financing Order, a delayed draw term advance (a “Delayed Draw Term Advance”) in
Dollars to the US Borrower in a principal amount equal to such Term Lender’s
Delayed Draw Term Commitment (the date of the making of the Delayed Draw Term
Advances, the “Final Term Funding Date”). Amounts prepaid or repaid in respect
of Delayed Draw Term Advances may not be reborrowed. The Delayed Draw Term
Advances and the Initial Term Advances shall constitute a single class of Term
Advances for all purposes of this Agreement and the other Loan Documents. The
outstanding principal amount of the Term Advances, together with accrued and
unpaid interest thereon, shall be due and payable on the Maturity Date or, if
earlier, on the date on which they are declared due and payable pursuant to the
terms of this Agreement.
Borrowing and Withdrawal Procedures and Settlements.
Procedure for Borrowing. Each Borrowing of Revolver Advances shall be made by a
written request by an Authorized Person of the applicable Borrower delivered to
Agent. Such notice must be received by Agent (1) in the case of Borrowings of
Base Rate Loans by the US Borrower, no later than 12:00 noon (New York time) on
the Business Day that is the requested Funding Date, (2) in the case of
Borrowings of Base Rate Loans by the Foreign Borrower, no later than 12:00 noon
(New York time) at least 1 Business Day prior to the requested Funding Date,
(3) in the case of Borrowings of LIBOR Rate Loans denominated in Dollars, no
later than 12:00 noon (New York time) at least 3 Business Days prior to the
requested Funding Date or (4) in the case of Borrowings of LIBOR Rate Loans
denominated in Euros, no later than 12:00 noon (London time) at least 3 Business
Days prior to the requested Funding Date, specifying (i) the amount of such
Borrowing, (ii) the requested Funding Date, which shall be a Business Day,
(iii) the applicable Borrower, (iv) [reserved], (v) if such Borrowing is to be
denominated in Dollars, whether such Borrowing shall be a LIBOR Rate Loan or a
Base Rate Loan, (vi) if such Borrowing is a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto, and (vii) whether such Borrowing is to be
made in Dollars or Euros; provided that, notwithstanding anything to the
contrary herein, unless otherwise agreed from time to time by the Agent in its
sole discretion, no Revolver Advances shall be made to the Foreign Borrower
prior to the date on which the Final Financing Order shall have been entered by
the Bankruptcy Court. Notwithstanding the foregoing, with respect to any
Advances to be made on the Closing Date, the Borrowers shall be required to
provide such notice no later than 4:00 p.m. (New York time) at least 1 Business
Day prior to the Closing Date (or such shorter notice period as may be agreed to
by the Agent). At Agent’s election, in lieu of delivering the above-described
written request with respect to Advances to be made to the US Borrower, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, each Borrower agrees that any such
telephonic notice will be confirmed in writing within 24 hours of the giving

19

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

of such telephonic notice, but the failure to provide such written confirmation
shall not affect the validity of the request. The Borrowing of any LIBOR Rate
Loan shall be subject to the provisions of Section 2.12.
Each Borrowing of a Term Advance shall be made by delivery to the Agent, with a
copy to each of the Required Term Lenders’ Advisors, in each case by e-mail or
facsimile, of a written request executed by a Responsible Officer of the US
Borrower. Such written request must be received by the Agent and such Required
Term Lenders’ Advisors not later than 12:00 noon (New York time) at least 1
Business Day prior to the requested Funding Date (or such later time agreed to
by the Agent), specifying (i) the amount of such Borrowing and (ii) the
requested Funding Date, which shall be a Business Day.
Borrowing Parameters. Revolver Advances denominated in Dollars may be Base Rate
Loans or LIBOR Rate Loans. Revolver Advances denominated in Euros may only be
LIBOR Rate Loans or (at the discretion of the Agent) Swingline Loans. Each
Swingline Loan shall be an Overnight LIBO Loan.
Making of Loans.
Promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the applicable Lenders, not later than 1:00 p.m. (New York
time or London time, as applicable) on the date Agent receives notice of such
Borrowing, by facsimile, telephone, or other similar form of transmission, of
the requested Borrowing. Each Lender shall make the amount of such Lender’s Pro
Rata Share of the requested Borrowing available to Agent at its Applicable
Funding Office in immediately available funds in the applicable currency, to
Agent’s Applicable Account, not later than (A) with respect to Borrowings
denominated in Dollars, 2:00 p.m. (New York time) and (B) with respect to
Borrowings denominated in Euros, 2:00 p.m. (London time), in each case, on the
Funding Date applicable thereto. After Agent’s receipt of the proceeds of such
Advances, Agent shall make the proceeds thereof available to Borrowers on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to the applicable Designated Account; provided,
however, that (X) subject to the provisions of Section 2.3(d)(ii), Agent shall
not request any Lender to make, and no Lender shall have the obligation to make,
any Advance if (1) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing (in the case of a Revolver Advance) would exceed the Excess
Availability on such Funding Date and (Y) any amount made available to Agent in
respect of Borrowings of Term Advances shall, except to the extent required to
be applied in accordance with Section 6.13 to prepay Revolver Advances (in which
case the applicable amounts shall be so applied by the Agent) be credited by
Agent to the Term Advance Proceeds Accounts for disbursement thereof in
accordance with

20

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Section 2.3(c)(iii) (or, if a Borrowing of Term Advances shall not occur on such
date because any condition precedent herein specified shall not have been
satisfied (or waived in accordance with the terms hereof), return the amounts so
received to the respective Term Lenders). All Term Advances shall be made by
Term Lenders simultaneously and proportionately to their respective Pro Rata
Shares of the aggregate Initial Term Commitments and Delayed Draw Term
Commitments, as applicable, it being understood that no Term Lender shall be
responsible for any default by any other Term Lender in such other Term Lender’s
obligation to make a Term Advance requested hereunder nor shall any Term
Commitment of any Term Lender be increased or decreased as a result of a default
by any other Term Lender in such other Term Lender’s obligation to make a Term
Loan requested hereunder.
Unless Agent receives notice from a Lender prior to (A) with respect to
Borrowings denominated in Dollars, 2:00 p.m. (New York time) and (B) with
respect to Borrowings denominated in Euros, 10:00 a.m. (London time), in each
case, on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of the applicable Borrower
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to the applicable
Borrower on such date a corresponding amount. If any Lender shall not have made
its full amount available to Agent in immediately available funds and if Agent
in such circumstances has made available to the applicable Borrower such amount,
that Lender shall on the Business Day following such Funding Date make such
amount available to Agent, together with interest at the Defaulting Lender Rate
for each day during such period. A notice submitted by Agent to any Lender with
respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If such amount is so made available, such payment to
Agent shall constitute such Lender’s Advance on the date of Borrowing for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify the Borrowers of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.
The US Borrower may request, from time to time, by delivery to the Agent, with a
copy to each of the Required Term Lenders’ Advisors, in each case by e-mail or
facsimile, of a Term Advance Proceeds Withdrawal Request executed by a
Responsible Officer of the US Borrower, requesting that the Agent release funds
held in the Term Advance Proceeds Account (each date of the Borrowers’
withdrawal from the Term Advance Proceeds Account, a “Term Advance Proceeds
Withdrawal Date”), to be used for purposes substantially in accordance with the
Cash Budget (subject to permitted variances) or for Specified Disbursements, and
the Agent shall release such funds as promptly as reasonably practicable upon
the US Borrower’s delivery of such Term

21

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Advance Proceeds Withdrawal Request to the Agent and Required Term Lenders’
Advisors. Each such Term Advance Proceeds Withdrawal Request shall (i) specify
(A) the amount to be withdrawn, (B) account information for the account to which
such funds shall be transferred and (C) the proposed uses of such funds in
reasonable detail and (ii) certify that (x) the proposed uses of such funds are
substantially in accordance with the Cash Budget or for Specified Disbursements
and (y) no Default or Event of Default has occurred and is continuing or would
result from such withdrawal or use of such funds. Each Borrower authorizes and
directs the Agent, if any of the Required Term Lenders’ Advisors’ Expenses are
not paid in accordance with Section 17.10 within 10 days following the Company’s
receipt of reasonably documented invoices therefor, to use the funds in the Term
Advance Proceeds Account to satisfy such outstanding and unpaid Required Term
Lenders’ Advisors’ Expenses. Any amounts remaining in the Term Advance Proceeds
Account on the Maturity Date or the date on which the Loans shall have been
accelerated, as the case may be, shall, in each case, be applied in accordance
with Section 2.4(b)(ii). For the avoidance of doubt, none of the Loan Parties
shall have (and each Loan Party hereby affirmatively waives) any right to
withdraw, claim or assert any property interest in any funds on deposit in the
Term Advance Proceeds Account upon the occurrence and continuance of any Default
or Event of Default.
Protective Advances.
Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), Agent hereby is authorized
by Borrowers and Lenders, from time to time in Agent’s sole discretion,
(A) after the occurrence and during the continuance of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, to make Revolver Advances
to, or for the benefit of, Borrowers on behalf of Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Revolver Advances described in this Section 2.3(d)(i) shall be referred to
as “Protective Advances”), so long as after giving effect to such Protective
Advances, the outstanding Revolver Usage (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) does
not exceed the Maximum Revolver Amount. The Required Revolver Lenders may at any
time by written notice to the Agent (x) revoke Agent’s authority to make further
Protective Advances pursuant to this Section 2.4(d)(i) at any time when a
Protective Advance exists and (y) instruct Agent to demand repayment of
outstanding Protective Advances from the Loan Parties (and the Loan Parties
hereby agree to make such repayment on demand). Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
[Reserved].

22

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Each Protective Advance shall be deemed to be a Revolver Advance hereunder,
except that no Protective Advance shall be eligible to be a LIBOR Rate Loan and,
prior to Settlement therefor, all payments on the Protective Advances shall be
payable to Agent solely for its own account. Protective Advances shall be
denominated in Dollars only. The Protective Advances shall be repayable on
demand, secured by Agent’s Liens, constitute Revolver Obligations hereunder, and
bear interest at the rate applicable from time to time to Revolver Advances that
are Base Rate Loans. The provisions of this Section 2.3(d) are for the exclusive
benefit of Agent and Lenders and are not intended to benefit Borrowers in any
way.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary: (A) no Protective Advance may be made by Agent if such Revolver
Advance would cause the aggregate principal amount of Protective Advances
outstanding to exceed an amount equal to 5% of the Borrowing Base and (B) after
giving effect to all Protective Advances, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) shall not exceed the Maximum Revolver Amount.
Settlement. It is agreed that each Revolver Lender’s funded portion of the
Revolver Advances is intended by the Revolver Lenders to equal, at all times,
such Lender’s Pro Rata Share of the outstanding Revolver Advances. Such
agreement notwithstanding, Agent, Swingline Lender, and the other Revolver
Lenders agree (which agreement shall not be for the benefit of Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among Revolver Lenders as to the Revolver Advances, the
Protective Advances and the Swingline Loans shall take place on a periodic basis
in accordance with the following provisions:
Agent shall request settlement (“Settlement”) with Revolver Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swingline Lender, with respect to the outstanding Swingline Loans, (2) for
itself, with respect to the outstanding Protective Advances and (3) with respect
to the Company’s or its Subsidiaries’ Collections or payments received, as to
each by notifying the Revolver Lenders by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 3:00 p.m. (New
York time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”);
provided that for purposes of settling any Swingline Loan or Protective Advance
by the Foreign Borrower, the Agent shall give the Revolver Lenders at least
three Business Days prior notice. Such notice of a Settlement Date shall include
a summary statement of the amount of outstanding Revolver Advances , Swingline
Loans and Protective Advances for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(x) if the amount of the Revolver Advances (including Swingline Loans and
Protective Advances) made by a Revolver Lender that is not a Defaulting Lender
exceeds such Revolver Lender’s Pro Rata Share of the

23

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Revolver Advances (including Swingline Loans and Protective Advances) as of a
Settlement Date, then Agent shall, by no later than (A) with respect to amounts
denominated in Dollars, 2:00 p.m. (New York time) and (B) with respect to
amounts denominated in Euros, 2:00 p.m. (London time), in each case, on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Revolver Lender (as such Revolver Lender may designate), an amount such
that each such Revolver Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the Revolver Advances (including
Swingline Loans and Protective Advances), and (y) if the amount of the Revolver
Advances (including Swingline Loans and Protective Advances) made by a Revolver
Lender is less than such Revolver Lender’s Pro Rata Share of the Revolver
Advances (including Swingline Loans and Protective Advances) as of a Settlement
Date, such Revolver Lender shall no later than (A) with respect to amounts
denominated in Dollars, 2:00 p.m. (New York time) and (B) with respect to
amounts denominated in Euros, 2:00 p.m. (London time), in each case, on the
Settlement Date transfer in immediately available funds to Agent’s Applicable
Account, an amount such that each such Revolver Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolver
Advances (including Swingline Loans and Protective Advances). Such amounts made
available to Agent under clause (y) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swingline Loans or Protective
Advances and, together with the portion of such Swingline Loans representing the
Swingline Lender’s Pro Rata Share thereof, shall constitute Revolver Advances of
such Revolver Lenders. If any such amount is not made available to Agent by any
Revolver Lender on the Settlement Date applicable thereto to the extent required
by the terms hereof, Agent shall be entitled to recover for its account such
amount on demand from such Revolver Lender together with interest thereon at the
Defaulting Lender Rate.
In determining whether a Revolver Lender’s balance of the Revolver Advances,
Swingline Loans and Protective Advances is less than, equal to, or greater than
such Revolver Lender’s Pro Rata Share of the Revolver Advances, Swingline Loans
and Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to Revolver Lenders hereunder, and proceeds
of Collateral.
Between Settlement Dates, Agent, to the extent Protective Advances or Swingline
Loans are outstanding, may pay over to Agent or Swingline Lender any Collections
or payments received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolver Advances, for
application to the Protective Advances or Swingline Loans. Between Settlement
Dates, Agent, to the extent no Protective Advances or Swingline Loans are
outstanding, may pay over to Swingline Lender any Collections or payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Revolver Advances, for application to Swingline
Lender's Pro Rata Share of the Revolver

24

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Advances. If, as of any Settlement Date, Collections or payments of the Company
or its Subsidiaries received since the then immediately preceding Settlement
Date have been applied to Swingline Lender’s Pro Rata Share of the Revolver
Advances other than to Swingline Loans, as provided for in the previous
sentence, Swingline Lender shall pay to Agent for the accounts of Revolver
Lenders, and Agent shall pay to Revolver Lenders (other than a Defaulting Lender
if Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Revolver Advances of such Revolver Lenders, an amount such that each
such Revolver Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolver Advances. During the period
between Settlement Dates, Swingline Lender with respect to Swingline Loans,
Agent with respect to Protective Advances, and each Revolver Lender (subject to
the effect of agreements between Agent and individual Revolver Lenders) with
respect to the Revolver Advances other than Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swingline Lender, Agent, or
Revolver Lenders, as applicable.
Anything in this Section 2.3(e) to the contrary notwithstanding, in the event
that a Revolver Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in
Section 2.3(g).
Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Advances, owing to each Lender,
including the Swingline Loans owing to Swingline Lender, Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.
Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender that is a Revolving Lender any payments made by any Borrower to Agent for
such Defaulting Lender’s benefit or any Collections or proceeds of Collateral
that would otherwise be remitted hereunder to such Defaulting Lender, and, in
the absence of such transfer to such Defaulting Lender, Agent shall transfer any
such payments (A) first, to Swingline Lender to the extent of any Swingline
Loans that were made by Swing Lender and that were required to be, but were not,
repaid by the Defaulting Lender, (B) second, to the Issuing Lender, to the
extent of the portion of a Letter of Credit Disbursement that was required to
be, but was not, repaid by the Defaulting Lender, (C) third, to each Revolver
Lender that is not a Defaulting Lender ratably in accordance with its Revolver
Commitment (but, in each case, only to the extent that such Defaulting Lender’s
portion of an Advance (or other funding obligation) was funded by such other
non-Defaulting Lenders), (D) to a suspense account maintained by Agent, the
proceeds of which shall be retained by Agent and may be made available to be
re-advanced to or for the benefit of Borrowers as if such Defaulting Lender had
made its portion of Advances (or other funding

25

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

obligations) hereunder, and (E) from and after the date on which the Revolver
Commitment is cancelled or terminated and all other Revolver Obligations have
been paid in full, to such Defaulting Lender in accordance with tier (K) of
Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of the Required Lenders, Super-Majority Revolver Lenders or Required
Term Lenders, as applicable, in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), any Defaulting Lender shall
be deemed not to be a “Revolver Lender” or “Term Lender”, as applicable, and
such Lender’s Commitment shall be deemed to be zero; provided, however, that the
foregoing shall not apply to any of the matters governed by Section 14.1(a)(i)
through (iii). The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (x) the date on which the
non-Defaulting Lenders, Agent, and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (y) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent or any Borrower, provides adequate assurance to Agent of its
ability to perform its future obligations hereunder. The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrowers of their duties and
obligations hereunder to Agent or to Lenders other than such Defaulting Lender.
Any failure by a Defaulting Lender to fund amounts that it was obligated to fund
hereunder shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrowers, at their option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including (1) all interest, fees, and other amounts that may be due and payable
in respect thereof, and (2) an assumption of its Pro Rata Share of the Letters
of Credit); provided, however, that any such assumption of the Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or any Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund. In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the

26

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.
Independent Obligations. All Revolver Advances (other than Swingline Loans and
Protective Advances) shall be made by Revolver Lenders contemporaneously and in
accordance with their Pro Rata Shares. All Term Advances shall be made by Term
Lenders contemporaneously and in accordance with their Pro Rata Shares. It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Advance (or other extension of
credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.
Payments; Reductions of Commitments; Prepayments.
Payments by Borrowers.
Except as otherwise expressly provided herein, all payments by any Borrower
shall be made to Agent’s Applicable Account for the account of the Lender Group
and shall be made in immediately available funds in the applicable currency, no
later than (A) with respect to amounts denominated in Dollars, 2:00 p.m. (New
York time) and (B) with respect to amounts denominated in Euros, 3:00 p.m.
(London time), in each case, on the date specified herein. Any payment received
by Agent later than (A) with respect to amounts denominated in Dollars, 2:00
p.m. (New York time) and (B) with respect to amounts denominated in Euros, 3:00
p.m. (London time), in each case, shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day. Without limiting the generality of the
foregoing, Agent may require that any payments due under this Agreement be made
in the United States. If, for any reason, any Borrower is prohibited by any Law
from making any required payment hereunder in Euros, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Euro payment amount.
Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to Lenders that Borrowers will not make such payment in full as
and when required, Agent may assume that Borrowers have made (or will make) such
payment in full to Agent on such date in immediately available funds and Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent Borrowers do not make such payment in full to Agent
on the date when due, each Lender severally shall repay to Agent on demand such
amount distributed to such Lender, together with interest thereon at the
Defaulting Lender Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

27

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

All repayments, prepayments or reimbursements with respect to any Obligations
shall be made to Agent’s Applicable Account.
Apportionment and Application.
So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among Lenders having a Pro Rata Share of the type of Revolver Commitment
or Obligation to which a particular fee or expense relates. All payments to be
made hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iii), Section 2.4(d)(ii), and Section 2.4(e)) such payments, and
all proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Advances outstanding and, thereafter, to Borrowers (to be wired to the
applicable Designated Account) or such other Person entitled thereto under
applicable law.
At any time that an Application Event has occurred and is continuing, subject to
the delivery of any notices required pursuant to Section 9.1 and except as
otherwise provided herein with respect to Defaulting Lenders, all payments
remitted to Agent by the Loan Parties and all proceeds of Collateral received by
Agent shall be applied as follows:
first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent from the Loan Parties under the
Loan Documents, until paid in full,
second, to pay any fees or premiums then due to Agent from the Loan Parties
under the Loan Documents until paid in full,
third, to pay interest due in respect of all Protective Advances related to the
Collateral or the Loan Parties until paid in full,
fourth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Revolver Lenders from the
Loan Parties under the Loan Documents, until paid in full,
fifth, ratably, to pay any fees or premiums then due to any of the Revolver
Lenders from the Loan Parties under the Loan Documents until paid in full,

28

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

sixth, to pay interest accrued in respect of the Swingline Loans until paid in
full,
seventh, to pay the principal of all Swingline Loans until paid in full;
eighth, ratably, to pay interest accrued in respect of the Revolver Advances
(other than Protective Advances),
ninth, ratably (1) to pay the principal of all Revolver Advances until paid in
full, (2) to Agent, to Cash Collateralize any Letters of Credit (to the extent
permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any such Letter of Credit Disbursement as and when such
disbursement occurs and, if a Letter of Credit expires undrawn, the cash
collateral held by Agent in respect of such Letter of Credit shall, to the
extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (3) ratably, to the
Bank Product Providers based upon amounts certified to Agent to be due and
payable to such Bank Product Provider on account of Noticed Bank Product
Obligations in an amount up to the Bank Product Reserve Amount with respect
thereto,
tenth, to pay any other Revolver Obligations (other than Bank Product
Obligations that are not Noticed Bank Product Obligations) owing to any Revolver
Lender other than any such Revolver Obligations owed to Defaulting Lenders,
eleventh, ratably to pay any Revolver Obligations (other than Bank Product
Obligations that are not Noticed Bank Product Obligations) owed to Defaulting
Lenders,
twelfth, ratably, to pay (i) any Required Term Lenders’ Advisors’ Expenses and
(ii) any Lender Group Expenses (including cost or expense reimbursements) or
indemnities then due to any of the Term Lenders from the Loan Parties under the
Loan Documents, until paid in full,
thirteenth, ratably, to pay any fees or premiums then due to any of the Term
Lenders from the Loan Parties under the Loan Documents until paid in full,
fourteenth, ratably, to pay interest accrued in respect of the Term Advances,
fifteenth, ratably, to pay the principal of all Term Advances until paid in
full,
sixteenth, ratably to pay any other Term Obligations;
seventeenth, ratably, to the Bank Product Providers on account of any Bank
Product Obligations that are not Noticed Bank Product Obligations, and
eighteenth, to Borrowers (to be wired to the applicable Designated Account) or
such other Person entitled thereto under applicable law;

29

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Agent promptly shall distribute to each Lender, pursuant to the applicable wire
instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject (in the case of Revolver Lenders) to a Settlement
delay as provided in Section 2.3(e).
In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
Notwithstanding anything to the contrary set forth in any of the Loan Documents,
(i) payments and collections received in any currency other than the currency in
which any outstanding Obligations are denominated will be accepted and/or
applied at the discretion of Agent, in the event that Agent elects to accept and
apply such amounts when there are no Obligations (other than Letters of Credit
or other contingent Obligations) then outstanding in the same currency, Agent
may, at its option (but is not obligated to), convert such currency received to
the currency in which the Obligations are denominated at the Spot Rate on such
date (regardless of whether such rate is the best available rate) and in such
event, Borrowers shall pay the costs of such conversion (or Agent may, at its
option, charge such costs to the loan account of any Borrower maintained by
Agent) and (ii) to the extent any Borrower or Guarantor, directly or indirectly,
uses any proceeds of the applicable Advances or Letters of Credit to acquire
rights in or the use of any Collateral or to repay any Indebtedness used to
acquire rights in or the use of any Collateral, payments in respect of the
Obligations shall be deemed applied first to the Obligations arising from
Advances and Letters of Credit that were not used for such purposes and second
to the Obligations arising from Advances and Letters of Credit the proceeds of
which were used to acquire rights in or the use of any Collateral in the
chronological order in which such Borrower acquired such rights in or the use of
such Collateral.
For purposes of this Section 2.4(b), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

30

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Reduction of Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrowers may reduce the Revolver Commitments to an amount not
less than the greater of (i) $100,000,000 and (ii) the sum of (A) the Revolver
Usage as of such date, plus (B) the principal amount of all Advances not yet
made as to which a request has been given by Borrowers under Section 2.3(a),
plus (C) the amount of all Letters of Credit not yet issued as to which a
request has been given by Borrowers pursuant to Section 2.11(a); provided that
the Borrowers may reduce the Revolver Commitment to $0 in connection with the
payment in full of all Obligations and the termination of the Revolver
Commitment in accordance with the terms hereof. Each such reduction shall be in
an amount which is not less than $1,000,000, shall be made by providing not less
than 3 Business Days prior written notice to Agent and shall be irrevocable.
Once reduced, the Revolver Commitments may not be increased. Each such reduction
of the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its Pro Rata Share thereof. The Initial Term
Commitments shall terminate on the Closing Date immediately following the
funding of the Initial Term Advances to be made on the Closing Date. The Delayed
Draw Term Commitments shall terminate on the Final Term Funding Date immediately
following the funding of the Delayed Draw Term Advances to be made on the Final
Term Funding Date.
Optional Prepayments.
Borrowers may prepay the principal of any Revolver Advance at any time in whole
or in part, without premium or penalty.
Borrowers may not voluntarily prepay the Term Advances (other than in connection
with a Repricing Transaction so long as the aggregate principal amount of the
term loans under such Repricing Transactions is the same as the aggregate
principal amount of the repaid Term Advances) until all Revolver Advances have
been paid in full in cash, all Letters of Credit have been Cash Collateralized,
all Noticed Bank Product Obligations have been Cash Collateralized and the
Revolver Commitments have been terminated. Any prepayment of Term Advances
pursuant to this Section 2.4(d)(ii) and any prepayment of Term Advances pursuant
to a Repricing Transaction described in the immediately preceding sentence shall
be accompanied by the payment of the Term Prepayment Premium, if any is then
due.
Mandatory Prepayments.
Borrowing Base. If, at any time:
the Revolver Usage on such date exceeds the Borrowing Base (such excess being
referred to as the “Borrowing Base Excess”); or

31

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

the Revolver Usage on such date exceeds the Maximum Revolver Amount (such excess
being referred to as the “Commitment Excess”);
then the Borrowers shall, subject to Section 2.5, promptly, but in any event,
within 1 Business Day prepay in cash the Obligations in accordance with
Section 2.4(f)(i) in an aggregate amount equal to the greatest of the Borrowing
Base Excess and the Commitment Excess.
Dispositions.
[Reserved].
Within 3 Business Days of the date of receipt by any Loan Party of the Net Cash
Proceeds of any voluntary or involuntary sale or disposition by any Loan Party
or any of the Restricted Subsidiaries of any assets (including Casualty Events
but excluding sales or dispositions which qualify as Permitted Dispositions
except for clauses (q), (s) and (u) of the definition of Permitted
Dispositions), the Borrowers shall prepay the outstanding principal amount of
the Obligations, in accordance with Section 2.4(f)(ii), in an amount equal to
100% of such Net Cash Proceeds (including condemnation awards and payments in
lieu thereof) received by such Person in connection with such sales or
dispositions; provided that so long as (A) no Default or Event of Default shall
have occurred and is continuing or would result therefrom, (B) the Company shall
have given Agent prompt written notice of its intention to apply such monies to
the costs of replacement of the properties or assets that are the subject of
such sale or disposition or the cost of purchase or construction of other assets
useful in the business of the Company or the Restricted Subsidiaries and (C)
such application of monies shall be in substantial compliance with the Cash
Budget and the applicable Financing Order, then within 180 days after the
initial receipt of such monies, then the Borrowers shall have the option to
apply such monies to the costs of replacement of the assets that are the subject
of such sale or disposition or the costs of purchase or construction of other
assets useful in the business of the Company or its Restricted Subsidiaries,
unless and to the extent that such applicable period shall have expired without
such replacement, purchase, or construction being made or completed, in which
case, any amounts not previously applied pursuant to the foregoing shall be
prepaid to Agent and applied in accordance with Section 2.4(f)(ii), subject to
the applicable Financing Order; provided further that the aggregate amount of
monies permitted to be retained by the Company and its Restricted Subsidiaries
pursuant to the first proviso to this Section 2.4(e)(ii)(B) shall not exceed
$25,000,000 in the aggregate. Nothing contained in this Section 2.4(e)(ii)(B),
shall permit the Company or any of its Restricted Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 6.4.
Notwithstanding the foregoing in this paragraph (B), (1) if the amount required
to be applied as a mandatory repayment on any date is less than $1,000,000, and
so long as no Default or Event of Default shall have occurred and be continuing,
the Borrowers may defer any mandatory repayments required pursuant to this
clause (B) until the

32

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

first date on which the aggregate Net Cash Proceeds from all sales or
dispositions required to be applied pursuant to this clause (B) since the last
payment made pursuant to this sentence equals or exceeds $1,000,000 (at which
time all theretofore unapplied amounts shall be required to be applied) and (2)
if the aggregate Net Cash Proceeds received by any Loan Party in respect of any
transaction (or series of related transactions) permitted under clause (q) of
the definition of Permitted Disposition does not exceed $250,000, such Net Cash
Proceeds received in respect of such transaction (or series of related
transactions) shall be deemed to be $0 for purposes of this clause (B).
Issuance of Indebtedness. Within one (1) Business Day of the date of receipt by
any Loan Party or any of the Restricted Subsidiaries of the Net Cash Proceeds of
any issuance of Indebtedness (other than Permitted Indebtedness) by such
Borrower or such Restricted Subsidiary, the Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds.
[reserved]
Extraordinary Receipts. Within ten (10) Business Days of the date of receipt by
any Loan Party or any Restricted Subsidiary of any Extraordinary Receipts, the
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such
Extraordinary Receipts; provided that the Company and its Subsidiaries shall not
be required to make any such payment that would violate the terms of the
applicable Financing Order.
Notices of Prepayments. The Company shall provide a notice of any prepayment
required under Section 2.4(e)(ii), 2.4(e)(iii) or 2.4(e)(v) in accordance with
Schedule 5.1.
Application of Payments.
Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first,
ratably to the outstanding principal amount of the Revolver Advances (without a
corresponding permanent reduction in the Maximum Revolver Amount) until paid in
full, and second, ratably to Cash Collateralize any Letters of Credit, and
(B) if an Application Event shall have occurred and be continuing, be applied in
the manner set forth in Section 2.4(b)(ii).
Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii) or 2.4(e)(v) shall,
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, ratably to the outstanding principal amount of the Revolver
Advances (without a corresponding permanent reduction in the Maximum Revolver
Amount) until paid in full and second, to the outstanding

33

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

principal amount of the Term Advances until paid in full, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).
Currency Fluctuation. If any condition set forth in Section 2.4(e)(i) exists
solely as a result of currency fluctuations of Advances and Letters of Credit
denominated in Euros, then the repayments or cash collateralizations required
pursuant to Section 2.4(f) shall only be required if the relevant excess amount
exceeds 105% of the relevant permitted maximum amount of the Borrowing Base
Excess or the Commitment Excess, as applicable, as then in effect as provided in
Section 2.4(e)(i) for more than three consecutive Business Days, at which time
the excess of 100% shall be required to be eliminated.
Repayment. Borrowers promise to pay the Obligations (including principal,
interest, fees, costs, and expenses) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.
Interest Rates. (I) Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and Term Obligations) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof (from the date of incurrence through but excluding the
date of repayment or prepayment (whether by acceleration or otherwise)) as
follows:
if the relevant Obligation is a LIBOR Rate Loan denominated in Dollars, at a per
annum rate equal to the LIBOR Rate plus the Applicable Margin for LIBOR Rate
Loans,
if the relevant Obligation is a LIBOR Rate Loan denominated in Euros, at a per
annum rate equal to the LIBOR Rate plus the Applicable Margin for LIBOR Rate
Loans,
if the relevant Obligation is a Swingline Loan, a per annum rate equal to the
overnight LIBO Rate plus its Applicable Margin for Overnight LIBO Loans, and
otherwise in respect of Revolver Obligations, at a per annum rate equal to the
Base Rate plus the Applicable Margin for Base Rate Loans.
(II) Except as otherwise set forth herein, each Term Advance shall bear interest
on the unpaid principal amount thereof from the date made through but excluding
the date of repayment (whether by acceleration or otherwise) thereof at a per
annum rate equal to 9.0%.

34

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(III) Interest on each Term Advance shall accrue on a daily basis as provided in
Section 2.6(e) and shall be payable in arrears, in cash, on (i) the last
Business Day of each calendar month, (ii) upon any prepayment of that Term
Advance, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid, and (iii) at maturity of the Term Advances, including final
maturity thereof.
Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
Lenders with a Revolver Commitment, subject to any agreements between Agent and
individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a per annum rate equal to the Applicable Margin for LIBOR Rate Loans times the
Daily Balance of the undrawn amount of all outstanding Letters of Credit.
Default Rate. (i) Immediately upon the occurrence and during the continuation of
an Event of Default all Obligations (except for undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable thereunder, and (B) the
Letter of Credit fee provided for in Section 2.6(b) shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.
Payment. Except to the extent provided to the contrary in this Section 2.6,
Section 2.10 or Section 2.12(a), all interest, all Letter of Credit fees, and
all other fees payable hereunder or under any of the other Loan Documents shall
be due and payable, in arrears, on the first day of each quarter at any time
that Obligations or Revolver Commitments are outstanding; provided that all
interest on account of any Swingline Loan or Base Rate Loan shall be due and
payable, in arrears, on the first day of each month. All costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
shall be due and payable on demand of Agent. The Borrowers hereby authorize
Agent, from time to time without prior notice to the Borrowers, to charge all
interest, Letter of Credit fees, and all other fees payable hereunder or under
any of the other Loan Documents (in each case, as and when due and payable), all
costs, expenses, and Lender Group Expenses payable by the Borrowers hereunder or
under any of the other Loan Documents (in each case, as and when incurred), all
charges, commissions, fees, and costs provided for in Section 2.11(e) (as and
when accrued or incurred), all fees and costs provided for in Section 2.10 (as
and when accrued or incurred), and all other payments as and when due and
payable by the Borrowers under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products) to the Loan Account, which amounts thereafter shall constitute
Revolver Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans (unless and until converted into
LIBOR Rate Loans in accordance with the terms of this Agreement).

35

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Computation. Except as otherwise set forth herein, all interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year, in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue; provided that interest on Term Advances and
Base Rate Loans bearing interest based on the “prime rate” shall be calculated
on the basis of a 365 day year (or a 366 day year, in the case of a leap year).
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
Intent to Limit Charges to Maximum Lawful Rate. In no event shall the interest
rate or rates payable under this Agreement, plus any other amounts paid in
connection herewith, exceed the highest rate permissible under any law
(including, without limitation, Section 347 of the Criminal Code of Canada) that
a court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the Closing Date, Borrowers are and shall be liable only for the payment of
such maximum as allowed by law, and payment received from Borrowers in excess of
such legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.
Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available funds made to Agent’s Applicable Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Applicable Account on a Business Day in the applicable currency on or
before (A) with respect to amounts denominated in Dollars, 2:00 p.m. (New York
time) and (B) with respect to amounts denominated in Euros, 3:00 p.m. (London
time). If any payment item is received into Agent’s Applicable Account on a
non-Business Day or after (A) with respect to amounts denominated in Dollars,
2:00 p.m. (New York time) and (B) with respect to amounts denominated in Euros,
3:00 p.m. (London time), in each case, on a Business Day, it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.
Designated Account. Agent is authorized to make the Advances, and Issuing Lender
is authorized to issue the Letters of Credit, under this Agreement based upon
telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions,

36

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

if pursuant to Section 2.6(d). Each Borrower agrees to establish and maintain
the applicable Designated Account with the applicable Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by such
Borrower and made by Agent or Lenders hereunder. Unless otherwise provided for
hereunder or agreed by Agent and Borrowers, any Advance or Swingline Loan
requested by a Borrower and made by Agent or Lenders hereunder shall be made to
the applicable Designated Account.
Maintenance of Loan Accounts; Statements of Obligations. Agent shall maintain
accounts on its books in the name of each Borrower (the “Loan Accounts”) on
which such Borrower will be charged with all Advances (including Protective
Advances and Swingline Loans) made by Agent, Swingline Lender or Lenders to such
Borrower or for such Borrower’s account, the Letters of Credit issued or
arranged by Issuing Lender for such Borrower’s account, and with all other
payment Obligations hereunder or under the other Loan Documents, including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.7, the applicable Loan Account will be credited with all payments
received by Agent from the applicable Borrower or for any of such Borrower’s
account. Agent shall render monthly statements regarding the Loan Account to the
Company, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lender
Group unless, within 30 days after receipt thereof by the Company, the Company
shall deliver to Agent written objection thereto describing the error or errors
contained in any such statements.
Fees. The Borrowers shall pay the following fees:
To Agent, for the account of Agent, as and when due and payable under the terms
of the Fee Letter, the fees set forth in the Fee Letter.
To Agent, for the ratable account of those Lenders with Revolver Commitments, on
the first day of each month from and after the Closing Date up to the first day
of the month prior to the Payoff Date and on the Payoff Date, an unused line fee
in an amount equal to a per annum rate equal to the Applicable Margin for
“Unused Fees” times the result of (i) the aggregate amount of the Revolver
Commitments, less (ii) the average Daily Balance of the Revolver Usage
(excluding all Swingline Loans) during the immediately preceding month (or
portion thereof).
To Agent, for the account of each Term Lender having a Delayed Draw Term
Commitment, an unused commitment fee, from and including the Closing Date to the
Final Term Funding Date (or the date on which such Term Lender’s Delayed Draw
Term Commitment shall be terminated pursuant to the terms hereof), in an amount
equal to 0.50% per annum on the amount equal to such Term Lender’s Delayed Draw
Term Commitment. Such fee shall be payable in arrears in cash on the Final Term
Funding Date (or such earlier termination date).

37

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

To each Signing Term Lender, a non-refundable fee for committing capital in an
amount equal to 3.50% of the Term Commitment that such Signing Term Lender has
on the Closing Date (prior to the making of the Initial Term Advances). Such fee
shall be due and payable to such Signing Term Lender in kind, on the Closing
Date, by the increase, by such amount, of the principal amount of the Initial
Term Advance made by such Signing Term Lender on the Closing Date.
To each Term Lender, a non-refundable funding fee in an amount equal to 0.75% of
the aggregate principal amount of the Term Advances that such Term Lender
provides on the Closing Date and/or the Final Term Funding Date, as the case may
be. Such fee shall be due and payable to such Term Lender in cash in immediately
available funds on the Closing Date and/or the Final Term Funding Date,
immediately following the funding by such Term Lender of Initial Term Advances
and/or Delayed Draw Term Advances, respectively (or, if applicable and agreed to
by such Term Lender, shall be netted out of the proceeds of the Term Advances
made by such Term Lender on the Closing Date and/or the Final Term Funding
Date).
Letters of Credit.
Subject to the terms and conditions of this Agreement, upon the request of
either Borrower made in accordance herewith, the Issuing Lender agrees to issue,
or to cause an Underlying Issuer (including, as Issuing Lender’s agent) to
issue, a requested Letter of Credit in Dollars or Euros from time to time on or
after the Closing Date (provided, that Letters of Credit may be issued prior to
the Revolver Availability Date only to the extent required to backstop any
Letters of Credit (as defined in the Prepetition Credit Agreement) outstanding
on the Petition Date). If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, the applicable Borrowers shall be deemed to
have requested that Issuing Lender issue or that an Underlying Issuer issue the
requested Letter of Credit and to have requested Issuing Lender to issue a
Reimbursement Undertaking with respect to such requested Letter of Credit if it
is to be issued by an Underlying Issuer (it being expressly acknowledged and
agreed by each Borrower that the Borrowers are and shall be deemed to be
applicants (within the meaning of Section 5-102(a)(2) of the Code) with respect
to each Underlying Letter of Credit). Each request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by an Authorized Person and delivered to the
Issuing Lender via hand delivery, facsimile, or other electronic method of
transmission reasonably (but at least 3 Business Days) in advance

38

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

of the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to the Issuing
Lender and shall specify (i) the amount of such Letter of Credit, (ii) the date
of issuance, amendment, renewal, or extension of such Letter of Credit,
(iii) the expiration date of such Letter of Credit, (iv) the name and address of
the beneficiary of the Letter of Credit, (v) whether such Letter of Credit is a
US Letter of Credit or a Foreign Letter of Credit, (vi) whether such Letter of
Credit is to be denominated in Dollars or Euros, and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit. Anything
contained herein to the contrary notwithstanding, the Issuing Lender may, but
shall not be obligated to, issue or cause the issuance of a Letter of Credit or
to issue a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, that supports the obligations of Borrowers or their
Subsidiaries (1) in respect of (A) a lease of real property located in the
United States, or (B) an employment contract, or (2) at any time that one or
more of Lenders is a Defaulting Lender, unless the Borrowers shall have Cash
Collateralized each Defaulting Lender’s Pro Rata Share of the outstanding Letter
of Credit Obligations. The Issuing Lender shall have no obligation to issue a
Letter of Credit or a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, if any of the following would result after
giving effect to the requested issuance:
the Letter of Credit Usage would exceed (A) the lesser of (x) the Borrowing Base
and (y) the Maximum Revolver Amount less (B) the outstanding amount of Revolver
Advances (including Swingline Loans);
[reserved];
the Letter of Credit Usage would exceed $75,000,000; or
the expiration date of such Letter of Credit would occur later than seven days
prior to the Maturity Date (as determined in accordance with clause (a) of the
definition thereof).
Subject to the provisions of Section 2.3(d), Issuing Lender shall not issue,
renew or extend and shall not be obligated to issue, renew or extend any Letter
of Credit if Issuing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the date of the requested issuance, renewal, or extension of such Letter of
Credit, or (ii) the requested issuance, renewal, or extension of such Letter of
Credit would exceed the Excess Availability on such date of the requested
issuance, renewal, or extension of such Letter of Credit.

39

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

For purposes of this Section 2.11(a), the Borrowing Base will be based upon the
Borrowing Base Certificate most recently delivered in accordance with the terms
of this Agreement.
Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in (A) Dollars, in the case of Letters of Credit
denominated in Dollars and (B) Euros, in the case of Letters of Credit
denominated in Euros. If (1) Issuing Lender makes a payment under a US Letter of
Credit or an Underlying Issuer makes a payment under an Underlying Letter of
Credit with respect to a US Letter of Credit, the US Borrower shall pay to Agent
an amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be a Revolver Advance hereunder or (2) Issuing Lender makes a
payment under a Foreign Letter of Credit or an Underlying Issuer makes a payment
under an Underlying Letter of Credit with respect to a Foreign Letter of Credit,
the Foreign Borrower shall pay to Agent an amount equal to the applicable Letter
of Credit Disbursement on the date such Letter of Credit Disbursement is made
and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolver
Advance hereunder, and, in the case of a Foreign Letter of Credit denominated in
Euros, Agent may convert the then outstanding principal amount of each such
Foreign Letter of Credit to a Base Rate Loan denominated in Dollars. If a Letter
of Credit Disbursement is deemed to be a Revolver Advance hereunder, the
applicable Borrower’s obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be discharged and replaced by the resulting
Revolver Advance. Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.
Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrowers had requested the amount
thereof as an Advance and Agent shall promptly pay to Issuing Lender the amounts
so received by it from Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment to a Letter of Credit or a
Reimbursement Undertaking increasing the amount thereof) and without any further
action on the part of the Issuing Lender or Lenders with Revolver Commitments,
the Issuing Lender shall be deemed to have granted to each Lender with a
Revolver Commitment, and each Lender with a Revolver Commitment shall be deemed
to have purchased, a participation in each Letter of Credit issued by Issuing
Lender and each Reimbursement Undertaking, in an amount equal to its Pro Rata

40

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrowers on the date due as provided in Section 2.11(a), or of
any reimbursement payment required to be refunded to Borrowers for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.
Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group, each Issuing Lender and each Underlying Issuer harmless from any damage,
loss, cost, expense, or liability (other than Taxes, which shall be governed by
Section 16), and reasonable attorneys’ fees incurred by Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer arising out of or in
connection with any Reimbursement Undertaking or any Letter of Credit; provided,
however, that no Borrower shall be obligated hereunder to indemnify for any
loss, cost, expense, or liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Indemnified Person or a breach in bad faith by such Indemnified Person of
any Loan Document. Each Borrower agrees to be bound by each of the Issuing
Lender’s and Underlying Issuer’s respective regulations and interpretations of
any Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from such
Borrower’s own, and each Borrower understands and agrees that none of the
Issuing Lender, the Lender Group, or any Underlying Issuer shall be liable for
any error, negligence, or mistake, whether of omission or commission, in
following any Borrower’s instructions or those contained in the Letter of Credit
or any modifications, amendments, or supplements thereto. Each Borrower
understands that the Reimbursement Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by a Borrower against such Underlying Issuer. Each Borrower hereby agrees
to indemnify, save, defend, and hold Issuing Lender and the other members of the
Lender Group harmless with

41

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

respect to any loss, cost, expense (including reasonable attorneys’ fees), or
liability (other than Taxes, which shall be governed by Section 16) incurred by
them as a result of the Issuing Lender’s indemnification of an Underlying
Issuer; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any such loss, cost, expense, or liability to the extent that it
is caused by the gross negligence or willful misconduct of such Indemnified
Person or a breach in bad faith by such Indemnified Person of any Loan Document
(in each case, as finally determined by a court of competent jurisdiction). Each
Borrower hereby acknowledges and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.
Each Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.
The Borrowers hereby agree to pay to each Issuing Lender (other than an
Underlying Issuer), for its own account, a fronting fee in respect of each
Letter of Credit issued by it (the “Fronting Fee”) for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination or expiration of such Letter of Credit, computed at a rate
per annum equal to 0.250% on the undrawn amount of such Letter of Credit.
Accrued Fronting Fees shall be due and payable quarterly in arrears on the first
Business Day of each succeeding calendar quarter occurring after the Closing
Date and upon the first day on or after the termination of the Revolver
Commitments upon which no Letters of Credit remain outstanding. In addition, the
Borrowers shall pay the applicable Issuing Lender from time to time, the
customary charges from time to time of such Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit and customary processing fees. Any
Fronting Fee shall be a Lender Group Expense for the purposes of this Agreement.
If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule or regulation or any change in the interpretation or application
thereof by any Governmental Authority or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor thereto)
(provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests,

42

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law, treaty, rule or regulation or a direction, request or
requirement of a Governmental Authority, as applicable, regardless of the date
enacted, adopted, issued or implemented):
any reserve, deposit, or similar requirement is or shall be imposed or modified
in respect of any Letter of Credit issued or caused to be issued hereunder or
hereby, or
there shall be imposed on the Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking, and the result of the foregoing is to increase,
directly or indirectly, the cost to the Issuing Lender, any other member of the
Lender Group, or an Underlying Issuer of issuing, making, guaranteeing, or
maintaining any Reimbursement Undertaking or Letter of Credit or to reduce the
amount receivable in respect thereof, then, and in any such case, Agent may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and the Borrowers shall pay within
30 days after demand therefor, such amounts as Agent may specify to be necessary
to compensate the Issuing Lender, any other member of the Lender Group, or an
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the applicable Floating Rate; provided, however, that (a) in the case
of a Foreign Letter of Credit denominated in Euros, Agent may convert the then
outstanding principal amount of each such Foreign Letter of Credit to a Base
Rate Loan denominated in Dollars and (b) no Borrower shall be required to
provide any compensation pursuant to this Section 2.11(f) for any such amounts
incurred more than 180 days prior to the date on which the demand for payment of
such amounts is first made to Borrowers; provided further, however, that if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.11(f), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
LIBOR Option.
Interest and Interest Payment Dates. In lieu of having interest charged at the
rate based upon the Base Rate (in the case of Revolver Advances), Borrowers
shall have the option, subject to Section 2.12(b) below (the “LIBOR Option”) to
have interest on all or a portion of the Revolver Advances (whether at the time
when made (unless otherwise provided herein), upon conversion from a Base Rate
Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a

43

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate. Interest on
LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. With respect
to any LIBOR Rate Loan denominated Euros (other than Swingline Loans denominated
in Euros), at the end of any Interest Period applicable to a Borrowing thereof,
the applicable Borrower may elect to split the respective Borrowing into two or
more Borrowings of the same Type or combine two or more Borrowings of the same
Type into a single Borrowing, in each case, by having an Authorized Person give
notice thereof, together with its election of one or more Interest Periods, in
each case so long as each resulting Borrowing has an Interest Period which
complies with the definition thereof. If upon the expiration of any Interest
Period applicable to a Borrowing of LIBOR Rate Loans, the applicable Borrower
has failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such LIBOR Rate Loan, as provided above, the applicable Borrower
shall be deemed to have elected (A) with respect to LIBOR Rate Loans denominated
in Dollars, to convert such LIBOR Rate Loans into Base Rate Loans and (B) with
respect to LIBOR Rate Loans denominated in Euros, to convert such LIBOR Rate
Loans into Base Rate Loans denominated in Dollars. At any time that an Event of
Default has occurred and is continuing, unless consented to by the Required
Lenders in writing, the Borrowers no longer shall have the option to request
that Revolver Advances bear interest at a rate based upon the LIBOR Rate, and
the Required Lenders may demand that any or all of the then outstanding Advances
denominated in Euros be redenominated into Dollars in the amount of the Dollar
Equivalent thereof, and that all LIBOR Rate Loans be automatically converted to
Base Rate Loans on the last day of the then current Interest Period with respect
thereto.
LIBOR Election.
Borrowers may, at any time and from time to time, so long as no Event of Default
has occurred and is continuing (unless the Required Lenders otherwise agree),
elect to exercise the LIBOR Option by notifying Agent prior to 12:00 noon (New
York time) at least 3 Business Days prior to the commencement of the proposed
Interest Period (the “LIBOR Deadline”). Notice of Borrowers’ election of the
LIBOR Option for a permitted portion of the Advances and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (New York time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.
Each LIBOR Notice shall be irrevocable and binding on the applicable Borrower.
In connection with each LIBOR Rate Loan, the Borrowers shall indemnify, defend,
and hold Agent and Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as

44

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

a result of (A) the payment of any principal of any LIBOR Rate Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (B) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to the Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. The Borrowers shall pay such amount to Agent or the
Lender, as applicable, within 30 days of the date of its receipt of such
certificate. If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of the Borrowers, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
LIBOR Rate Loan on such last day, it being agreed that Agent has no obligation
to so defer the application of payments to any LIBOR Rate Loan and that, in the
event that Agent does not defer such application, Borrowers shall be obligated
to pay any resulting Funding Losses.
Borrowers shall have not more than 10 LIBOR Rate Loans denominated in Dollars or
more than 10 LIBOR Rate Loans denominated in Euros in effect at any given time.
Borrowers only may exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000.
Conversion. Borrowers may convert LIBOR Rate Loans (other than LIBOR Rate Loans
denominated in Euros) to Base Rate Loans at any time; provided, however, that in
the event that LIBOR Rate Loans are converted or prepaid on any date that is not
the last day of the Interest Period applicable thereto, including as a result of
any automatic prepayment through the required application by Agent of proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).
Special Provisions Applicable to LIBOR Rate.
The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and, with respect to

45

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Obligations denominated in Dollars, changes in the reserve requirements imposed
by the Board of Governors of the Federal Reserve System (or any successor),
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Borrowers and Agent notice of such a determination
and adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (x) require such Lender to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (y) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).
In the event that (A) any change in any law, regulation, treaty, or directive,
or any change therein or in the interpretation or application thereof, shall at
any time after the Closing Date (provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law, treaty, rule, regulation or directive, as applicable,
regardless of the date enacted, adopted, issued or implemented), in the
reasonable opinion of any Lender, make it unlawful or impossible for such Lender
to fund or maintain LIBOR Rate Loans or to continue such funding or maintaining,
or to determine or charge interest rates at the LIBOR Rate or (B)(1) Dollar or
Euro deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of a requested LIBOR Rate
Loan, (2) adequate and reasonable means do not exist for determining the LIBOR
Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan, or (3) the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (x) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Base Rate Loans, and (y) Borrowers shall
not be entitled to elect the LIBOR Option until such Lender determines that it
would no longer be unlawful or impractical to do so.
No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually

46

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

to acquire eurodollar deposits to fund or otherwise match fund any Obligation as
to which interest accrues at the LIBOR Rate.
Capital Requirements; Exchange Indemnification; Regulatory Limitation.
If, after the Closing Date, any Lender determines in good faith that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law)(provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law, treaty, rule or regulation or a guideline, request or
directive of a Governmental Authority, as applicable, regardless of the date
enacted, adopted, issued or implemented), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Advances or Revolver Commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify the Company and Agent
thereof. Following receipt of such notice, the Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor, except
that if such claim arises by reason of the adoption of or change in any law,
rule, regulation or guideline that is retroactive, then the 180-day period

47

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

referred to immediately above shall be extended to include the period of
retroactive effect thereof.
If any Lender requests additional or increased costs referred to in Section
2.12(d)(i) or amounts under Section 2.13(a) or Section 16 or sends a notice
under Section 2.12(d)(ii), in each case, relative to changed circumstances (any
such Lender, an “Affected Lender”), then such Affected Lender shall use
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i), Section 2.13(a) or Section 16, as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.12(d)(i), Section 2.13(a),
or Section 16, as applicable, or to enable Borrowers to obtain LIBOR Rate Loans,
then Borrowers (without prejudice to any amounts then due to such Affected
Lender under Section 2.12(d)(i), Section 2.13(a), or Section 16, as applicable)
may, unless prior to the effective date of any such assignment the Affected
Lender withdraws its request for such additional amounts under
Section 2.12(d)(i), Section 2.13(a), or Section 16, as applicable, or indicates
that it is no longer unlawful or impractical to fund or maintain LIBOR Rate
Loans, may seek a substitute Lender reasonably acceptable to Agent (if such
Lender is not an existing Lender) to purchase the Obligations owed to such
Affected Lender and such Affected Lender’s Revolver Commitments, if applicable,
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Revolver Commitments, if applicable, pursuant to an Assignment
and Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Affected Lender shall cease to be a “Lender” for purposes of
this Agreement.
The Borrowers shall, upon demand from any member of the Lender Group, pay to
such Person, the amount of (i) any loss or cost or increased cost incurred by
such Person, (ii) any reduction in any amount payable to or in the effective
return on the capital to such Person, (iii) any interest or any other return,
including principal, foregone by such Person as a result of the introduction of,
change over to or operation of the Euro or (iv) any currency exchange loss that
such Person sustains, in each case of clauses (i) through (iv), as a result of
(1) any payment being made by

48

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

any Borrower in a currency other than that originally extended to such Borrower
or (2) the failure of any Borrower to repay an Advance or Letter of Credit
Disbursement denominated in Euros. A certificate of Agent setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate such member of the Lender Group or shall be conclusively
presumed to be correct save for manifest error.
In the event, as a result of increases in the value of the Euro against the
Dollar or for any other reason, the obligation of any Revolver Lender to make
Revolver Advances (taking into account the Dollar Equivalent of the Obligations
and all other indebtedness required to be aggregated under 12 U.S.C.A. §84, as
amended, the regulations promulgated thereunder and any other Law) is determined
by such Lender to exceed its then applicable legal lending limit under 12
U.S.C.A. §84, as amended, and the regulations promulgated thereunder, or any
other Law, the amount of additional Revolver Advances or Letters of Credit such
Lender shall be obligated to make or issue or participate in hereunder shall
immediately be reduced to the maximum amount which such Revolver Lender may
legally advance (as determined by such Revolver Lender), the obligation of each
of the remaining Revolver Lenders hereunder, to the extent necessary under such
laws and regulations (as determined by each of the Revolver Lenders, with
respect to the applicability of such laws and regulations to itself), shall be
proportionately reduced, based on its applicable Pro Rata Share, and the
Borrowers shall reduce, or cause to be reduced, complying to the extent
practicable with the remaining provisions hereof, the Revolver Obligations
outstanding hereunder by an amount sufficient to comply with such maximum
amounts.
Swing Line.
The Agent, the Swingline Lender and the Revolver Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after a Borrower requests a LIBOR Rate Loan denominated in Euros, the
Swingline Lender may elect to have the terms of this Section 2.14(a) apply to
such request by advancing, on behalf of the Revolver Lenders and in the amount
requested, same day funds to the relevant Borrower, on the applicable Funding
Date to the applicable Designated Account(s) (each such Revolver Advance made
solely by the Swingline Lender pursuant to this Section 2.14(a) is referred to
in this Agreement as a “Swingline Loan”), with settlement among them as to the
Swingline Loans to take place on a periodic basis as set forth in Section
2.14(c). Each Swingline Loan shall be subject to all the terms and conditions
applicable to other LIBOR Rate Loans funded by the Revolver Lenders, except that
all payments thereon shall be payable to the Swingline Lender solely for its own
account and except for the notice requirements. The aggregate amount of
Swingline Loans outstanding at any time shall not exceed the Dollar Equivalent
of an amount to be agreed by the Borrowers and the Swingline Lender. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan would result in the Revolver Usage exceeding the lesser of

49

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(1) the Maximum Revolver Amount and (2) the Borrowing Base at such time (before
giving effect to such Swingline Loan). All Swingline Loans shall be Overnight
LIBO Borrowings.
Upon the making of a Swingline Loan (whether before or after the occurrence of a
Default and regardless of whether a Settlement has been requested with respect
to such Swingline Loan), each Revolver Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swingline Lender, without recourse or warranty, an undivided interest
and participation in such Swingline Loan in proportion to its Applicable
Percentage of the Revolver Commitment. The Swingline Lender may, at any time,
require the Revolver Lenders to fund their participations. From and after the
date, if any, on which any Revolver Lender is required to fund its participation
in any Swingline Loan purchased hereunder, the Agent shall promptly distribute
to such Lender, such Lender's Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Agent in respect of
such Loan.
The Agent, on behalf of the Swingline Lender, may (but is not obliged to)
request settlement (a “Swingline Settlement”) with the Revolver Lenders on at
least a weekly basis or on any date that the Agent elects, by notifying the
Revolver Lenders of such requested Swingline Settlement by facsimile, or e-mail
no later than 11:00 a.m. (London time) three Business Days prior to the date of
such requested Swingline Settlement (the “Swingline Settlement Date”). Each
Revolver Lender (other than the Swingline Lender, in the case of the Swingline
Loans) shall transfer the amount of such Revolver Lender’s Applicable Percentage
of the outstanding principal amount of the applicable Swingline Loan with
respect to which Swingline Settlement is requested to the Agent, to such account
of the Agent as the Agent may designate, not later than 2:00 p.m. (London time),
on such Swingline Settlement Date. Swingline Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 3.2 have then been satisfied. Such amounts transferred to
the Agent shall be applied against the amounts of the Swingline Lender’s
Swingline Loans and, together with Swingline Lender’s Applicable Percentage of
such Swingline Loan, shall constitute Revolver Loans of such Revolving Lenders
(which Revolver Loans will be LIBOR Rate Loans with an Interest Period of one
week). If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Swingline Settlement Date, the Swingline Lender shall
be entitled to recover from such Lender on demand such amount, together with
interest thereon, as specified in Section 2.07.
Collection of Accounts; Cash Dominion.
Collection Accounts.
US Collection Accounts. Each US Loan Party, Agent and the banks listed on
Schedule 4.15 that maintain deposit accounts of such Loan Party as of the
Closing Date or other banks selected by

50

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

the Company and reasonably acceptable to Agent (the “US Collection Banks”)
shall, within the Post Closing Period enter into and thereafter maintain Control
Agreements in respect of each of the US Collection Accounts. Each US Loan Party
shall instruct all Account Debtors of such US Loan Party to remit all payments
on Accounts to the applicable US post office box or other lockbox address of the
applicable US Collection Bank with respect to all Accounts of such Account
Debtor, which remittances shall be collected by the applicable US Collection
Bank and deposited in the applicable US Collection Account. All amounts received
by the US Loan Parties and any US Collection Bank in respect of any Account, in
addition to all other cash, funds, checks, electronic funds transfers, credits
or other items received from any source, shall upon receipt be deposited into a
US Collection Account or directly into the US Dominion Account.
UK Collection Accounts. Each UK Guarantor, Agent and the banks listed on
Schedule 4.15 that maintain deposit accounts of such Loan Party as of the
Closing Date or other banks selected by the Company and reasonably acceptable to
Agent (the “UK Collection Banks”) shall, within the Post Closing Period enter
into and thereafter maintain Control Agreements or Cash Management Arrangements
in respect of each of the UK Collection Accounts (which arrangements shall, in
the case of such accounts of any Borrowing Base Foreign Guarantor incorporated
or otherwise organized in England, be sufficient to ensure control for the
purposes of obtaining an English law fixed charge (including the termination of
any zero balancing arrangements relating to such accounts)). Each UK Guarantor
shall instruct all Account Debtors of such UK Guarantor to remit all payments on
Accounts to the applicable UK post office box or other lockbox address (or
equivalent arrangements) of the applicable UK Collection Bank with respect to
all Accounts of such Account Debtor, which remittances shall be collected by the
applicable UK Collection Bank and deposited in the applicable UK Collection
Account. All amounts received by the UK Guarantors and any UK Collection Bank in
respect of any Account, in addition to all other cash, funds, checks, electronic
funds transfers, credits or other items received from any source, shall upon
receipt be deposited into a UK Collection Account or directly into the UK
Dominion Account.
Canadian Collection Accounts. Each Canadian Guarantor, Agent and the banks
listed on Schedule 4.15 that maintain deposit accounts of such Loan Party as of
the Closing Date or other banks selected by the Company and reasonably
acceptable to Agent (the “Canadian Collection Banks”) shall, within the Post
Closing Period enter into and thereafter maintain Control Agreements in respect
of each of the Canadian Collection Accounts. Each Canadian Guarantor shall
instruct all Account Debtors of such Canadian Guarantor to remit all payments on
Accounts to the applicable US or Canadian post office box or other lockbox
address of the applicable Canadian Collection Bank with respect to all Accounts
of such Account Debtor, which remittances shall be collected by the applicable
Canadian Collection Bank and deposited in the applicable Canadian Collection
Account. All amounts received by the Canadian Guarantors’ and any Canadian
Collection Bank in respect of any Account, in addition to all other cash, funds,

51

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

checks, electronic funds transfers, credits or other items received from any
source, shall upon receipt be deposited into a Canadian Collection Account or
directly into the Canadian Dominion Account.
Foreign (Non-Canadian/Non-UK) Collection Accounts. Each Foreign
(Non-Canadian/Non-UK) Loan Party that is a Borrowing Base Foreign Guarantor or
Exide Holding Netherlands B.V. and the banks listed on Schedule 4.15 that
maintain deposit accounts of such Loan Party as of the Closing Date or other
banks selected by the Company and reasonably acceptable to Agent (the “Foreign
(Non-Canadian/Non-UK) Collection Banks”) shall, within the Post Closing Period
exercise commercially reasonable best efforts to enter into and thereafter
maintain Control Agreements or Cash Management Arrangements in respect of each
Foreign (Non-Canadian/Non-UK) Collection Account. Each such Foreign
(Non-Canadian/Non-UK) Loan Party shall instruct all Account Debtors of such
Subsidiaries to remit all payments on Accounts to the applicable post office box
or other lockbox addresses of the applicable Foreign (Non-Canadian/Non-UK)
Collection Bank with respect to all Accounts of such Account Debtor, which
remittances shall be collected by the applicable Foreign (Non-Canadian/Non-UK)
Collection Bank and deposited in the applicable Foreign (Non-Canadian/Non-UK)
Collection Account. All amounts received by any such Foreign
(Non-Canadian/Non-UK) Loan Party and any Foreign (Non-Canadian/Non-UK)
Collection Bank in respect of any Account, in addition to all other cash, funds,
checks, electronic funds transfers, credits or other items received from any
source, shall upon receipt be deposited into a Foreign (Non-Canadian/Non-UK)
Collection Account.
Disbursement Accounts.
US Disbursement Accounts. Unless otherwise agreed by the Agent in its Permitted
Discretion, each US Loan Party, Agent and each of the banks in which the US
Disbursement Accounts are maintained, shall, within the Post Closing Period
enter into and thereafter maintain Control Agreements with respect to each such
US Disbursement Account (except with respect to Excluded Accounts).
UK Disbursement Accounts. Unless otherwise agreed by the Agent in its Permitted
Discretion, each UK Guarantor, Agent and each of the banks in which the UK
Disbursement Accounts are maintained, shall, within the Post Closing Period
enter into and thereafter maintain Control Agreements with respect to each such
UK Disbursement Account (except with respect to Excluded Accounts).
Canadian Disbursement Accounts. Unless otherwise agreed by the Agent in its
Permitted Discretion, each Canadian Guarantor, Agent and each of the banks in
which the Canadian Disbursement Accounts are maintained, shall, within the Post
Closing Period enter into and

52

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

thereafter maintain Control Agreements with respect to each such Canadian
Disbursement Account (except with respect to Excluded Accounts).
Foreign (Non-Canadian/Non-UK) Disbursement Accounts. Unless otherwise agreed by
the Agent in its Permitted Discretion, each Foreign (Non-Canadian/Non-UK) Loan
Party that is a Borrowing Base Foreign Guarantor or Exide Holding Netherlands
B.V. shall and each of the banks in which the Foreign (Non-Canadian/Non-UK)
Disbursement Accounts are maintained, shall, within the Post Closing Period
exercise commercially reasonable best efforts to enter into and thereafter
maintain Control Agreements or Cash Management Arrangements with respect to each
such Foreign (Non-Canadian/Non-UK) Disbursement Account (except with respect to
Excluded Accounts).
During the continuance of an Event of Default, the Agent may, or, at the request
of the Required Lenders shall, send at any time, a notice (an “Activation
Notice”) to the bank or financial institution at which any Disbursement Account
(other than a Disbursement Account of a Foreign (Non-Canadian/Non-UK) Loan Party
that is a Borrowing Base Foreign Guarantor or Exide Holding Netherlands B.V.) is
maintained, commencing a period of exclusive control or dominion by the Agent.
The Agent shall provide the Borrowers with at least seven (7) days’ written
notice prior to delivery of any Activation Notice. Such Activation Notice may
direct the applicable bank or financial institution to be sent by an electronic
funds transfer method acceptable to Agent no less frequently than once per
Business Day all amounts then on deposit in the applicable Disbursement Account
to the US Dominion Account, Canadian Dominion Account or UK Dominion Account
(each as defined below), as applicable, such amounts to be treated and applied
in accordance with Section 2.15(d)(v). After the delivery of an Activation
Notice, if the Agent shall be in receipt of a Withdrawal Notice with respect to
amounts held in any Disbursement Account, the Agent shall determine whether the
conditions precedent set forth in Section 3.7 have been satisfied and shall
promptly either (x) instruct the bank or other financial institution at which
such Disbursement Account is maintained to remit the funds from such
Disbursement Account as requested pursuant to the Withdrawal Notice or (y)
advise the Borrowers that the conditions precedent in Section 3.7 have not been
satisfied and that the requested withdrawal shall not be permitted (in which
case such funds shall be required to be transferred to the US Dominion Account,
UK Dominion Account or Canadian Dominion Account, as applicable and applied as
provided in Section 2.15(d)(v)).
[Reserved].
Cash Dominion.
US Cash Dominion. The Control Agreements relating to the US Control Accounts
shall provide that all amounts held in the US Control Accounts shall be sent by
an electronic funds transfer

53

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

method acceptable to Agent no less frequently than once per Business Day to an
account maintained by Agent (the “US Dominion Account”); provided that Control
Agreements with respect to US Disbursement Accounts shall be required to provide
for such daily transfer only following the delivery of an Activation Notice as
provided in Section 2.15(b)(v).
UK Cash Dominion. The Control Agreements, Cash Management Arrangements and/or
the applicable Security Documents relating to the UK Control Accounts shall
provide that all amounts held in the UK Control Account shall be sent by an
electronic funds transfer method acceptable to Agent no less frequently than
once per Business Day to an account maintained by Agent (the “UK Dominion
Account”); provided that Control Agreements with respect to UK Disbursement
Accounts shall be required to provide for such daily transfer only following the
delivery of an Activation Notice as provided in Section 2.15(b)(v).
Canadian Cash Dominion. Unless otherwise agreed by the Agent in its Permitted
Discretion, the Control Agreements relating to the Canadian Control Accounts
shall provide that all amounts held in the Canadian Control Account shall be
sent by an electronic funds transfer method acceptable to Agent no less
frequently than once per Business Day to an account maintained by Agent (the
“Canadian Dominion Account”);. provided that Control Agreements with respect to
Canadian Disbursement Accounts shall be required to provide for such daily
transfer only following the delivery of an Activation Notice as provided in
Section 2.15(b)(iv).
Foreign (Non-Canadian/Non-UK) Cash Dominion. During the continuance of an Event
of Default, the Agent may, or, at the request of the Required Lenders shall,
send at any time, an Activation Notice to the bank or financial institution at
which any Foreign (Non-Canadian/Non-UK) Collection Account is maintained,
commencing a period of exclusive control or dominion by the Agent. The Agent
shall provide the Borrowers with at least seven (7) days’ written notice prior
to delivery of any Activation Notice. Such Activation Notice may direct the
applicable bank or financial institution to be sent by an electronic funds
transfer method acceptable to Agent no less frequently than once per Business
Day all amounts then on deposit in the Foreign (Non-Canadian/Non-UK) Collection
Accounts to an account maintained by Agent or an affiliate of Agent (the
“Foreign (Non-Canadian/Non-UK) Dominion Account” and collectively with the US
Dominion Account, the UK Dominion Account and the Canadian Dominion Account, the
“Dominion Accounts”), such amounts to be treated and applied in accordance with
Section 2.15(d)(v). After the delivery of an Activation Notice, if the Agent
shall be in receipt of a Withdrawal Notice with respect to amounts held in any
Foreign (Non-Canadian/Non-UK) Dominion Account, the Agent shall determine
whether the conditions precedent set forth in Section 3.7 have been satisfied
and shall promptly either (x) instruct the bank or other financial institution
at which such Foreign (Non-Canadian/Non-UK) Dominion Account is maintained to
remit the funds from such Foreign (Non-Canadian/Non-UK) Dominion Account as
requested pursuant to the Withdrawal Notice or (y) advise the Borrowers that the
conditions precedent in Section 3.7

54

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

have not been satisfied and that the requested withdrawal shall not be permitted
(in which case such funds shall applied as provided in Section 2.15(d)(v)).
Application to Obligations. The Loan Parties agree that (A) all funds on deposit
in the Dominion Accounts shall be treated as payments to the Agent subject to
Section 2.15(b), Lenders and other holders of the Obligations in respect of the
Obligations, subject to the limitations in Section 2.14, and therefore shall
constitute the property of the Agent, the Lenders and the other holders of the
Obligations to the extent of the then outstanding Obligations and (B) all
amounts received in any Dominion Account shall be applied (and allocated) by
Agent as follows:
first, to pay the principal of all Revolver Advances until paid in full (without
any corresponding reduction in the Revolver Commitment),
second, if an Event of Default has occurred and is continuing, to Cash
Collateralize any Letters of Credit (to the extent permitted by applicable law,
such cash collateral shall be applied to the reimbursement of any such Letter of
Credit Disbursement as and when such disbursement occurs and, if a Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this Section 2.15(d)(vi), beginning with tier (A) hereof), and
third, unless an Event of Default shall have occurred and be continuing, to the
Borrowers (to be wired to the applicable Designated Account).
Circumstances Affecting Euro Availability. In connection with any request for an
Advance denominated in Euros (“Euro Advances”) or Letter of Credit denominated
in Euros (“Euro Letters of Credit” and, together with the Euro Advances, the
“Euro Extensions”) or a continuation or extension thereof, if the introduction
of, or any change in, any Law or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of Lenders (or any of their applicable lending office) with any request
or directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of Lenders (or any of their applicable lending office) to
honor its obligations to make or maintain any Euro Extensions, then Agent shall
promptly give notice thereof to the Company and the other Lenders. Thereafter,
until Agent notifies the Company that such circumstances no longer exist, the
obligation of Lenders to make Euro Extensions or any continuation or extension
thereof, as applicable, shall be suspended and the Borrowers shall either
(a) repay in full (or cause to be repaid in full) the then outstanding principal
amount of such Euro Advances, together with accrued interest thereon, on the
last day of the then current Interest Period applicable to such Euro Advances or
(b) convert the then outstanding principal amount of each such Euro Advances to
a Base Rate Loan denominated in Dollars as of the last day of such Interest
Period; provided that if any of the

55

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Borrowers elects to make such conversion, the Borrowers shall pay to Agent and
Lenders any and all costs, fees and other expenses, if any, incurred by Agent
and Lenders in effecting such conversion.
[Reserved].
Priority and Liens Applicable to the Company. The Company hereby covenants,
represents and warrants that, upon the execution of this Agreement and upon the
entry of the Interim Financing Order (and when applicable, the Final Financing
Order), subject in each case to the Carve Out:
the Obligations of the Loan Parties, pursuant to Section 364(c)(1) of the
Bankruptcy Code, shall be entitled to Superpriority Claim status in the Cases
(but excluding a claim on avoidance actions and, prior to entry of the Final
Financing Order, the proceeds of avoidance actions), subject only to the Carve
Out to the extent provided in the applicable Financing Order, and any payments
or proceeds on account of such Superpriority Claim shall be distributed in
accordance with Section 2.14(b)(ii);
the Obligations of the Loan Parties, pursuant to Section 364(c)(2) of the
Bankruptcy Code, shall be secured by a perfected first priority Lien on all of
the assets of the Company, whether consisting of real, personal, tangible or
intangible property (including all of the outstanding shares of capital stock of
subsidiaries and proceeds of the foregoing) that is not subject to valid,
perfected and non-avoidable liens as of the Petition Date, excluding avoidance
actions and, prior to entry of the Final Financing Order, the proceeds of
avoidance actions (it being understood that, notwithstanding such exclusion of
avoidance actions, the proceeds of such actions (including, without limitation,
assets as to which liens are avoided) shall, after entry of the Final Financing
Order, be subject to such Liens under Section 364(c)(2) of the Bankruptcy Code
and available to repay the Advances and all other Obligations);
the Obligations of the Loan Parties, pursuant to section 364(d)(1) of the
Bankruptcy Code, shall at all times be secured by a valid, binding, continuing,
enforceable, fully-perfected first priority senior priming security interest in
and Lien upon all pre- and post-petition property of the Company, whether now
existing or hereafter acquired, of the same nature, scope and type as the
Collateral securing the Prepetition Senior Secured Notes or the obligations
under the Prepetition Credit Agreement. Such security interests and Liens shall
be senior in all respects to the interests in such property of the lenders and
agents under the Prepetition Credit Agreement and the interests in such property
of the holders of the Prepetition Senior Secured Notes and the trustees under
the Prepetition Senior Secured Notes (collectively, the “Primed Liens”), in each
case arising from their respective current and future Liens; and

56

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

the Obligations of the Loan Parties, pursuant to Section 364(c)(3) of the
Bankruptcy Code, shall be secured by a valid, binding, continuing, enforceable,
fully-perfected junior Lien on all of the assets of the Company that are subject
to (x) valid, perfected and non-avoidable Liens in existence at the time of the
commencement of the Cases (other than the Primed Liens) or (y) valid Liens
(other than Primed Liens) in existence at the time of such commencement that are
perfected subsequent to such commencement as permitted by Section 546(b) of the
Bankruptcy Code.
Payment of Obligations. Subject to the provisions of Section 9.1, upon the
maturity (whether by acceleration or otherwise) of any of the Obligations of the
Loan Parties under this Agreement or any of the other Loan Documents, the Agent
and the Lenders shall be entitled to immediate payment of such Obligations
without further application to or order of the Bankruptcy Court.
No Discharge; Survival of Claims. Each Loan Party agrees that to the extent that
the Obligations hereunder have not been satisfied in full (a) its Obligations
arising hereunder shall not be discharged by the entry of any order of the
Bankruptcy Court confirming a Reorganization Plan (and the Company, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(b) the Superpriority Claim granted to the Agent and the Lenders pursuant to the
Financing Orders and described in Section 2.18(a) and the Liens granted to the
Agent pursuant to the Financing Orders and described in Section 2.18(b) through
(d) shall not be affected in any manner by the entry of any order of the
Bankruptcy Court confirming a Reorganization Plan, other than the discharge and
release of such Liens and upon full satisfaction (including Cash
Collateralization of Letters of Credit) as provided for herein.
Additional Term Advance Option.
Request for Additional Term Advance. Provided there exists no Default or Event
of Default, upon notice to Agent (which shall promptly notify the Term Lenders),
the Company may on one occasion following the Final Term Funding Date request
additional term loans on the same terms as, and ranking pari passu in right of
payment and of security with, the Term Advances made on the Closing Date and on
the Final Term Funding Date (the “Additional Term Advances”) by an amount not
exceeding $50,000,000; provided that any such request for Additional Term
Advances shall be in a minimum amount of $20,000,000.
Lender Elections to Provide Additional Term Advances. Additional Term Advances
may be provided by any existing Term Lender or by any Eligible Transferee that
agrees to provide Additional Term Advances, an “Additional Term Lender”);
provided, however, that each Term Lender that is a holder of Prepetition Senior
Secured Notes shall be given the right of first refusal (on a pro rata basis or
as otherwise agreed by such Persons) to provide such Additional Term Advances.
Each such Additional Term Lender that is not already a Term Lender shall become

57

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

party to this Agreement pursuant to a joinder agreement in form and substance
reasonably satisfactory to Agent and its counsel, and each such Additional Term
Lender that is already a Term Lenders shall evidence its commitment to provide
any such Additional Term Advances pursuant to an agreement in form and substance
reasonably satisfactory to Agent and its counsel. For the avoidance of doubt, no
Term Lender shall have any obligation to provide any Additional Term Advances
unless it shall have so agreed to do so in response to a request made under
Section 2.21(a), and then only to the extent set forth in any definition
documentation entered into by such Additional Term Lender in connection with
such Additional Term Advances.
Reserved.
Additional Term Advance Closing Date and Allocations. If Additional Term
Advances are provided in accordance with this Section, Agent and the Company
shall determine the effective date (the “Additional Term Advance Closing Date”)
and the final allocation of such Additional Term Advances. Agent shall promptly
notify the Company and the Term Lenders of the Additional Term Advance Closing
Date. From and after the making thereof, all Additional Term Advances shall
constitute Term Advances for all purposes of this Agreement and the other Loan
Documents.
Conditions to Effectiveness of Additional Term Advances. As a condition
precedent to any Additional Term Advance Closing Date, (i) the Company shall
deliver to Agent a certificate of the Borrowers and each other Loan Party, dated
as of such Additional Term Advance Closing Date, signed by an Authorized Person
of such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such Additional Term Advances, and (B)
certifying that (1) before and after giving effect to such Additional Term
Advances, (x) the representations and warranties of each Borrower or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on such
Additional Term Advance Closing Date (except to the extent that such
representations and warranties relate solely to an earlier date) and (y) no
Default or Event of Default shall have occurred and be continuing on such
Additional Term Advance Closing Date, nor shall either result from the making of
Additional Term Advances and (2) the Company is in compliance with the covenants
set forth in Sections 7.1, 7.3, 7.4 and 7.5 after giving pro forma effect to the
incurrence of the Additional Term Advances, (ii) the Required Term Lenders shall
have consented in writing to the terms and provisions of such Additional Term
Advances and (iii) the Company shall deliver to Agent evidence reasonably
satisfactory to it that all of the obligations of each Spanish Subsidiary under
local lines of credit, factoring and similar facilities have prepaid in full,
and that all liens to secure any such indebtedness have been released and any
restrictions in any such indebtedness that would prevent such Spanish Subsidiary
guaranteeing

58

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

the Obligations and pledging Collateral in support thereof shall have been
terminated (or that all of the foregoing shall occur substantially
simultaneously with the funding of such Additional Term Advances).
Notwithstanding anything to the contrary in this agreement, the Lenders agree
without any further action or consent on the part of any Lender, that the Agent,
the Additional Term Lenders and the Loan Parties may make any changes to the
Loan Documents (other than to this Section 2.21) as may be necessary to reflect
the provision of Additional Term Advances.
CONDITIONS; TERM OF AGREEMENT.
Conditions Precedent.
Conditions Precedent to the Occurrence of the Closing Date and to the Making of
the Initial Term Advances. The occurrence of the Closing Date, and the
obligation of (x) each Term Lender to make Initial Term Advances on the Closing
Date and (y) each Revolver Lender to make Revolver Advances during the Revolver
Availability Period (subject to Section 3.1(b)), in each case provided for
hereunder is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1. For the
purpose of determining compliance with the conditions specified in this Section
3.1, each Lender that executed and delivered this Agreement is deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 3.1 unless the Agent received written notice from such Lender prior
to the Closing Date specifying its objection thereto.
Revolver Advances. The obligation of each Revolver Lender to make Revolver
Advances hereunder during the Revolver Availability Period is subject to the
Agent’s receipt of a certificate, signed by an Authorized Officer of the US
Borrower, on the Revolver Availability Date, confirming compliance with the
conditions set forth in this Section 3.1 and in Section 3.2 below.
Delayed Draw Term Loans. The obligation of each Term Lender to make Delayed Draw
Term Advances on the Final Term Funding Date is subject to the fulfillment, to
the satisfaction of Agent and each Term Lender providing such Delayed Draw Term
Advances, of each of the conditions precedent set forth on Schedule 3.1(c).
Conditions Precedent to all Extensions of Credit. The obligation of the Lender
Group (or any member thereof) to make any Advances hereunder (or to extend any
other credit hereunder) at any time shall be subject to the following conditions
precedent:
the representations and warranties of each Loan Party contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as

59

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);
no Default or Event of Default shall have occurred and be continuing on the date
of such extension of credit, nor shall either result from the making thereof;
in the case of any Advance (or any other extension of credit hereunder) to be
denominated in Euros, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of (i) Agent,
(ii) the Required Revolver Lenders (in the case of any Advance to be denominated
in Euros), (iii) the Issuing Lender (in the case of any Letter of Credit to be
denominated in Euros) or (iv) the Swingline Lender (in the case of any Swingline
Loans) would make it unlawful or impossible for such extension of credit to be
denominated in Euros;
in the case of any Advance to be made on or following the date of entry of the
Final Financing Order, all of the “second day orders” (to be acceptable to the
Required Term Lenders’ Advisors) and all related pleadings intended to be
entered before the entry of the Final Financing Order, including a final cash
management order and any order establishing procedures for the administration of
the Cases and/or approval of significant transactions, including, without
limitation, asset sale procedures, regardless of when filed or entered, shall
have been entered by the Bankruptcy Court and shall be reasonably satisfactory
in form and substance to the Agent (after reasonable consultation with the
Required Term Lenders’ Advisors);
the amount of such Advance, together with all other applicable Advances then
outstanding, shall not exceed the amount authorized by the Interim Financing
Order or the Final Financing Order, as applicable; and
in the case of any Revolver Advance to be made (i) on or following the Closing
Date but prior to the Final Term Funding Date, at least $170,000,000 of Term
Advances shall have been made on or prior to the date of such Revolver Advance
and (ii) on or following the Final Term Funding Date (x) no funds shall be on
deposit in the Term Advance Proceeds Account (after giving effect to the Delayed
Draw Term Advances made on the Final Term Funding Date) and (y) at least
$275,000,000 of Term Advances shall have been made on or prior to the date of
such Revolver Advance.
Maturity. Subject to Section 9.1, this Agreement shall continue in full force
and effect until the Maturity Date.
Effect of Maturity. On the Maturity Date, all commitments of the Lender Group to
provide additional credit hereunder shall automatically be terminated and all of
the Obligations (other than Bank Product Obligations that, at such time, are not
required to be repaid or cash

60

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

collateralized in accordance with Section 1.4) immediately shall become due and
payable without notice or demand and Borrowers shall be required to repay all of
the Obligations in full. No termination of the obligations of the Lender Group
(other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers’ sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent.
Early Termination by Borrowers. Borrowers have the option, at any time upon 5
Business Days’ prior written notice to Agent (or such shorter notice as may be
agreed to by the Agent), to terminate this Agreement and terminate the Revolver
Commitments hereunder by repaying in full to Agent all of the Obligations (other
than Bank Product Obligations that, at such time, are not required to be repaid
or cash collateralized in accordance with Section 1.4).
Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto (or such
longer date as Agent may agree), of the conditions subsequent described in
Section 5.11 (the failure by Borrowers to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof (after
giving effect to any extensions agreed to by the Agent), shall constitute an
Event of Default).
Conditions to each Withdrawal Date. The right of any Loan Party to make a
withdrawal of any funds from, following the delivery of an Activation Notice,
any Disbursement Account or the Foreign (Non-Canadian/Non-UK) Dominion Account
in accordance with Section 2.15 is subject to satisfaction or waiver of the
following conditions precedent:
the Agent shall have received a fully executed and delivered Withdrawal Notice
no later than 11:00 a.m. (New York City time) on the proposed Withdrawal Date,
or such later time on the proposed Withdrawal Date agreed to by the Agent);
the Interim Financing Order or the Final Financing Order, as the case may be,
shall be in full force and effect, and shall not have been (i) vacated,
reversed, or stayed, or (ii) amended or modified except as otherwise agreed to
in writing by Agent in its sole discretion (after reasonable consultation with
the Required Term Lenders’ Advisors);

61

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

with respect to any Withdrawal Notice delivered other than at a time when an
Event of Default shall have occurred and be continuing:
the representations and warranties of each Borrower contained in this Agreement
or in the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such withdrawal, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date); and
no Default or Event of Default shall have occurred and be continuing on the date
of such withdrawal, nor shall either result from the making thereof;
with respect to any Withdrawal Notice delivered at a time that an Event of
Default shall have occurred and be continuing:
the Agent shall have determined in its Permitted Discretion that such withdrawal
is necessary or desirable (1) to preserve or protect the Collateral, or any
portion thereof, or (2) to enhance the likelihood of repayment of the
Obligations (other than the Bank Product Obligations); or
the Lenders shall have been notified of such request and the Required Lenders
shall not have objected to such request within three Business Days after receipt
of such notice.
the Agent shall have, in its discretion, indicated in writing that it consents
to such withdrawal, which consent, if it is given, shall be given reasonably
promptly following receipt of the applicable Withdrawal Request.
REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or issuance or extension of or amendment to any Letter of Credit)
made thereafter, as though made on and as of the date of such Advance (or
issuance or extension of or amendment to any Letter of Credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

62

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Due Organization and Qualification; Subsidiaries.
Each Loan Party (i) is duly organized or incorporated, as applicable, and
existing and in good standing (or its equivalent, if any) under the laws of the
jurisdiction of its organization or incorporation, as applicable, (ii) is
qualified to do business in any state, province or territory where the failure
to be so qualified could reasonably be expected to result in a Material Adverse
Change, and (iii) subject to entry of any applicable order of the Bankruptcy
Court, has all requisite power and authority to (x) own and operate its
properties (and, with respect to properties of the Foreign Borrower, the US
Borrower has all requisite power and authority to hold legal title to such
properties on behalf, for the account and risk of the community of ownership
formed by the partners in the Foreign Borrower) and to carry on its business as
now conducted and as proposed to be conducted, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Change, (y) to enter into the Loan Documents to which it
is a party and to carry out the Transactions or any transactions contemplated
thereby.
Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized Stock of each Borrower, by class, and a description of the number of
shares of each such class that are issued and outstanding as of the Closing
Date. Except with respect to the Prepetition Senior Subordinated Notes and other
than as described on Schedule 4.1(b), as of the Closing Date there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower’s Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Except with respect to the Prepetition
Senior Subordinated Notes and as set forth on Schedule 4.1(b), as of the Closing
Date no Borrower is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Stock or any
security convertible into or exchangeable for any of its Stock.
Set forth on Schedule 4.1(c), is a complete and accurate list of the Company’s
direct and indirect Subsidiaries as of the Closing Date, showing, as of the
Closing Date: (i) the percentage of Stock owned directly or indirectly by the
Company in each of its Subsidiaries, (ii) the number of shares of each class of
common and preferred Stock (if any) authorized for each Loan Party and the
Restricted Subsidiaries, (iii) the number of the outstanding shares of each such
class owned directly or indirectly by the Company in each other Loan Party and
Restricted Subsidiary, and (iv) identification of whether such Subsidiary is a
US Guarantor, Foreign Borrower, Foreign Guarantor, Excluded Subsidiary,
Restricted Subsidiary, Pledgor and/or Unrestricted Subsidiary. All of the
outstanding Stock of each such Restricted Subsidiary has been validly issued and
is fully paid and non-assessable.
Except as set forth on Schedule 4.1(c), as of the Closing Date there are no
subscriptions, options, warrants, or calls relating to any shares of the
Restricted Subsidiaries’ Stock, including any right

63

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

of conversion or exchange under any outstanding security or other instrument.
Except with respect to the Prepetition Senior Subordinated Notes and as set
forth on Schedule 4.1(c), as of the Closing Date neither Borrowers nor any of
the Restricted Subsidiaries are subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of any
Restricted Subsidiaries’ Stock or any security convertible into or exchangeable
for any such Stock and the articles or certificate of incorporation or
constitution or similar organizing or governing documents of any Restricted
Subsidiary do not restrict or inhibit in any case any transfer of that Stock on
enforcement of the Collateral.
Due Authorization; No Conflict.
Subject to entry of the Interim Financing Order (or the Final Financing Order,
when applicable), as to each Loan Party, the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Loan Party.
Subject to entry of the Interim Financing Order (or the Final Financing Order,
when applicable), as to each Loan Party, the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party do
not and will not (i) violate any material provision of federal, state,
provincial, or local law or regulation applicable to any Loan Party or the
Restricted Subsidiaries, the Governing Documents of any Loan Party or the
Restricted Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or the Restricted Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or the Restricted Subsidiaries (other than prepetition contracts solely of the
Company (and no other Loan Party or Restricted Subsidiary) if the enforcement of
such agreement by the counterparty is stayed) except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to result in a Material Adverse Change, (iii) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any assets of any Loan Party, other than Permitted Liens, or (iv) require any
approval of any Loan Party’s interest holders or any approval or consent of any
Person under any Material Contract of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except where the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.
Governmental Consents. Subject to entry of the Interim Financing Order (or the
Final Financing Order, when applicable), the execution, delivery, and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party and the consummation of the Transactions or any transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions

64

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

that have been obtained and that are still in force and effect and except (a) as
have been obtained prior to the Closing Date and are in full force and effect,
and (b) filings and recordings with respect to the Collateral not required to be
made pursuant to the terms of this Agreement or the applicable Security
Documents or to be made on the Closing Date or promptly thereafter, or otherwise
delivered to Agent on the Closing Date for filing or recordation.
Binding Obligations; Perfected Liens.
Subject to entry of the Interim Financing Order (or the Final Financing Order,
when applicable), each Loan Document has been duly executed and delivered by
each Loan Party and Pledgor that is a party thereto and is the legally valid and
binding obligation of such Loan Party or Pledgor, as applicable, enforceable
against such Loan Party or Pledgor, as applicable, in accordance with its
respective terms and the Financing Orders, except as enforcement may be limited
by equitable principles or, with respect to Loan Parties other than the Company
or Pledgors, by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
Subject to Section 5.11 and, with respect to any Collateral of the Company,
subject to entry of the Interim Financing Order (or the Final Financing Order,
when applicable), Agent’s Liens are validly created, perfected (other than any
Deposit Accounts, Securities Accounts and other bank accounts as to which
perfection does not require a Control Agreement and other than Excluded
Accounts), and subject only to the filing of financing statements, the
recordation of any Intellectual Property security agreements, and the
recordation of the Mortgages, in each case, in the appropriate filing offices,
the registration of the charges created by Exide Holding Asia Pte Limited
pursuant to the applicable Security Documents with the Accounting and Corporate
Regulatory Authority in Singapore and, in each case, except as otherwise
expressly set forth in the applicable Security Documents , only to the extent
perfection can be achieved by taking actions under the Laws of a Qualified
Jurisdiction), and first-priority Liens in and upon the Collateral, subject, in
each case, only to Permitted Liens and the relative priorities thereof and
subject in all respect to the provisions of the Financing Orders.
Title to Assets; No Encumbrances. Each of the Loan Parties and the Restricted
Subsidiaries (and, with respect to the assets of the Foreign Borrower only, the
US Borrower in its capacity as general partner of the Foreign Borrower) has
(a) good, sufficient and legal title to (in the case of fee interests in Real
Property), (b) valid leasehold interests in (in the case of leasehold interests
in real or personal property, subject to an applicable order of the Bankruptcy
Court with respect to leasehold interests of the Company), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby. All of such
assets are free and clear of Liens except for Permitted Liens. No Loan Party
owns any buildings or other

65

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

improvements located on land located in the United States that is demised to
such Loan Party under any lease of real property.
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.
The name of (within the meaning of Section 9-503 of the Code) and jurisdiction
of organization or incorporation, as applicable, of each Loan Party and each of
its Restricted Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
The chief executive office of each Loan Party and each of its Restricted
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).
Each Loan Party’s and each of its Restricted Subsidiaries’ tax identification
numbers and organizational identification numbers (or foreign equivalent), if
any, are identified on Schedule 4.6(c) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement).
As of the Closing Date, no US Loan Party holds any commercial tort claims that,
individually, exceed $1,000,000 in amount, except as set forth on
Schedule 4.6(d).
Litigation.
Except for the Case (in the case of clause (c) below) or as set forth on
Schedule 4.7, 4.12 or as otherwise fully stayed in all respects, there are no
actions, suits, proceedings, investigations (solely in the case of
investigations, known to the Company) or Environmental Action pending or, to the
knowledge of any Responsible Officer of any Borrower, threatened (a) that
challenge any Loan Document (other than objections or pleadings that may have
been filed in the Case with respect to the Company seeking authorization to
enter into the Loan Documents and incur the Obligations under this Agreement and
other Loan Documents), (b) that challenge the Transactions or any transaction
contemplated by this Agreement or the other Loan Documents (other than
objections or pleadings that may have been filed in the Case with respect to the
Company seeking authorization with respect thereto), or (c) that have resulted
in, or could reasonably be expected to result in, a Material Adverse Change.
Additionally, subject to entry of the Interim Financing Order (or the Final
Financing Order, when applicable), there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon the making
of any Advance (or any other extension of credit hereunder).
As of the Closing Date, Schedule 4.7 sets forth a complete and accurate
description of all actions, suits, proceedings and Environmental Actions that
are required by the SEC to be, but

66

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

have not been, disclosed on the Company’s Form 10-K, 10-Q or 8-K or that could
reasonably be expected to result in a Material Adverse Change.
Compliance with Laws. No Loan Party nor any of its Restricted Subsidiaries
(a) is in violation of any applicable Law (including Environmental Law) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, of any Governmental Authority,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change.
Historical Financial Statements. All historical consolidated financial
statements relating to the Company and its Subsidiaries that have been delivered
by any of the Borrowers to Agent and the Required Term Lenders’ Advisors have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, the Company and
its Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations for the period then ended.
Corporate Benefit. Each Loan Party receives valuable corporate benefit (or the
equivalent) from entering into the Loan Documents to which it is a party, in
each case to the extent relevant in the jurisdiction in which such Loan Party is
domiciled.
Employee Benefits.
Schedule 4.11 sets forth, as of the Closing Date, each Plan, each Multiemployer
Plan and each Canadian Pension Plan. Each Plan (and each related trust,
insurance contract or fund) is in compliance in all respects with its terms and
in all respects with all applicable laws, including, without limitation, ERISA
and the IRC, except to the extent that any such noncompliances, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Change. Except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change: (1) each Plan
(and each related trust, if any) which is intended to be qualified under Section
401(a) of the IRC has received a determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the IRC covering all tax law changes prior to the Economic Growth and
Tax Relief Reconciliation Act of 2001 or is comprised of a master or prototype
plan that has received a favorable opinion letter from the Internal Revenue
Service (or the sponsor has applied for such determination letter or opinion
letter within the remedial amendment period); (2) except as disclosed on
Schedule 4.11, no Reportable Event has occurred with respect to a Plan (other
than, and since the occurrence of, a Reportable Event related to the filing of a
petition under Chapter 11 of the Bankruptcy Code); (3) no Borrower has received
any written notice or otherwise has knowledge that any Multiemployer Plan is
insolvent or in reorganization; (4) except as disclosed on

67

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Schedule 4.11, no Plan which is subject to Title IV of ERISA has an Unfunded
Current Liability; (5) except as disclosed on Schedule 4.11, no Plan which is
subject to Section 412 of the IRC or Section 302 of ERISA has failed to meet the
minimum funding standards, within the meaning of such sections of the IRC or
ERISA, or, except as disclosed on Schedule 4.11, has applied for or received a
waiver of a minimum funding standard, within the meaning of Section 412 of the
IRC or Section 302 of ERISA; (6) all required contributions with respect to each
Plan and each Multiemployer Plan have been made; (7) neither the Company nor any
of its Subsidiaries nor any ERISA Affiliate has incurred any outstanding
liability (including any indirect, contingent or secondary liability) to or on
account of a Plan or a Multiemployer Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section
401(a)(29), 4971 or 4975 of the IRC or expects to incur any such liability under
any of the foregoing sections with respect to any Plan or Multiemployer Plan;
(8) to the knowledge of any Borrower, no condition exists which presents a
material risk to the Company or any of its Subsidiaries or any ERISA Affiliate
of incurring a liability to or on account of a Plan or a Multiemployer Plan
pursuant to the foregoing provisions of ERISA and the IRC; (9) no involuntary
proceedings have been instituted to terminate or appoint a trustee to administer
any Plan which is subject to Title IV of ERISA; (10) no unstayed action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or the investment of assets of any Plan (other than routine claims for
benefits) is pending, expected or threatened; (11) except as disclosed on
Schedule 4.11, neither the Company nor any of its Subsidiaries nor any ERISA
Affiliate has filed, or is considering filing, an application under the Internal
Revenue Service Employee Plans Compliance Resolution System or the Department of
Labor’s Voluntary Fiduciary Correction Program with respect to any Plan or
Multiemployer Plan; (12) using actuarial assumptions and computation methods
consistent with Part 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of the Company and its Subsidiaries and ERISA Affiliates to any
Multiemployer Plans in the event of a withdrawal therefrom, as of the close of
the most recent fiscal year of each such Multiemployer Plan could not result in
a liability to the Company, any of its Subsidiaries or an ERISA Affiliate; (13)
each group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the IRC) which covers or has covered employees or former
employees of the Company, any of its Subsidiaries, or any ERISA Affiliate has at
all times been operated in material compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the IRC; (14) except as
disclosed on Schedule 4.11, no lien imposed under the IRC or ERISA on the assets
of the Company or any of its Subsidiaries or any ERISA Affiliate exists, or, to
the knowledge of any Responsible Officer of any Borrower, is likely to arise on
account of any Plan or any Multiemployer Plan; and (15) except as disclosed on
Schedule 4.11, neither the Company nor any of its Subsidiaries maintains or
contributes to (a) any group health plan (as defined in Section 5000(b)(1) of
the IRC) which provides benefits to retired employees and/or other former
employees (other than as required by Section 601 of ERISA) or (b) any Plan, the

68

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

obligations with respect to which could reasonably be expected to have a
Material Adverse Change.
Except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Change: (1) each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (2) all required contributions with respect to a Foreign Pension
Plan have been made; (3) neither the Company nor any of its Subsidiaries has
incurred any outstanding obligation in connection with the termination of or
withdrawal from any Foreign Pension Plan; and (4) the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the Company’s most recently ended fiscal year
on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities or alternatively, the Foreign Pension Plan is funded in
compliance with applicable law in all respects and the Company and its
Subsidiaries have established adequate reserves for the present value of such
accrued benefit liabilities under such Foreign Pension Plan in the financial
statements delivered pursuant to Section 5.1.
Except for the CMP Batteries Pension Scheme (a summary of which has been
provided to the Agent), neither the Company nor any of its Subsidiaries or
Affiliates is or has at any time been (i) an employer (for the purposes of
Sections 38 to 51 of the United Kingdom’s Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the United Kingdom’s Pensions Schemes Act 1993) or (ii) “connected” with or an
“associate” (as those terms are used in Sections 38 and 43 of the United
Kingdom’s Pensions Act 2004) of such an employer.
Notwithstanding Section 4.11(b), in respect of each Canadian Pension Plan, (1)
the Company has provided the Agent a copy of the actuarial report for each such
plan which contains a “defined benefit provision”, as defined in subsection
147.1(1) of the Income Tax Act (Canada), most recently filed with the applicable
Governmental Authority, and (2) all required employer and employee contributions
(including, without limitation, “normal cost”, “special payments” and any other
payments in respect of any funding deficiencies) under such plan have been
timely made.
Environmental Condition. Except as set forth on Schedule 4.12 or that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change: (a) to Borrowers’ knowledge, after due inquiry, no
Loan Party’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any Environmental Law as a
Hazardous Materials disposal site or at a location at which any material
Remedial

69

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Action is required pursuant to any Environmental Law, (b) no Loan Party nor any
of its Subsidiaries has received notice that an Environmental Lien has attached
to any revenues or to any Real Property or to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use of transferability
of such Real Property by any Loan Party or any of its Subsidiaries, (c) except
to the extent such Loan Party or Subsidiary has set aside on its books financial
reserves as required by GAAP (or such other generally accepted accounting
principles as may be applicable in the relevant jurisdiction), there are no
Hazardous Materials at, on, under, from or affecting any Real Property, or other
Environmental Liabilities, that are reasonably expected to form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding Environmental Action or
any written order, consent decree, or settlement agreement with any Person
relating to any Environmental Law or Environmental Liability.
Intellectual Property. Each Loan Party and the Restricted Subsidiaries own, or
hold licenses in, all Intellectual Property that are necessary to the conduct of
its business, and has obtained assignments of all leases, licenses and other
rights of whatever nature, in each case necessary for the conduct of its
business, without any known conflict with the rights of others which, or the
failure to own, or hold licenses in, or obtain assignments of which, as the case
may be, individually or in the aggregate, has resulted in, or could reasonably
be expected to result in, a Material Adverse Change. Set forth on Schedule 4.13,
as of the Closing Date, is a true, correct, and complete listing of all
Intellectual Property registered, or that is the subject of an application for
registration, with any Governmental Authority of any Qualified Borrowing Base
Jurisdiction and other material Intellectual Property, in each case, as to which
the Company or any Borrowing Base Foreign Guarantor is the owner or is an
exclusive licensee.
Leases. Each Loan Party and the Restricted Subsidiaries enjoy peaceful and
undisturbed possession under all leases to which they are parties or under which
they are operating, and, subject to Permitted Protests, all of such leases are
valid and subsisting and no default by the applicable Loan Party or its
Restricted Subsidiaries exists under any of them, in each case, except (a) to
the extent such matters could not reasonably be expected to result in a Material
Adverse Change or (b) in the case of leases of the Company, subject to an
applicable order of the Bankruptcy Court with respect to such leases or with
respect to such leases rejected under Section 365 of the Bankruptcy Code.
Deposit Accounts and Securities Accounts. Schedule 4.15 (as updated by written
notice to the Agent listing Deposit Accounts and/or Securities Accounts opened
after the Closing Date promptly after opening such Deposit Accounts or
Securities Accounts) sets forth a listing of all of the Loan Parties’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, (b) the account
numbers

70

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

of the Deposit Accounts or Securities Accounts maintained with such Person, and
(c) with respect to the Borrowers and the Borrowing Base Foreign Guarantors,
identification of any Excluded Accounts (it being agreed that delivery by the
Company of Schedule 4.15 shall be a condition precedent to the occurrence of the
Closing Date).
Complete Disclosure. No factual information, taken as a whole with all factual
information previously delivered (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrowers’ industry), furnished from time to time by or on behalf of a
Loan Party or its Restricted Subsidiaries in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement or the
other Loan Documents, contains any materially untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not materially misleading in light of the
circumstances in which the same were made. As of the date on which any
Projections are delivered to Agent (with a copy to each of the Required Term
Lenders’ Advisors), such Projections represent Borrowers’ good faith estimate,
on the date such Projections are delivered, of the Loan Parties’ and the
Restricted Subsidiaries’ future performance for the periods covered thereby
based upon assumptions believed by Borrowers to be reasonable at the time of the
delivery thereof to Agent and such Required Term Lenders’ Advisors (it being
understood that such Projections are subject to uncertainties and contingencies,
many of which are beyond the control of the Loan Parties and the Restricted
Subsidiaries, that no assurances can be given that such Projections will be
realized, and that actual results may differ in a material manner from such
Projections).
Material Contracts. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract of any Non-Debtor Loan Party (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party or
its Restricted Subsidiary and, to Borrowers’ knowledge, after due inquiry, each
other Person (other than any Loan Party or Subsidiary) that is a party thereto
in accordance with its terms, (b) has not been otherwise amended or modified
(other than amendments or modifications permitted by Section 6.7(b)), and (c) is
not in default due to the action or inaction of the applicable Non-Debtor Loan
Party or its Restricted Subsidiary.
Patriot Act. To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (the “Patriot Act”) and (c) Canadian
Anti-Money Laundering Anti-Terrorism Legislation. No part of the proceeds of the
loans made hereunder

71

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended and Canadian Anti-Money
Laundering Anti-Terrorism Legislation.
Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness for borrowed money of each Loan Party and each of its Restricted
Subsidiaries that has an aggregate principal amount outstanding in excess of
$1,000,000 immediately prior to the Closing Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount outstanding
of such Indebtedness as of the date specified on Schedule 4.19). As of the
Closing Date, Part A of Schedule 4.19 lists all Indebtedness as described in the
immediately preceding sentence which is owed to Persons other than the Company
or any of its Subsidiaries (after giving effect to the consummation of the
Transaction) and Part B of Schedule 4.19 lists all Indebtedness as described in
the immediately preceding sentence which is owed to the Company and its
Subsidiaries (after giving effect to the Transaction).
Payment of Taxes. Except as set forth on Schedule 4.20, all material tax returns
and reports of each Loan Party and the Restricted Subsidiaries required by any
Governmental Authority to be filed by any of them have been timely (including
applicable extensions) filed with the appropriate Governmental Authority, and
all material taxes shown on such tax returns to be due and payable and all
material assessments, fees and other governmental charges upon a Loan Party and
the Restricted Subsidiaries and upon their respective assets, income, and
operations that are due and payable have been paid to the appropriate
Governmental Authority when due and payable, other than those that are being
contested in accordance with Section 5.5. Each Loan Party and each of its
Restricted Subsidiaries have made adequate provision in accordance with GAAP
(or, if applicable in the case of any Restricted Subsidiary, generally accepted
accounting principles in the jurisdiction of formation of such Restricted
Subsidiary) for all taxes not yet due and payable. Except as set forth on
Schedule 4.20, as of the Closing Date, there is no unstayed action, suit,
proceeding, investigation (solely in the case of investigations, known to the
Borrowers), audit, or claim now pending or, to the knowledge of the Borrowers,
threatened by any authority regarding any material taxes relating to the Company
and its Restricted Subsidiaries. Except as set forth on Schedule 4.20, neither
the Company nor any of its Restricted Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending, or
having the effect of extending, any statute of limitations relating to the
payment or collection of any material taxes of the Company or any of its
Restricted Subsidiaries, or is aware of any circumstances that would cause the
taxable years or

72

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

other taxable periods of the Company or any of its Restricted Subsidiaries not
to be subject to the normally applicable statute of limitations.
Margin Stock. No Loan Party nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.
Governmental Regulation. No Loan Party nor any of its Restricted Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or, subject to entry of the Interim Financing Order (or the Final
Financing Order, when applicable), under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party nor any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
Employee and Labor Matters. Except as set forth on Schedule 4.24:
(a)    There is (i) no unfair labor practice complaint pending or, to the
knowledge of Borrowers, threatened against any Borrower or its Restricted
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Borrower or its Restricted
Subsidiaries which arises out of or under any collective bargaining agreement,
(ii) no strike, labor dispute, slowdown, work stoppage or similar action or
grievance pending or, to the knowledge of Borrowers, threatened in writing
against any Borrower or its Restricted Subsidiaries, or (iii) to the knowledge
of Borrowers, after due inquiry, no union representation question existing with
respect to the employees of any Borrower or its Restricted Subsidiaries and no
union organizing activity taking place with respect to any of the employees of
any Borrower or its Restricted Subsidiaries, except (with respect to any matter
specified in clauses (i), (ii) or (iii) above, either individually or in the
aggregate) such as has not resulted in, or could not reasonably be expected to
result in, a Material Adverse Change.

73

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(b)    No Borrower and no Restricted Subsidiary of any Borrower has incurred any
material liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains due and owing under
applicable law, except such as has not resulted in or could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change.
(c)    The hours worked and payments made to employees of each Borrower or its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable legal requirements, except to the extent such
violations could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change.
(d)    Subject to entry by an applicable order of the Bankruptcy Court, all
material payments due from any Borrower or its Restricted Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of any Borrower, except
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.
Eligible Accounts. As to each Account that is identified by any Borrower as an
Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor, (b) owed to one or more of the Loan Parties,
and (c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than Agent-discretionary criteria) set forth in the definition
of Eligible Accounts.
Eligible Inventory. As to each item of Inventory that is identified by any
Borrower as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Inventory.
Locations of Inventory and Equipment. The Inventory and Equipment (other than
vehicles or Equipment out for repair) of the US Loan Parties and the Canadian
Guarantors are located only at, or in-transit between or to, the locations
identified on Schedule 4.27 (as such Schedule may be updated pursuant to
Section 5.16) or a Permitted Consignment Location of the US Loan Parties and the
Canadian Guarantors.
Inventory Records. Each US Loan Parties and the Canadian Guarantors keeps
correct and accurate records itemizing and describing the type, quality, and
quantity of its Inventory and the book value thereof.
Trust. No Borrower and no Borrowing Base Foreign Guarantor holds any assets as
the trustee of any trust.

74

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Financing Orders. On the date of the making of the initial Advances or the
issuance of the initial Letters of Credit hereunder, whichever first occurs, the
Interim Financing Order will have been entered and will not have been stayed,
amended in a material manner, vacated, reversed or rescinded except as approved
by the Agent and the Required Lenders, in each case in their sole discretion. On
the date of the making of any Advance or the issuance of any Letter of Credit,
the Interim Financing Order (or the Final Financing Order, when applicable)
shall have been entered and shall not have been amended in a material manner,
stayed, vacated or rescinded except as approved by the Agent and the Required
Lenders, in each case in their sole discretion. Upon the maturity (whether by
the acceleration or otherwise) of any of the obligations of the Loan Parties
hereunder and under the other Loan Documents, the Lenders shall, subject to the
provisions of Section 9.1 and the Financing Orders, be entitled to immediate
payment of such obligations, and to enforce the remedies provided for hereunder,
without further application to or order by the Bankruptcy Court.
No Material Adverse Change. Since March 31, 2013, no Material Adverse Change has
occurred.
Centre of Main Interest. For the purposes of the Council of the European Union
Regulation No. 1346/2000 on Insolvency Proceedings, as amended, each European
Loan Party has its centre of main interests (as that term is used in Article
3(1) therein) situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) therein) in any other
jurisdiction.
Solvency.
On the Closing Date, each of the Guarantors (other than the Company)
individually is, and all Guarantors (other than the Company) taken as a whole
are, Solvent.
No transfer of property is being made by any Guarantor and no obligation is
being incurred by any Guarantor in connection with the Transactions or any
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay or defraud either present or future creditors of such
Guarantor.
AFFIRMATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than Bank Product
Obligations that, at such time, are not required to be repaid or cash
collateralized in accordance with Section 1.4), the Loan Parties shall and shall
cause each of the Restricted Subsidiaries to comply with each of the following:

75

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Financial Statements, Reports, Certificates.
Deliver to Agent (with a copy to each of the Required Term Lenders’ Advisors)
each of the financial statements, reports, and other items set forth on
Schedule 5.1 no later than the times specified therein. Information required to
be delivered pursuant to paragraphs (c), (e), (h), (i) and (j) on Schedule 5.1
shall be deemed to have been delivered if such information, or one or more
annual, quarterly or other reports containing such information, shall have been
posted on the Company’s website on the internet (currently http://www.exide.com)
or by the Agent on an IntraLinks, SyndTrak Online or similar site to which the
Lenders have been granted access (the “Platform”) or shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov;
provided that the Company shall deliver paper copies of such information to the
Agent (with a copy to each of the Required Term Lenders’ Advisors) upon
reasonable request for such delivery.
In addition, each Borrower agrees that no Restricted Subsidiary of a Loan Party
will have a fiscal year different from that of the Company unless otherwise
agreed by the Agent in its Permitted Discretion. In addition, each Borrower
agrees to maintain a system of accounting that enables such Borrower to produce
financial statements in accordance with GAAP. Each Loan Party shall, in all
material respects, also (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to its and its Restricted
Subsidiaries’ sales, and (ii) maintain its billing systems/practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent (such
consent not to be unreasonably withheld).
Deliver to Agent (with a copy to each of the Required Term Lenders’ Advisors)
(i) as soon as practicable in advance of filing with the Bankruptcy Court or
delivering to the Creditors’ Committee or to the U.S. Trustee, as the case may
be, the Final Financing Order and all other proposed orders and pleadings
related to the Advances and the Loan Documents, any Reorganization Plan and/or
any disclosure statement related thereto and (ii) substantially simultaneously
with the filing with the Bankruptcy Court or delivering to the Creditors’
Committee, as the case may be, all other notices, filings, motions, pleadings or
other information concerning the financial condition of the Company or any of
its Subsidiaries or other Indebtedness of the Loan Parties or any request for
relief under Section 363, 365, 1113 or 1114 of the Bankruptcy Code or Section
9019 of the Federal Rules of Bankruptcy Procedure that may be filed with the
Bankruptcy Court or delivered to the Creditors’ Committee.
Collateral Reporting, Etc.. Provide Agent (with a copy to each of the Required
Term Lenders’ Advisors) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, each Borrower agrees to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide

76

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

electronic reporting of each of the items set forth on such Schedule. In
addition, the Company shall continue to employ (or facilitate, at the cost of
the Company, the employment by the Agent of) a third party advisor satisfactory
to the Agent in its Permitted Discretion (it being acknowledged that the Durkin
Group is satisfactory to the Agent) to assist the Company and the Agent in the
determination of the Borrowing Base (including the preparation of Borrowing Base
Certificates) until such time as the Agent is satisfied in its Permitted
Discretion that such assistance is no longer necessary.
Existence. Except as otherwise permitted under Section 6.3 or Section 6.4, at
all times maintain and preserve in full force and effect its existence
(including being in good standing (or its equivalent, if any) in its
jurisdiction of organization or incorporation, as applicable) and all rights and
franchises, licenses and permits material to its business; provided, however,
that no Loan Party or any of its Restricted Subsidiaries shall be required to
preserve any such right or franchise, licenses or permits if such Person’s board
of directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders; provided further, however, that nothing in this
Section 5.3 shall prevent the withdrawal by the Company or any of its Restricted
Subsidiaries of its qualification as a foreign corporation, partnership or
limited liability company, as the case may be, in any jurisdiction where such
withdrawal could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Change.
Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted (and except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change), and comply with
the material provisions of all material leases to which it is a party as lessee,
so as to prevent the loss or forfeiture thereof, (a) unless such provisions are
the subject of a Permitted Protest, (b) in the case of leases of the Company,
subject to an applicable order of the Bankruptcy Court with respect to such
leases, (c) in the case of leases of the Company, except with respect to such
leases rejected under Section 365 of the Bankruptcy Code or as could not
reasonably be expected to have a Material Adverse Change and (d) except where
failure to do so is not disadvantageous in any material respect to such Person
or to the Agent or Lenders.
Taxes. In accordance with the Bankruptcy Code and subject to any required
approval at the Bankruptcy Court, cause all post-petition federal assessments
and taxes and all other material post-petition assessments and taxes imposed,
levied, or assessed against any Loan Party or its Restricted Subsidiaries (in
the case of the US Borrower, to the extent constituting post-petition
obligations), or any of their respective assets or in respect of any of its
assets, income, or operations to be paid in full, before delinquency or before
the expiration of any extension period, except to the extent that the validity
of such assessment or tax shall be the subject of a Permitted

77

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Protest and so long as, in the case of an assessment or tax that has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Each Borrower will and will cause each of its
Restricted Subsidiaries to make timely payment or deposit of all material tax
payments and withholding taxes required of it and them by applicable laws (in
the case of the US Borrower, to the extent constituting post-petition
obligations), including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes (and any foreign
equivalent thereof), and will, upon request, furnish Agent with proof reasonably
satisfactory to Agent indicating that each Borrower and its Restricted
Subsidiaries have made such payments or deposits, subject, in the case of the
Company, to entry of an applicable order by the Bankruptcy Court.
Insurance. At Borrowers’ expense, maintain insurance respecting each of the Loan
Parties’ and the Restricted Subsidiaries’ assets wherever located, covering loss
or damage by fire, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Borrowers also shall maintain (with respect to each of the Loan
Parties and the Restricted Subsidiaries) business interruption, general
liability, product liability insurance, director’s and officer’s liability
insurance, fiduciary liability insurance, and employment practices liability
insurance, as well as insurance against larceny, embezzlement, criminal
misappropriation and flood insurance with respect to any Real Property
Collateral in a flood plain. All such policies of insurance shall be with
responsible and reputable insurance companies acceptable to Agent and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and in any event
in amount, adequacy and scope satisfactory to Agent in its Permitted Discretion.
All property insurance policies covering the Collateral are to be made payable
to Agent for the benefit of Agent and Lenders, as their interests may appear, in
case of loss, pursuant to a standard loss payable endorsement with a standard
non contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may reasonably request in its Permitted Discretion to
fully protect Lenders’ interest in the Collateral and to any payments to be made
under such policies. All certificates of property and general liability
insurance are to be delivered to Agent (with a copy to each of the Required Term
Lenders’ Advisors), with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of Agent and the Borrowers shall
use commercially reasonable efforts to cause such certificates and endorsements,
as applicable, to provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If any Borrower fails to maintain such insurance, Agent may
arrange for such insurance, but at such Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrowers shall give Agent prompt notice of any loss exceeding

78

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

$2,500,000 covered by its casualty or business interruption insurance. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
Inspections; Audits.
Keep proper books of record and accounts in which full, true and correct entries
which permit the preparation of financial statements in accordance with GAAP (or
if applicable in the case of any Restricted Subsidiary, generally accepted
accounting principles in the jurisdiction of formation of such Restricted
Subsidiary) and which conform to all requirements of law, shall be made of all
dealings and transactions in relation to its business and activities. Permit
Agent (or, if an Event of Default has occurred and is continuing, any Lender)
and each of its duly authorized representatives or agents to visit any of its
properties and inspect any of its assets or books and records, to conduct
appraisals and valuations, to examine and make copies of its books and records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers and employees at such reasonable times and intervals
as Agent (or, if an Event of Default has occurred and is continuing, any Lender)
may designate with reasonable prior notice to the Company; provided that neither
the Company nor any of its Subsidiaries shall be required to, nor will they,
make available any materials or information (i) which is (or are) classified or
required to be treated as confidential by the United States government or any
agency thereof during any such visitation, inspection, examination, discussion
or advice if the same would not be permitted under applicable law (including,
without limitation, the Department of Defense Industrial Security Regulation and
Industrial Security Manual for Safeguarding Classified Information (Department
of Defense Regulation 5220.22-M)) (although, to the extent reasonably requested
by Agent (or, if an Event of Default has occurred and is continuing, such
Lender), such Borrower will use its commercially reasonable efforts to obtain
any approvals or clearances so that such matters may be disclosed) or (ii) the
provision of which would violate any confidentiality obligations binding on any
Loan Party or Subsidiary (although, to the extent reasonably requested by the
Agent (or, if an Event of Default has occurred and is continuing, such Lender),
such Borrower will use its commercially reasonable efforts to obtain any
consents so that such matters may be disclosed) or constitute a waiver of
attorney client privilege.
The Company shall pay to Agent, for its own account, audit and inventory
appraisal fees and charges as follows: (i) a fee of $2,500 per day, per auditor,
plus out-of-pocket expenses for each audit of the Company performed by personnel
employed by Agent or by one or more third Persons engaged by Agent, and (ii) the
actual charges paid or incurred by Agent to perform or

79

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

obtain inventory appraisals; provided that the Borrowers shall not be obligated
to reimburse Agent for more than two audits during any calendar year, or more
than one inventory appraisal during any calendar year; provided further that
upon the occurrence and during the continuation of an Event of Default, there
shall be no limit on the number of audits or inventory appraisals for which the
Company is obligated to reimburse Agent.
Compliance with Laws. Comply with the requirements of all applicable Laws, other
than Laws the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.
ERISA; Foreign Pension Plans.
The Loan Parties, Restricted Subsidiaries and all ERISA Affiliates shall make
all required contributions to any Plans or Multiemployer Plans which, if not
made, would reasonably be expected to result in a Material Adverse Change unless
such payment is being contested in good faith by appropriate proceedings
diligently conducted with adequate reserves established or constitutes a
prepetition claim against the Company.
Except for the CMP Batteries Pension Scheme (a summary of which has been
provided to the Agent), the Company shall ensure neither it nor any of its
Subsidiaries of Affiliates is or has been at any time an employer (for the
purposes of Sections 38 to 51 of the United Kingdom’s Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the United Kingdom’s Pension Schemes Act 1993) or “connected” with or
an “associate” of (as those terms are used in Sections 38 or 43 of the United
Kingdom’s Pensions Act 2004) such an employer.
In respect of each Canadian Pension Plan, the Company shall ensure that, (1)
such plan is administered in all material respects in accordance with its terms
and all applicable laws, (2) all required employer and employee contributions
(including, without limitation, “normal cost”, “special payments” and any other
payments in respect of any funding deficiencies) under each Canadian Pension
Plan are timely made, and (3) copies of all actuarial reports for each such plan
which contains a “defined benefit provision”, as defined in subsection 147.1(1)
of the Income Tax Act (Canada), are provided to the Agent promptly after filing
with the applicable Governmental Authority. The Company shall ensure that,
unless it obtains the prior consent of the Agent (such consent not to be
unreasonably withheld), neither it nor any Canadian Guarantor shall, (1)
establish, commence participation in, or assume any liability under, any
“registered pension plan”, as defined in subsection 248(1) of the Income Tax Act
(Canada), which contains a “defined benefit provision”, as defined in subsection
147.1(1) of the Income Tax Act (Canada), or (2) take any actions or steps to
terminate or wind-up, or which would allow any Governmental Authority to
terminate or wind-up, any Canadian Pension Plan which contains a “defined
benefit provision” as defined in subsection 147.1(1) of the Income Tax Act
(Canada).

80

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

As soon as possible and, in any event, within 20 Business Days after the
Company, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following, to the extent that (except as
otherwise set forth below) such occurrence, in any given case, if adversely
determined could result in a liability or obligation of the Company and/or any
of its Subsidiaries of $50,000 or more the Company will deliver to the Agent
(with a copy to each of the Required Term Lenders’ Advisors) written notice of a
Responsible Officer of the Company setting forth, to the extent known, and in
reasonable detail, such occurrence and the action, if any, that the Company,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed by the
Company, such Subsidiary, the plan administrator of the affected Plan or
Multiemployer Plan or such ERISA Affiliate to or with the PBGC or any other
governmental agency, or a Plan or Multiemployer Plan participant, and any
notices received by the Company, such Subsidiary or ERISA Affiliate from the
PBGC or other governmental agency or a Plan or Multiemployer Plan participant or
the plan administrator with respect thereto: (1) that a Reportable Event has
occurred (other than a Reportable Event related to the filing of a petition
under Chapter 11 of the Bankruptcy Code, and except to the extent that the
Company has previously delivered to the Agent and the Required Term Lenders’
Advisors a notice concerning such event pursuant to clause (2) hereof); (2) that
a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
which is subject to Title IV of ERISA is subject to the advance reporting
requirement of PBGC Regulation Section 4043.61, and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
is reasonably expected to occur with respect to such Plan within the following
30 days; (3) that there has been a failure to meet the minimum funding standards
of Sections 412 or 430 of the IRC or Section 302 of ERISA or (except to the
extent that the Company has previously delivered to the Agent and the Required
Term Lenders’ Advisors a notice concerning such event pursuant to clause (2)
hereof) an application has been, or is reasonably expected to be, made for a
waiver or modification of the minimum funding standard (including any required
installment payments) under Section 412 of the IRC or Section 302 of ERISA, as
applicable, with respect to a Plan which is subject to Section 412 of the IRC or
Section 302 of ERISA; (4) that any material contribution required to be made
with respect to a Plan or Multiemployer Plan or Foreign Pension Plan has not
been made within sixty (60) days following the date on which such contribution
was required to be made; (5) that a Plan which is subject to Title IV of ERISA
or a Multiemployer Plan has been or will be involuntarily terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA; (6) that
a Plan which is subject to Title IV of ERISA has an Unfunded Current Liability
that, when added to the aggregate amount of Unfunded Current Liabilities with
respect to all other Plans subject to Title IV of ERISA as of such date, exceeds
the aggregate amount of the Unfunded Current Liability that existed on the
Closing Date by $10,000,000; (7) that involuntary proceedings have been or will
be instituted to terminate or appoint a trustee to administer a Plan which is
subject to Title IV of ERISA; (8) that an

81

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

involuntary proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan or Multiemployer Plan; (9) that,
except as otherwise disclosed on Schedule 4.11, the Company, any of its
Subsidiaries or any ERISA Affiliate will incur or is reasonably expected to
incur any material liability (including any indirect, contingent, or secondary
liability) (i) to or on account of the termination of or withdrawal from a Plan
which is subject to Title IV of ERISA or Multiemployer Plan under Section 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA, (ii) with respect to a Plan or
Multiemployer Plan under Section 401(a)(29), 4971, 4975 or 4980 of the IRC or
Section 409 or 502(i) or 502(l) of ERISA, or (iii) with respect to a group
health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the
IRC or 45 Code of Federal Regulations Section 160.103) under Section 4980B of
the IRC and/or the Health Insurance Portability and Accountability Act of 1996;
(10) that the Company or any of its Subsidiaries will incur any liability
pursuant to any group health plan (as defined in Section 5000(b)(1) of the IRC)
that provides benefits to retired employees or other former employees (other
than as required by Section 601 of ERISA) that arises from the extension of such
group health plan to any retirees or former employees who were not in the class
of employees eligible for coverage under such group health plan on the Closing
Date, except to the extent that any such liability would not be material to the
Company or any of its Subsidiaries; or (11) that the Company or any of its
Subsidiaries will incur any liability not otherwise described in this Section
5.9 pursuant to any Plan or Foreign Pension Plan that, when added to the
aggregate amount of such liabilities with respect to all other Plans and/or
Foreign Pension Plans as of such date, exceeds the aggregate amount of such
liabilities that existed on the Closing Date by $10,000,000. To the extent that
the financial statements set forth a liability for which notice would otherwise
be required to be given hereunder, a separate notice thereof shall not be
required hereunder. At the request of the Agent or the Required Term Lenders’
Advisors, the Company will deliver to the Agent and the Required Term Lenders’
Advisors copies of any records, documents or other information that must be
furnished to the PBGC with respect to any Plan which is subject to Title IV of
ERISA pursuant to Section 4010 of ERISA. The Company will deliver to the Agent
and the Required Term Lenders’ Advisors a copy of each funding waiver request
filed with the Internal Revenue Service or any other government agency with
respect to any Plan, and, at the request of the Agent or the Required Term
Lenders’ Advisors, all material communications received by the Company, any of
its Subsidiaries or any ERISA Affiliate from the Internal Revenue Service or any
other government agency with respect to each Plan. The Company will also deliver
to the Agent (with a copy to each of the Required Term Lenders’ Advisors), upon
written request by the Agent or the Required Term Lenders’ Advisors, a complete
copy of the annual report (on Internal Revenue Service Form 5500-series) of each
Plan (including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service. In addition to any notices delivered to the Agent and the Required Term
Lenders’ Advisors pursuant to the first sentence hereof, copies of annual
reports and any

82

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

records, documents or other information required to be furnished to the PBGC or
any other government agency, and any material notices received by the Company,
any of its Subsidiaries or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan or received from any government agency or plan
administrator or sponsor or trustee with respect to any Multiemployer Plan,
shall, upon request of the Agent or the Required Term Lenders’ Advisors, be
delivered to the Agent (with a copy to each of the Required Term Lenders’
Advisors) not later than 20 Business Days after the date of such request. The
Company and each of its applicable Subsidiaries shall ensure that all Foreign
Pension Plans administered by it or into which it makes payments obtain or
retain (as applicable) registered status under and as required by applicable law
and is administered in a timely manner in all respects in compliance with all
applicable laws except where the failure to do any of the foregoing has not had,
and could not reasonably be expected to have, a Material Adverse Change.
Environmental.
(i) Keep any property either owned or operated by the Borrowers or their
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens and (ii) comply with Environmental Laws and provide to Agent
documentation of such compliance which Agent reasonably requests; provided,
however, that no Borrower or Subsidiary thereof shall be deemed to have breached
this Section 5.10 to the extent that any failures to comply with the
requirements specified in clause (i) or (ii) above, either individually or in
the aggregate, have not resulted in, and could not reasonably be expected to
result in, a Material Adverse Change. If the Company or any of its Subsidiaries,
or any tenant or occupant of any Real Property owned, leased or operated by
Company or any of its Subsidiaries, causes or permits any intentional or
unintentional act or omission resulting in the presence or release of any
Hazardous Material (except in compliance with applicable Environmental Laws),
each Borrower agrees to undertake, and/or to cause any of its Subsidiaries,
tenants or occupants to undertake, at their sole expense, any clean up, removal,
remedial or other action required pursuant to Environmental Laws to remove and
clean up any Hazardous Materials from any Real Property except where the failure
to do so has not resulted in, and could not reasonably be expected to result in,
a Material Adverse Change.
At the written request of Agent or Required Term Lenders’ Advisors, which
request shall specify in reasonable detail the basis therefor, at any time after
the occurrence of an Event of Default, a breach by any Borrower of an
environmental provision of this Agreement, or any other matter that requires the
giving of notice under clauses (n) through (r) on Schedule 5.1, the Borrowers
will provide, at their sole cost and expense, an environmental site assessment
report concerning any Real Property, prepared by an environmental consulting
firm reasonably approved by Agent, addressing the matters which gave rise to
such request, or after the occurrence of an Event of Default any other
environmental issues, and estimating the potential costs of any Remedial

83

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Action in connection with any such matter. If any Borrower fails to provide the
same within 45 days after such request was made, Agent may order the same, and
the Borrowers shall grant and hereby do grant, to Agent, access to such Real
Property and specifically grant Agent an irrevocable non-exclusive license,
subject to the right of tenants, to undertake such an assessment, all at the
Borrowers’ joint and several expense. In addition, at any time upon the
reasonable written request of Agent or Required Term Lenders’ Advisors, the
Borrowers shall make reasonably available for review by the Agent any
environmental review reports to the extent previously prepared and available to
any Borrower or any of its Subsidiaries.
Post-Closing Matters. Subject to Section 3.7 (with respect to grace periods,
notice periods and extensions provided for therein), within the periods set
forth thereon, take all actions set forth on Schedule 3.1B or Schedule 5.11 that
are required to be taken following the Closing Date.
Formation of Subsidiaries; Mortgages.
Additional US Loan Parties. At any time (x) any US Subsidiary of any Loan Party
(other than an Excluded Subsidiary) is created, established or acquired, or
(y) any US Subsidiary ceases to be an Excluded Subsidiary, such US Subsidiary
shall be required to no later than 30 days thereafter (or such greater number of
days as Agent shall agree to in its sole and absolute discretion in any given
case), (i) execute and deliver a US Joinder Agreement, causing such US
Subsidiary to become party to (A) the US Guaranty as a US Guarantor, (B) the US
Security Agreement, and (C) such other Loan Documents as would have been entered
into by such Subsidiary if it had been a US Guarantor on the Closing Date, (ii)
execute and deliver a joinder to the Intercompany Note, together with undated
powers (or other documents of transfer acceptable to the Agent) executed in
blank by such Subsidiary, (iii) take all action in connection therewith as would
otherwise have been required to be taken pursuant to Schedule 3.1 if such US
Subsidiary had been a US Guarantor on the Closing Date, and (iii) execute,
endorse, acknowledge, file and/or deliver to Agent (with a copy to each of the
Required Term Lenders’ Advisors) from time to time such opinions of counsel,
vouchers, invoices, schedules, confirmatory assignments, confirmatory
conveyances, financing statements, transfer endorsements, confirmatory powers of
attorney, certificates, reports and other assurances or confirmatory instruments
and take such further steps relating to the US Collateral covered by any of the
US Security Documents as Agent may reasonably require pursuant to this
Section 5.12(a).
Additional Foreign Loan Parties. If at any time (x) any Foreign Subsidiary of
the Company (other than an Excluded Subsidiary) organized under the laws of any
Qualified Foreign Jurisdiction is created, established or acquired, or (y) any
Foreign Subsidiary organized under the laws of any Qualified Foreign
Jurisdiction ceases to be an Excluded Subsidiary, such Subsidiary shall be
required to no later than 30 days (but, with respect to clause (B) below, 60
days) thereafter (or such greater number of days as Agent shall agree to in its
sole and absolute discretion in any given case), (i) execute and deliver a
Foreign Joinder Agreement, causing such

84

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Foreign Subsidiary to become party to (A) the Foreign Guaranty (or if requested
by Agent upon the advice of local counsel, a new Foreign Guaranty), (B) each
applicable Foreign Security Document (other than Control Agreements or Cash
Management Arrangements) and/or new Foreign Security Documents as the Agent may
reasonably request, (C) exercise commercially reasonably best efforts to enter
into Control Agreements or Cash Management Arrangements with respect to its
Deposit Accounts (in the case of a Borrowing Base Foreign Guarantor) within 60
days (or such longer period as the Agent shall agree in its discretion), and
(D) such other Loan Documents as would have been entered into by such Subsidiary
if it had been a Guarantor on the Closing Date , subject to such restrictions
and/or limitations as may be required under applicable law , (ii) to the extent
such Foreign Subsidiary is not a party to the Intercompany Note, execute and
deliver a joinder causing such party to become party to the Intercompany Note,
together with undated powers (or other documents of transfer acceptable to the
Agent) executed in blank by such Foreign Subsidiary, (iii) take all action in
connection therewith (including, without limitation, deliver such legal
opinions) as would otherwise have been required to be taken pursuant to
Schedule 3.1 if such Foreign Subsidiary had been a Guarantor on the Closing
Date, and (iv) execute, endorse, acknowledge, file and/or deliver to Agent (with
a copy to each of the Required Term Lenders’ Advisors) from time to time such
opinions of counsel, vouchers, invoices, schedules, confirmatory assignments,
confirmatory conveyances, financing statements, transfer endorsements,
confirmatory powers of attorney, certificates, reports and other assurances or
confirmatory instruments and take such further steps relating to the Foreign
Collateral covered by any of the Foreign Security Documents as Agent may
reasonably require pursuant to this Section 5.12(b) and the terms of such
Foreign Security Documents.
US Real Property Collateral. At any time (i) any US Subsidiary is added as a
Loan Party pursuant to Section 5.12(a) and such Loan Party owns any Real
Property or (ii) any existing US Loan Party acquires any owned Real Property
after the Closing Date (in the case of clause (i) or (ii), with a fair market
value in excess of $2,500,000), not later than 90 days thereafter (or such
greater number of days as the Agent shall agree to in its sole and absolute
discretion in any given case), such Loan Party shall be required to grant a Lien
to the Agent and execute and deliver a Mortgage and take all action in
connection therewith reasonably requested by the Agent. Upon the reasonable
request of Agent, the US Borrower shall promptly execute and deliver a Mortgage
with respect to any Real Property owned in fee by any US Loan Party having a
fair market value in excess of $2,500,000, and take all action in connection
therewith reasonably requested by the Agent.
Further Assurances. Subject to Section 5.11, at any time upon the reasonable
request of Agent or the Required Term Lenders’ Advisors (including if Agent or
the Required Term Lenders’ Advisors determine(s) that a Loan Document (or a
transaction in connection with it) operates as, or gives rise to a security
interest for the purposes of the Australian PPSA), promptly take such actions
that the Agent or the Required Term Lenders’ Advisors ask(s) and considers
necessary

85

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

and promptly execute or deliver to Agent (with a copy to the Required Term
Lenders’ Advisors) any and all financing statements, financial change
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent or the
Required Term Lenders’ Advisors may reasonably request in form and substance
satisfactory to Agent in its Permitted Discretion, to create, perfect, ensure
the enforceability of, and continue perfected or to better perfect Agent’s Liens
in the Collateral or enable the Agent to apply for any registration, or give any
notification in connection with the Agent’s Lien in the Collateral so that the
Lien has the priority required by the Agent and in order to fully consummate all
of the Transactions or any transactions contemplated hereby and under the other
Loan Documents. To the maximum extent permitted by applicable Law, if any
Borrower refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time following the request to
do so, such Borrower hereby authorizes Agent to execute any such Additional
Documents in the applicable Loan Party’s name, as applicable, and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance and not in limitation of the foregoing, each Loan Party
shall take such actions as Agent or the Required Term Lenders’ Advisors may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by a first priority perfected Lien
on the Collateral, in each case subject to Permitted Liens.
Lender Meetings. The Company shall arrange for, on the last Business Day of each
week or such other Business Day during such weeks as the Company may designate
upon reasonable prior notice (unless waived by the Agent) a conference call
discussing and analyzing the financial condition and results of operations of
each of the Loan Parties for the prior week. In addition, within 60 days after
the close of each fiscal quarter of the Company, at the request of Agent or of
the Required Lenders and upon reasonable prior notice, hold a meeting by
conference call with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous fiscal quarter
and the financial condition of the Company and its Subsidiaries and the
projections presented for the current fiscal quarter of the Company and its
Subsidiaries. The Loan Parties’ management shall make themselves available for
telephonic and in person meetings, on reasonable notice under the circumstances,
to provide additional financial and restructuring information to the Agent.
Cash Management. Unless otherwise agreed by the Agent in its Permitted
Discretion, and consistent with any “first day” or “second day” order relating
thereto (as may be amended from time to time) maintain in effect at all times
cash management arrangements that are substantially consistent with those in
effect on the Petition Date; provided however, that the Borrowers and the other
applicable Loan Parties shall use commercially reasonable efforts, in
consultation with the Agent and the Required Term Lenders’ Advisors, to move
their respective Collection Accounts to the Agent (or one or more Affiliates of
the Agent) within such time period as shall be agreed.

86

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Location of Inventory and Equipment. Keep the Inventory and Equipment of the US
Loan Parties and the Canadian Guarantors (other than vehicles and Equipment out
for repair) only at the locations identified on Schedule 4.27 or at Permitted
Consignment Locations of the US Loan Parties and the Canadian Guarantors and
their chief executive offices only at the locations identified on
Schedule 4.6(b); provided, however, that any Loan Party and the Restricted
Subsidiaries may keep its Inventory and Equipment at other locations and may
move its chief executive office to another location in the same country as its
current chief executive office so long as (and unless otherwise permitted under
an applicable Foreign Security Agreement) the Borrowers provide written notice
to Agent not less than 10 days prior to the date on which such Inventory or
Equipment is moved to such new location or such chief executive office is
relocated, as the case may be.
Foreign Borrower Holding Company. The Foreign Borrower shall engage in business
activities solely consistent with the following: (a) the ownership of all
outstanding Equity Interests in its Subsidiaries and intercompany Indebtedness
owing to the Foreign Borrower, (b) maintaining its legal existence,
(c) participating in tax, accounting and other administrative activities as the
parent of its Subsidiaries, (d) the execution and delivery of the Loan Documents
to which it is a party and the performance of its obligations thereunder, (e)
activities necessary to consummate the Transactions, and (f) activities
incidental to the businesses or activities described in clauses (a) through
(e) of this Section 5.17. Notwithstanding the foregoing, in the event that the
Foreign Borrower acquires any assets (other than Stock of any Person organized
in a jurisdiction other than the Netherlands), it shall, at the Agent’s or the
Required Term Lenders’ Advisors’ request (i) promptly create a valid
first-priority security interest (subject to Permitted Liens) in favor of the
Agent on such assets, subject to customary limitations agreed to in the
applicable Security Documents, and (ii) grant to the Agent an irrevocable power
of attorney, with full powers of substitution, in order to on behalf of the
Foreign Borrower to perform all such (legal) acts and do all things as may be
required to create or perfect such right of pledge.
Unrestricted Subsidiaries. The Company may at any time after the Closing Date
designate any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing; provided further that, unless designated
by the Company as an Unrestricted Subsidiary at the time of the formation or
acquisition thereof, any Subsidiary formed or acquired after the Closing Date
shall be a Restricted Subsidiary. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (A) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (B) a return on any Investment by the Company in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Company’s Investment in such
Subsidiary.

87

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Advisory Firm. The Borrowers shall provide the Agent and the Required Term
Lenders’ Advisors with reasonable access to the financial advisory firm and
investment bank retained by the Borrowers or any of the other Loan Parties.
Final Financing Order. Not later than the earlier of (i) the expiration of the
Interim Financing Order and (ii) 45 days after the entry of the Interim
Financing Order, the Final Financing Order shall have been entered by the
Bankruptcy Court and shall be in full force and effect and, after such entry,
shall not have been (A) vacated, stayed or reversed or (B) modified or amended
in a material manner except as otherwise agreed to in writing by the Agent, the
Required Revolver Lenders and the Required Term Lenders in their reasonable
discretion.
Carve Out Account. Subject to Section 2.15, upon the occurrence of an Event of
Default, the Loan Parties shall transfer from the Dominion Accounts to a
segregated account not subject to the control of the Agent (the “Carve Out
Account”) an amount equal to the Carve Out Cap. Proceeds on deposit in the Carve
Out Account shall be available only to satisfy obligations benefitting from the
Carve Out. It is understood and agreed that the Agent and the Lenders (a) shall
not sweep or foreclose on cash of the Loan Parties necessary to fund the Carve
Out Account and (b) shall have a security interest in any residual interest in
the Carve Out Account, if any, after the payment in full of all the fees and
expenses and other obligations benefiting from the Carve Out.
Financial Assistance. Each European Loan Party shall comply in all respects with
applicable legislation governing financial assistance, including Sections 678 to
679 of the United Kingdom’s Companies Act 2006, or any equivalent and applicable
provisions under the laws of the jurisdiction of organization of each such
European Loan Party, including in relation to the execution of the Security
Documents of each such Loan Party and payments of amounts due under this
Agreement.
Certain Foreign Receivables. The Borrowers shall, in consultation with the Agent
(and except to the extent otherwise agreed by the Agent in its Permitted
Discretion), cause each Foreign Guarantor that is domiciled Spain, Italy or
France to implement arrangements pursuant to which such Foreign Guarantor shall,
to the extent permitted by the terms and conditions of any Permitted
Indebtedness of such Foreign Guarantor then outstanding and to the extent
commercially practicable, sell, assign or otherwise transfer its respective
accounts receivable to one or more Foreign Loan Parties domiciled in the United
Kingdom or the Netherlands, and in connection therewith to take such steps as
are required to grant a perfected security interest in such accounts receivable
as security for the Obligations.

88

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Proceedings. Within fifteen days after the end of each calendar month, deliver
to the Agent (with a copy to each of the Required Term Lenders’ Advisors) a
schedule of any unstayed Proceeding not previously disclosed involving any
alleged liability of, or claims against, any Loan Party, equal to or greater
than $2,000,000, and promptly after request by the Agent, such other information
as may be reasonably requested by the Agent to enable the Agent and its counsel
to evaluate any such Proceedings (subject to the limitations set forth in the
proviso to Section 5.7(a)).
Certain Bankruptcy Matters.
The Borrowers shall ensure that each of the Milestones is achieved in accordance
with the applicable timing referred to in Exhibit W-2.
The Borrowers and each of the other Loan Parties shall comply in all material
respects with all of the requirements and obligations set forth in the orders
approving the Borrowers’ “first day” and “second day” relief obtained in the
Case, including complying with the requirements of the cash management order in
all respects.
The Borrowers shall cause all payments required to be made under the Interim
Financing Order and the Final Financing Order to be made in accordance and
pursuant therewith.
Assumption and Rejection of Contracts and Leases. The Company shall provide
reasonable advance notice to the Agent and the Required Term Lenders’ Advisors
prior to any assumption or rejection of any of its material contracts or
material non-residential real property leases pursuant to Section 365 of the
Bankruptcy Code.
NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than Bank Product
Obligations that, at such time, are not required to be repaid or cash
collateralized in accordance with Section 1.4), the Loan Parties will not and
will not permit any of the Restricted Subsidiaries to, do any of the following:
Indebtedness. Create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
Liens. Create, incur, assume, or suffer to exist, directly or indirectly, any
Lien on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
Restrictions on Fundamental Changes.

89

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(1) Enter into any merger, consolidation, amalgamation, reorganization, or
recapitalization, or reclassify its Stock or (2) liquidate, wind up, or dissolve
itself (or suffer any liquidation or dissolution), except that:
any US Subsidiary of the Company may be merged, consolidated or liquidated with
or into the Company (so long as the Company is the surviving entity of such
merger, consolidation or liquidation) or any US Guarantor (so long as a US
Guarantor is the surviving entity of such merger, consolidation or liquidation);
any Excluded Subsidiary may be merged, amalgamated, reorganized, consolidated or
liquidated with or into another Excluded Subsidiary;
any Foreign Loan Party (other than the Foreign Borrower) may be merged,
amalgamated, reorganized, consolidated or liquidated with or into, or in such a
way that any payments or assets distributed as a result thereof are distributed
to, any other Loan Party;
any Foreign Subsidiary of the Company (other than a Loan Party) may be merged,
amalgamated, reorganized, consolidated or liquidated with or into, or in such a
way that any payments or assets distributed as a result thereof are distributed
to, any Wholly Owned Foreign Subsidiary of the Company or any US Loan Party,
including, without limitation, pursuant to a Permitted Disposition, so long as
such Wholly Owned Foreign Subsidiary or US Loan Party is the surviving entity of
such merger, consolidation, amalgamation, reorganization, or liquidation; and
(A) Coöperatie Exide Europe U.A., (B) any non-operating Restricted Subsidiaries
with nominal assets and nominal liabilities, and (C) any Excluded Subsidiary may
be liquidated, wound up, or dissolved.
provided that any such merger, amalgamation, consolidation, liquidation, or
distribution of assets shall only be permitted pursuant to this Section 6.3, so
long as (A) no Default and no Event of Default then exists or would exist
immediately after giving effect thereto, (B) any security interests granted to
Agent in the assets (including, without limitation, Stock, except to the extent
such Person ceases to exist as otherwise permitted hereby) of any such Person
subject to any such transaction shall remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such merger, amalgamation, reorganization, consolidation, liquidation,
or distribution of assets), except to the extent such assets (including, without
limitation, Stock, except to the extent such Person ceases to exist as otherwise
permitted hereby) are being transferred or otherwise disposed of pursuant to a
Permitted Disposition, (C) if the Person to be merged, amalgamated, reorganized,
consolidated or liquidated into or its assets are distributed to another Person
as contemplated above is party to a Guaranty, the nature and scope of the
obligations of such Person under its Guaranty are substantially identical to or
greater than the nature and scope of the obligations of such other Person under
its Guaranty, and (D) any

90

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

new Accounts or Inventory to be included in the Borrowing Base as a result
thereof shall not be Eligible Accounts until such time as Agent and Lenders
shall have completed an audit and field exam of such Accounts and appraisal of
Inventory and such other due diligence requested by Agent in its Permitted
Discretion, in a manner and with results satisfactory to Agent in its Permitted
Discretion.
Suspend or go out of a substantial portion of its or their business, except as
permitted pursuant to clause (a) above or in connection with the transactions
permitted pursuant to Section 6.4.
Disposal of Assets. Convey, sell, lease, license, assign, transfer, or otherwise
dispose of (or enter into an agreement to convey, sell, lease, license, assign,
transfer, or otherwise dispose of) any Borrower’s or its Restricted
Subsidiaries’ assets except for Permitted Dispositions or transactions expressly
permitted by Sections 6.3 or 6.11.
Change Name. Change its legal name, organizational identification number,
jurisdiction of organization or incorporation, as applicable, organizational
identity, or chief executive office; provided, however, that any Borrower or its
Restricted Subsidiaries may change its name or the location of its chief
executive office (so long as, with respect to any US Loan Party such chief
executive office is maintained within the continental United States and with
respect to any Foreign Loan Party such chief executive office is maintained
within its jurisdiction of organization or incorporation, as applicable) upon at
least 10 Business Days prior written notice to Agent of such change.
Nature of Business. Engage in any business other than a Permitted Business.
Debt Payments and Amendments.
Restricted Debt Payments. Make any Restricted Debt Payments except for (other
than with respect to clause (b) of the definition of Restricted Debt Payments
unless expressly set forth in clause (iv) below):
Refinancing Indebtedness thereof permitted by Section 6.1;
[reserved];
[reserved];
Restricted Debt Payments of the Prepetition Senior Secured Notes, solely as
adequate protection to the extent permitted pursuant to the Financing Orders;
and
Restricted Debt Payments of Indebtedness constituting Permitted Intercompany
Investments; provided that no Default or Event of Default is continuing or would
result therefrom;

91

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

If permitted by the agreements or instruments governing the Indebtedness
described above, any Restricted Debt Payment permitted above with respect to
such Indebtedness may be made by way of irrevocably depositing with the trustee
or paying agent with respect thereto, lender thereunder or any other Person
(other than the Company or any Affiliate thereof) designated in accordance with
the agreements or instruments governing such Indebtedness, cash or Cash
Equivalents in the amount of such Indebtedness (together with accrued interest
and interest which accrues up to and including the due date of such
Indebtedness) before such Indebtedness is due for the purpose of discharging,
redeeming or otherwise paying in full such Indebtedness (whether pursuant to a
tender offer, optional redemption, or otherwise).
Amendments. Directly or indirectly, amend, modify, or change any of the terms or
provisions of:
any agreement, instrument, document, indenture, or other writing evidencing or
concerning Permitted Indebtedness other than (A) the Obligations in accordance
with this Agreement, (B) Permitted Intercompany Investments, (C) Indebtedness
permitted under clauses (c), (g), (i) and (j) of the definition of Permitted
Indebtedness and (D) to the extent (I) such amendment, modification or change,
either individually or in the aggregate could not reasonably be expected to be
adverse to the interests of the Lenders in any material respect and (II) the
performance under such amended or modified agreement by the Loan Parties or the
Restricted Subsidiaries would not otherwise be prohibited by this Agreement, any
other Permitted Indebtedness; and
the Governing Documents of any Loan Party or any of its Restricted Subsidiaries
if the effect thereof, either individually or in the aggregate, could reasonably
be expected to be materially adverse to the interests of Lenders.
Change of Control. Cause, permit, or suffer, directly or indirectly, any Change
of Control.
Restricted Payments. Make any Restricted Payment; provided, that, so long as
(x) it is permitted by Law, and (y) no Default or Event of Default is continuing
or would result therefrom, the Company and its Restricted Subsidiaries may make
Permitted Restricted Payments.
Accounting Methods. Modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
Investments; Controlled Investments.
Investments. Directly or indirectly, make or acquire any Investment or incur any
liabilities (including contingent obligations) for or in connection with any
Investment, except for:
Permitted Investments; and

92

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

additional Investments (including intercompany Investments not constituting
Permitted Intercompany Investments) in an aggregate amount not to exceed
$15,000,000; provided that if any Investment is made in any Subsidiary domiciled
in France or Italy pursuant to this clause (ii) and thereafter such Subsidiary
shall become a Loan Party, such Investment shall thereafter be deemed to have
been made pursuant to clause (i) above as a Permitted Intercompany Investment
and the usage of the basket provided for in this clause (ii) shall be reduced
accordingly.
Controlled Investments. Except for Excluded Accounts, (i) no Borrowing Base
Foreign Guarantor shall establish or, after the Post Closing Period (or any
extension thereof), maintain any Deposit Account or Securities Account in the
United States or Canada unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account and (ii) except as
otherwise agreed by the Agent in its Permitted Discretion, no Borrowing Base
Foreign Guarantor shall establish after the Closing Date any Deposit Account or
Securities Account outside of the United States or Canada unless Agent shall
have received a Control Agreement or entered into a Cash Management Arrangement
in respect of such Deposit Account or Securities Account.
Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any transaction with any Affiliate of any Borrower except for:
transactions (other than the payment of management, consulting, monitoring, or
advisory fees) between any Borrower or its Restricted Subsidiaries, on the one
hand, and any Affiliate of such Borrower or such Restricted Subsidiary, on the
other hand, so long as such transactions are substantially as favorable, taken
as a whole, to such Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate;
so long as it has been approved by such Borrower’s or such Restricted
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Borrower or such Restricted Subsidiary;
so long as it has been approved by such Borrower’s or such Restricted
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law or approved by the Company in accordance with the Company’s
internal policies and procedures in accordance with the Cash Budget, the payment
of reasonable compensation, severance, or employee benefit arrangements to
employees, officers, and outside directors of such Borrower and its Restricted
Subsidiaries;
transactions permitted by Section 6.3, Section 6.7(a)(v), Section 6.9, Section
6.11, any Permitted Intercompany Investment or any transaction permitted under
clause (l) of the definition of Permitted Indebtedness;

93

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

the payment of consulting fees, allocated management fees and other fees to the
Company or any other Loan Party by any of their respective Subsidiaries;
the payment of customary fees to non-officer directors of the Company and its
Subsidiaries;
other transactions approved by the Bankruptcy Court and authorized in the
Financing Orders or in any “first day” or “second day” order reasonably
acceptable to the Agent or in other orders of the Bankruptcy Court entered with
the consent of (or non-objection by) the Agent (after reasonable consultation
with the Required Term Lenders’ Advisors); and
transactions among the Loan Parties to the extent otherwise permitted under this
Agreement.
Use of Proceeds. (I) Use the proceeds of (a) the Initial Term Advances for any
purpose other than (i) to repay any outstanding principal and interest on
advances made under the Prepetition Credit Agreement, (ii) to cash collateralize
outstanding Letters of Credit and Bank Product Obligations (each as defined in
the Prepetition Credit Agreement), (iii) to prepay the obligations set forth on
Schedule 6.13 and (iv) for such other purposes as are consistent with the Cash
Budget or for Specified Disbursements authorized in the Financing Orders or in
any “first day” or “second day” order reasonably acceptable to the Agent, (b)
any Revolver Advance for any purpose other than, consistent with the terms and
conditions hereof and the Cash Budget or for Specified Disbursements authorized
in the Financing Orders or in any “first day” or “second day” order reasonably
acceptable to the Agent, for their lawful and permitted purposes (including that
no part of the proceeds of the loans made to Borrowers will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve) or (c) the Delayed Draw Term Advances for any purpose
other than (x) on the Final Term Funding Date, first to pay fees and expenses
due to the Term Lenders making such Delayed Draw Term Advances in connection
with such Delayed Draw Term Commitments and Delayed Draw Term Advances, second
to prepay the outstanding principal amount of the Revolver Advances (for the
avoidance of doubt, without a corresponding permanent reduction in the Maximum
Revolver Amount) until paid in full and third for such other purposes as are
consistent with the Cash Budget and (y) after the Final Term Funding Date, for
such purposes as are consistent with the Cash Budget or for Specified
Disbursements authorized in the Financing Orders or in any “first day” or
“second day” order reasonably acceptable to the Agent (after reasonable
consultation with the Required Term Lenders’ Advisors) and (II) permit any funds
withdrawn from the Term Advance Proceeds Account to remain (ii) unapplied for
the purpose that such funds have been withdrawn or (ii) not redeposited into the
Term Advance Proceeds Account, in each case for a period exceeding 5 Business
Days after the relevant Term Advance Proceeds Withdrawal Date.

94

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Limitation on Issuance of Stock. Issue or sell or enter into any agreement or
arrangement for the issuance and sale of any Stock except in connection with
Permitted Intercompany Investments or intercompany investments permitted under
Section 6.11(a) or clause (s) of the definition of Permitted Investments.
Restrictions Affecting Subsidiaries. Directly or indirectly create or otherwise
permit to exist any encumbrance or restriction (other than pursuant to this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Restricted Subsidiary to make Restricted Payments to a Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Restricted
Subsidiary to make loans or advances to any Loan Party or to pay any
Indebtedness owed to a Loan Party, (iii) of any US Subsidiary to guarantee the
Indebtedness of the Borrowers, (iv) of any Foreign Subsidiary to guarantee the
Indebtedness of the Foreign Borrower or (v) of any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Loan Party, or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person; provided, that the foregoing shall
not apply to encumbrances or restrictions which (A) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 6.11 and applicable solely to such joint
venture, (B) are customary restrictions on leases, subleases, licenses or
sublicenses otherwise permitted hereunder so long as such restrictions relate
solely to the assets subject thereto, (C) are customary anti-assignment
provisions in contracts restricting the assignment of any agreement, (D) are
customary restrictions in contracts for the disposition of any assets permitted
by Section 6.4, provided that the restrictions in any such contracts shall apply
only to such assets that is to be disposed of, (E) are customary provisions in
leases of Real Property that prohibit mortgages or pledges of the lessee’s
interest under such lease, (F) are contained in the Prepetition Senior Secured
Note Indenture and related debt documents, (G) are customary restrictions of the
type described in clause (a)(v) above contained in the terms of any Indebtedness
permitted hereunder if such restriction applies only to the property financed by
or the subject of such Indebtedness, (H) arise under applicable Laws, (I) are
applicable to permitted Government Grant Property or Tax Abatement Transactions
as in effect on the Closing Date, (J) are set forth on Schedule 6.15, (K) are
set forth in the applicable Financing Order or (L) are existing on the Closing
Date (other than with respect to the Foreign Borrower) if the effect thereof,
either individually or in the aggregate, could not reasonably be expected to be
materially adverse to the interests of the Agent or the Lenders.
Agent’s Exercise of Rights and Remedies. Seek to enjoin, hinder, delay or object
to the Agent’s exercise of rights and, following an Event of Default, remedies
hereunder in any jurisdiction, and, at any proceeding with respect to the
Agent’s exercise of rights and remedies, raise any substantive objections, other
than to challenge the occurrence of the relevant Event of Default.

95

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Additional Bankruptcy Matters. Without the Agent’s prior written consent (after
reasonable consultation with the Required Term Lenders’ Advisors), do any of the
following:
assert or prosecute any claim or cause of action against any of the Secured
Parties (in their capacities as such);
subject to the terms of the Interim Financing Order and the Final Financing
Order and subject to Section 9.1, object to, contest, delay, prevent or
interfere with in any material manner the exercise of rights and remedies by the
Agent or the Lenders with respect to the Collateral following the occurrence of
an Event of Default (provided that any Loan Party may contest or dispute whether
an Event of Default has occurred); or
except as expressly provided or permitted hereunder (including, without
limitation, to the extent expressly identified in any line item in the Cash
Budget or pursuant to any “first day” or “second day” orders complying with the
terms of this Agreement) or, with the prior consent of the Agent, as provided
pursuant to any other order by the Bankruptcy Court, make any payment or
distribution to any non-Debtor Affiliate or insider of the Company outside of
the ordinary course of business.
FINANCIAL COVENANTS.
Minimum Liquidity. The Company shall not permit the aggregate amount of
Liquidity to be less than $25,000,000 for any five (5) consecutive Business
Days.
Maximum Capital Expenditures. The Company shall not, and shall not permit its
Restricted Subsidiaries to, make or incur, on a consolidated basis, Capital
Expenditures: (a) during any fiscal quarter of the Company in an amount
exceeding $25,000,000 (the “Quarterly CapEx Limit”) (exclusive of any Carryover
Amount available during such fiscal quarter) or (b) during any period of four
consecutive fiscal quarters of the Company (commencing with the period beginning
on July 1, 2013) in an amount exceeding $85,000,000 (exclusive of any Carryover
Amount available during such period from the two fiscal quarters ended
immediately prior to such period); provided, however, to the extent that the
full Quarterly CapEx Limit is not used in any fiscal quarter, the unused portion
of the Quarterly CapEx Limit for such fiscal quarter (the “Carryover Amount”)
may be used at any time during the subsequent two consecutive fiscal quarters in
addition to the amounts available for any such subsequent fiscal quarter under
clause (a) above and any remaining Carryover Amount from any prior period;
provided, further, however, for purposes of determining whether or not any
Carryover Amount exists, the aggregate amount of Capital Expenditures in any
fiscal quarter shall be deemed made from the Quarterly CapEx Limit before any
Carryover Amount.

96

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Cumulative Total Adjusted Operating Cash Flow. Commencing with the Variance
Period ending July 26, 2013 and for each consecutive Variance Period ending 4
weeks thereafter, the Company will not permit the actual results for cumulative
Total Adjusted Operating Cash Flow for such Variance Period to have a variance
in excess of the below amount from the cumulative Total Adjusted Operating Cash
Flow forecasted for such Variance Period in the Cash Budget (as most recently
supplemented):
if forecast cumulative Total Adjusted Operating Cash Flow for such Variance
Period is greater than $10,000,000, actual results for the corresponding period
shall not be less than 75% of such forecasted results;
if forecast cumulative Total Adjusted Operating Cash Flow for such Variance
Period is less than or equal to $10,000,000, but greater than or equal to
$(10,000,000), actual results for the corresponding period shall not be less
than $2,500,000 less than forecasted results; and
if forecast cumulative Total Adjusted Operating Cash Flow for such Variance
Period is less than $(10,000,000), actual results for the corresponding period
shall not be less than 125% of such forecasted results.
Minimum Cumulative EBITDA. The Company shall not, as of each date set forth
below, permit the cumulative EBITDA for the period from and including June 1,
2013 to and including such date set forth below to be less than the amount set
forth opposite such date:
Date
Minimum EBITDA
September 30, 2013
$6,300,000
October 31, 2013
$20,000,000
November 30, 2013
$33,000,000
December 31, 2013
$41,500,000
January 31, 2014
$58,000,000
February 28, 2014
$68,000,000
March 31, 2014
$78,000,000
April 30, 2014
$84,000,000
May 31, 2014
$90,250,000

Minimum Twelve-Month Trailing EBITDA. The Company shall not, as of each date set
forth below, permit the EBITDA for the twelve-month trailing period then ended
to be less than the amount set forth opposite such date:

97

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Date
Minimum EBITDA
June 30, 2014
$97,750,000
July 31, 2014
$111,250,000
August 31, 2014
$118,600,000
September 30, 2014
$126,000,000

EVENTS OF DEFAULT.
Any one or more of the following events (other than those defaults directly
arising as a result of the commencement the Case) shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
Payment Default. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses or any Required Term Lenders’ Advisors’ Expenses, or other amounts
(other than any portion thereof constituting principal) constituting Obligations
(including any portion thereof that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), and such failure continues
for a period of 3 Business Days, or (b) all or any portion of the principal of
the Obligations.
Covenant Default. If any Loan Party or any of its Restricted Subsidiaries:
fails to perform or observe any covenant or other agreement contained in any of
(i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in good standing (to
the extent such concept exists) in its jurisdiction of organization), 5.6, 5.7
(solely if any Borrower refuses to allow Agent or its representatives or agents
or the Required Term Lenders’ Advisors to visit such Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss such Borrower’s affairs, finances, and accounts with
officers and employees of such Borrower), 5.11 (subject to any extensions
pursuant to such Section or Section 3.7), 5.12, 5.17 (first sentence only),
5.19, 5.20 or 5.25 of this Agreement, (ii) Sections 6.1 through 6.17 of this
Agreement, (iii) Section 7 of this Agreement or (iv) Section 6 of the US
Security Agreement;
fails to perform or observe any covenant or other agreement contained in any of
Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization to the extent such concept exists in the applicable
jurisdiction and other than with respect to any Excluded Subsidiary), 5.4, 5.5,
5.8, 5.11, 5.13, and 5.16 of this Agreement and such failure continues for a
period of 10 days after the earlier of (i) the date on which such failure shall
first become known to any Responsible Officer of any Borrower or (ii) the date
on which written notice thereof is given to the Company by Agent; or

98

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 25 days after the earlier of (i) the
date on which such failure shall first become known to any Responsible Officer
of any Borrower or (ii) the date on which written notice thereof is given to the
Company by Agent.
Judgments. If one or more unstayed judgments, orders, or awards for the payment
of money involving an aggregate amount of $20,000,000, or more (after taking
into account any portion of such judgment, order, or award for the payment of
money covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Restricted Subsidiaries, or with respect to
any of their respective assets, and either (a) there is a period of 30
consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) unstayed enforcement proceedings are commenced upon such judgment, order, or
award.
Voluntary Bankruptcy Proceeding. If any Loan Party (other than the US Borrower)
or any Restricted Subsidiary of any Loan Party (other than Excluded
Subsidiaries) shall: (a) commence a voluntary case under the federal bankruptcy
laws (as now or hereafter in effect), (b) file a petition seeking to take
advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, judicial management, winding up or composition for
adjustment of debts or suspension of payments, (c) consent to or fail to contest
in a timely and appropriate manner any petition filed against it in an
involuntary case under such bankruptcy laws or other laws, (d) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, receiver manager,
custodian, trustee, judicial manager or liquidator of itself or of a substantial
part of its property, domestic or foreign, (e) admit in writing its inability to
pay its debts as they become due, (f) make a general assignment for the benefit
of creditors, or (g) take any corporate action for the purpose of authorizing
any of the foregoing; provided that it shall not be deemed an Event of Default
if a Restricted Subsidiary that is a domestic subsidiary of the US Borrower
commences a case under chapter 11 of the Bankruptcy Code in the Bankruptcy Court
so long as, (i) within 5 Business Days thereof, the chapter 11 case of such
subsidiary becomes jointly administered with the chapter 11 case of the US
Borrower and (ii) as soon as reasonably practicable (but not later than 10 days
from the date of commencement of such case, unless otherwise agreed by the
Agent) the Financing Orders then in effect are made applicable to such
subsidiary on terms acceptable to the Agent (after reasonable consultation with
the Required Term Lenders’ Advisors).

99

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Involuntary Bankruptcy Proceeding. If a case or other proceeding shall be
commenced against any Loan Party (other than the US Borrower) or any Restricted
Subsidiary of any Loan Party (other than Excluded Subsidiaries) in any court of
competent jurisdiction seeking (a) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, judicial management, winding
up or adjustment of debts, or (b) the appointment of a trustee, receiver,
custodian, judicial manager, liquidator or the like for any Loan Party (other
than the US Borrower) or any Restricted Subsidiary of any Loan Party (other than
Excluded Subsidiaries) or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of 60 consecutive days, or an order granting the
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such federal bankruptcy laws) shall be entered.
Restriction on Business. If a Loan Party or any of its Restricted Subsidiaries
(other than Excluded Subsidiaries) is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any part of the
business affairs of Borrowers and their Restricted Subsidiaries, taken as a
whole, which could reasonably be expected to have a Material Adverse Change.
Cross Default. If there is (a) a default (that, after expiration of any
applicable grace period, continues for a period in excess of seven Business Days
after Exide Spain or any Loan Party obtains notice or knowledge thereof) under
one or more agreements to which Exide Spain is a party with one or more third
Persons relating to Exide Spain’s Indebtedness involving an aggregate principal
outstanding amount of $10,000,000 or more and such default (i) occurs at the
final maturity of the obligations thereunder or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
Exide Spain's obligations thereunder or (b) subject to Section 5.11, an
acceleration of the final maturity of other Indebtedness of any Loan Party or
any Restricted Subsidiary involving an aggregate principal outstanding amount of
$15,000,000 or more (excluding any prepetition Indebtedness of the Company) and,
in the case of any such Indebtedness that is an uncommitted line of credit,
uncommitted working capital facility or similar Indebtedness that is terminable
without cause prior to the final maturity at the option of the holder thereof,
such Indebtedness shall not have been repaid within seven Business Days of such
acceleration; provided that Section 8.7(a) and (b) shall not apply to (x)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or (y) defaults as
a result of the commencement of the Case.

100

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Misrepresentation. If any warranty, representation, certificate, statement, or
Record made herein or in any other Loan Document or delivered in writing to
Agent, any Lender or any Required Term Lenders’ Advisor in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof.
ERISA; Foreign Pension Plans. If (a) (1) any Plan which is subject to Section
412 of the IRC or Section 302 of ERISA shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the IRC
or Section 302 of ERISA or a waiver of such standard is sought or granted under
Section 412 of the IRC or Section 302 of ERISA, as applicable, (2) a Reportable
Event shall have occurred (other than a Reportable Event related to the filing
of a petition under Chapter 11 of the Bankruptcy Code), (3) a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan which is subject
to Title IV of ERISA shall be subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 shall be reasonably
expected to occur with respect to such Plan within the following 30 days,
(4) any Plan which is subject to Title IV of ERISA shall have had or will have a
trustee appointed to administer such Plan pursuant to Section 4042(b) of ERISA,
(5) any Plan which is subject to Title IV of ERISA or Multiemployer Plan is,
shall have been or will be involuntarily terminated or to be the subject of
termination proceedings under ERISA or any Plan which is subject to Title IV of
ERISA shall have a material Unfunded Current Liability, (6) a contribution
required to be made with respect to a Plan subject to Title IV of ERISA or
Multiemployer Plan or a Foreign Pension Plan has not been made within 60 days of
when due, (7) the Company or any of its Subsidiaries or any ERISA Affiliate has
incurred or will incur any liability to or on account of a Plan subject to Title
IV of ERISA or Multiemployer Plan under Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or
4975 of the IRC or on account of a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the IRC) under Section 4980B
of the IRC, (8) the Company or any of its Subsidiaries has incurred or will
incur liabilities pursuant to one or more group health plans (as defined in
Section 5000(b)(1) of the IRC) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA), (9) a
“default” within the meaning of Section 4219(c)(5) of ERISA shall occur with
respect to any Multiemployer Plan or (10) the Company or any of its Subsidiaries
has incurred or will incur liabilities not otherwise described in this
Section 8.9 pursuant to one or more Plans or Foreign Pension Plans; (b) there
shall result from any such event or events described above in clause (a) of this
Section 8.9 the imposition of a lien, the granting of a security interest, or a
liability or a material risk of incurring a liability resulting from any such
event; and (c) such lien, security interest or liability,

101

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

individually and/or in the aggregate, in the reasonable opinion of the Required
Lenders has had, or could reasonably be expected to have, a Material Adverse
Change; provided that notwithstanding the foregoing, the funding waivers for the
years and amounts set forth on Schedule 4.11 and the amount of Unfunded Current
Liability set forth on Schedule 4.11 shall not constitute an Event of Default
under this Section 8.9; provided further, an Event of Default shall occur if (x)
any Plan subject to Title IV of ERISA shall have an Unfunded Current Liability,
which when added to the aggregate amount of Unfunded Current Liabilities with
respect to all other Plans, exceeds the aggregate amount of the Unfunded Current
Liabilities that existed on the Closing Date by an amount that could reasonably
be expected to have a Material Adverse Change or (y) with respect to any Foreign
Pension Plan subject to regulation by the UK Pensions Regulator, the UK Pensions
Regulator issues (i) a warning relating to a UK Financial Support Direction or a
UK Contribution Notice or (ii) a UK Financial Support Direction or a UK
Contribution Notice or any Loan Party has been notified that any of them has
incurred a debt or other liability under Sections 75 or 75A of the United
Kingdom’s Pension Act 1995, in each case that could reasonably be expected to
have a Material Adverse Change.
Failure of Guaranty. If the obligation of any Guarantor under any Guaranty is
terminated or materially limited by operation of law or by such Guarantor (other
than in accordance with the terms of this Agreement or of such Guaranty).
Failure of other Loan Documents. If the US Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected, with the priority required by the applicable
Security Document, Interim Financing Order or Final Financing Order, except as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement or as otherwise expressly permitted hereunder or under the
applicable Security Document.
Invalidity of Loan Documents. The validity or enforceability of any Loan
Document shall at any time for any reason (other than solely as the result of an
action or failure to act on the part of Agent or any Lender) be declared to be
null and void, or a proceeding shall be commenced by a Loan Party or its
Restricted Subsidiaries, or by any Governmental Authority having jurisdiction
over a Loan Party or its Restricted Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or a Loan Party or its Restricted
Subsidiaries shall deny that such Loan Party or its Restricted Subsidiaries has
any liability or obligation purported to be created under any Loan Document; or
any Loan Party or any of its Subsidiaries shall challenge the enforceability of
any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any such Loan
Document has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its or their terms; or

102

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

the Liens on any material portion of the Collateral purported to be created
under any of the Loan Documents shall cease to be, or shall be asserted by any
Loan Party or any of its Subsidiaries not to be, a valid and perfected Lien in
such material portion of the Collateral, with the priority set forth in the
Financing Orders.
Section 364 Financing. Without the Agent’s and the Required Lenders’ consent,
the entry of any order by the Bankruptcy Court granting, or the filing by the
Company or any of its Subsidiaries of any motion or other request with the
Bankruptcy Court (in each case, other than the Financing Orders and motions
seeking entry thereof or permitted amendments or modifications thereto) seeking,
authority to use any cash proceeds of any of the Collateral without the Agent’s
consent or to obtain any financing under section 364 of the Bankruptcy Code
other than the facility hereunder unless such motion or order contemplates
payment in full in cash of the Obligations immediately upon consummation of the
transactions contemplated thereby.
Government Seizure. If any Governmental Authority (or Person acting in any such
capacity after a coup thereof) shall have condemned, nationalized, seized, or
otherwise expropriated all or any substantial part of the property, shares of
capital stock or other assets of any Foreign Loan Party or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries), or shall have assumed custody
or control of such property or other assets or of the business or operations of
any Foreign Loan Party or any of its Restricted Subsidiaries (other than
Excluded Subsidiaries), or shall have taken any action for the dissolution or
disestablishment of any Foreign Loan Party or any of its Restricted Subsidiaries
(other than Excluded Subsidiaries) or any action that would prevent any Foreign
Loan Party, any of its Restricted Subsidiaries (other than Excluded
Subsidiaries) or any of their respective officers from carrying on the business
of such Foreign Loan Party, any of its Restricted Subsidiaries (other than
Excluded Subsidiaries) or a substantial part thereof.
Other Superpriority Claims and Liens. If an order of the Bankruptcy Court shall
be entered granting (i) any Superpriority Claim (other than the Carve Out) in
the Case that is pari passu with or senior to the claims of the Agent and the
Lenders against the Borrowers or any Loan Party under the Loan Documents or (ii)
any Lien or security interest on any of the Collateral of the US Borrower that
is pari passu with or senior to the Liens and security interests granted by the
US Borrower securing the Obligations.
Dismissal or Conversion of Case. If the Case shall be dismissed or converted to
a case under Chapter 7 of the Bankruptcy Code or any Loan Party shall file a
motion or other pleading seeking the dismissal of the Case under Section 1112 of
the Bankruptcy Code or otherwise; a

103

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code, a responsible
officer or an examiner with enlarged powers relating to the operation of the
business (enlarged powers for such purposes meaning powers beyond those set
forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section
1106(b) of the Bankruptcy Code shall be appointed in the Case and the order
appointing such trustee, responsible officer or examiner shall not be reversed
or vacated within 45 days after the entry thereof.
Automatic Stay. If the Bankruptcy Court shall enter an order or orders granting
relief from the automatic stay applicable under Section 362 of the Bankruptcy
Code to the holder or holders of any security interest to permit foreclosure (or
the granting of a deed in lieu of foreclosure or the like) on any assets of the
Company that have a value in excess of $3,000,000 in the aggregate or permit
other actions that would, in the aggregate, constitute a Material Adverse Change
on the Loan Parties (or the estate of the Company).
Modification to Financing Orders, Etc.. If (i) an order of the Bankruptcy Court
shall be entered reversing, staying, vacating or (without the written consent of
the Agent and the Required Lenders in their sole discretion) otherwise amending,
supplementing or modifying the Interim Financing Order or the Final Financing
Order (in each case without the written consent of the Agent and the Required
Lenders in their sole discretion) or (ii) if the Bankruptcy Court shall enter
any order terminating the right of the Company to use cash collateral.
Prepetition Payments. Except as permitted by the Interim Financing Order or
Final Financing Order, or as otherwise permitted by this Agreement (including in
connection with adequate protection payments), or as otherwise agreed to by the
Agent (after reasonable consultation with the Required Term Lenders’ Advisors),
if the Company shall make any Prepetition Payment other than Prepetition
Payments authorized by the Bankruptcy Court (1) in accordance with “first day”
or “second day” orders entered with the consent of (or non-objection by) the
Agent (in each case after reasonable consultation with the Required Term
Lenders’ Advisors) on or prior to the date hereof or other orders of the
Bankruptcy Court entered with the consent of (or non-objection by) the Agent (in
each case after reasonable consultation with the Required Term Lenders’
Advisors), (2) in connection with the assumption of executory contracts and
unexpired leases with the consent of (or non-objection by) the Agent (after
reasonable consultation with the Required Term Lenders’ Advisors), (3) in
respect of accrued payroll and related expenses and employee benefits as of the
Petition Date and (4) in respect of other Prepetition Payments authorized by
order of the Bankruptcy Court entered with the consent of (or non-objection by)
the Agent (in each case after reasonable consultation with the Required Term
Lenders’ Advisors) in an aggregate amount not to exceed $5,000,000.

104

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Compliance with Orders. If any Loan Party shall not comply with any terms of (a)
the Interim Financing Order or Final Financing Order or (b) any other order of
the Bankruptcy Court (x) authorizing the use of cash collateral, (y) approving
debtor-in-possession financing, or (z) granting adequate protection.
Sale of Assets; Etc.. If (a) the Company shall file any motion seeking authority
to consummate a sale of assets of any Loan Party or any of its Subsidiaries
(other than any such sale of assets that is permitted by the Loan Documents)
having a value in excess of $5,000,000 outside the ordinary course of business,
or any sale of any part of the Collateral pursuant to Section 363 of the
Bankruptcy Code, in each case without the Required Lenders’ consent or unless
provided for in the Cash Budget, or (b) the Company shall file (or support or
fail to oppose) a motion seeking, or the Bankruptcy Court shall enter, an order,
authorizing the sale of all or substantially all of the Company’s assets (unless
such order contemplates payment in full in cash of the Obligations upon
consummation of such sale, whether pursuant to a plan of reorganization or
otherwise).
Reorganization Plan. If a Reorganization Plan that is not an Acceptable
Reorganization Plan shall be confirmed in the Case, or the Company shall propose
or support or fail to oppose any such plan or any motion or other pleading that
seeks to extend the Maturity Date, or the Bankruptcy Court shall enter an order
terminating the exclusive right of the Company to file any Reorganization Plan.
Dissolution of the Company. If any order, judgment or decree shall be entered
against the Company decreeing the dissolution or split up of the Company and
such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days.
Case Administration Procedures. If an order shall be entered establishing
procedures for the administration of the Cases and/or approval of significant
transactions, including, without limitation, asset sale procedures, that is not
reasonably satisfactory in form and substance to the Agent (after reasonable
consultation with the Required Term Lenders’ Advisors), or the Company or any of
its affiliates shall seek, support, or fail to contest in good faith the filing
or entry of such an order.
Actions Contrary to the Agreement. If any Loan Party shall file a motion or
other pleading seeking relief that if granted could reasonably be expected to
result in the occurrence of an Event of Default (unless such relief, if granted
(or the relevant transaction) would result in payment in full in cash of the
Obligations immediately upon consummation of the matter addressed by such motion
or pleading, whether pursuant to a plan of reorganization or otherwise).

105

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Challenges. Any Loan Party shall challenge, support or encourage a challenge of
any payments made to the Agent, any Issuing Lender or any Lender with respect to
the Obligations, other than to challenge the occurrence of a Default or Event of
Default.
Grant of Adequate Protection. If an order of the Bankruptcy Court shall be
entered granting adequate protection not consented to by the Agent (after
reasonable consultation with the Required Term Lenders’ Advisors) in its sole
discretion or the Company shall propose or support or fail to oppose the entry
of any such order.
Declared Company. If any subsidiary of the Company incorporated under the laws
of Singapore is declared by the Minister of Finance of Singapore to be a company
to which Part IX of the Companies Act, Chapter 50 of Singapore applies.
Adequate Protection. Without the consent of the Agent (after reasonable
consultation with the Required Term Lenders’ Advisors), the filing of any motion
by the Company seeking approval of (or the entry of an order by the Bankruptcy
Court approving) adequate protection to any prepetition agent, trustee or lender
that is inconsistent with the Interim Financing Order or the Final Financing
Order.
Change of Venue. If, unless otherwise approved by the Agent and the Required
Term Lenders, an order of the Bankruptcy Court shall be entered providing for a
change in venue with respect to the Case and such order shall not be reversed or
vacated within 10 days.
RIGHTS AND REMEDIES.
Rights and Remedies. Upon the occurrence and during the continuation of an Event
of Default, Agent may, and, at the instruction of the Required Lenders, shall
(in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable Law, do any one or more of the following,
in each case without further order of or application to the Bankruptcy Court
(provided that with respect to the enforcement of Liens or other remedies with
respect to the Collateral, the Agent shall provide the Borrowers with at least
seven (7) days’ written notice prior to taking the action contemplated thereby;
provided that any party shall be entitled to seek an emergency hearing with the
Bankruptcy Court to determine whether an Event of Default has occurred and is
continuing):

106

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower;
declare the Revolver Commitments terminated, whereupon the Revolver Commitments
shall immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swingline Lender to make
Swingline Loans and (iii) the obligation of the Issuing Lender to issue Letters
of Credit;
exercise its remedies (including sending any Activation Notices) with respect to
any US Control Account, UK Control Account, Foreign (Non-Canadian/Non-UK)
Control Account and/or Canadian Control Account; provided that, except to the
extent that the Agent would have otherwise been permitted to make such
application pursuant to Section 2.15(d)(v) prior to the occurrence of an Event
of Default, Agent shall provide seven (7) days’ notice before application of any
amounts in such accounts or in any Dominion Account to the Obligations;
immediately terminate the US Borrower’s access to the Term Advance Proceeds
Account; and
exercise all other rights and remedies available to Agent or Lenders under the
Loan Documents or applicable Law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Borrower.
Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code and the PPSA, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

107

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

WAIVERS; INDEMNIFICATION.
Demand; Protest; etc. Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which such Borrower may in any way be liable.
The Lender Group’s Liability for Collateral. Each Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrowers.
Indemnification. Borrowers shall pay, indemnify, defend, and hold Agent-Related
Persons, the Lender-Related Persons, and each Participant (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrowers shall not be
liable for costs and expenses (including attorneys’ fees) of any Lender (other
than JPMorgan or its Applicable Designee) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the Transactions or any transactions contemplated hereby or thereby or the
monitoring of Borrowers’ and their Subsidiaries’ compliance with the terms of
the Loan Documents (provided, however, that the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among Lenders or
(ii) disputes solely between or among Lenders and their respective Affiliates;
it being understood and agreed that the indemnification in this clause (a) shall
extend to Agent (but not Lenders) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any Taxes or any costs attributable to Taxes, which
shall governed by Section 16), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any

108

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, whether brought
by a third party or by the Company or any other Loan Party, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties currently or formerly owned,
leased or operated by any Borrower or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that (i) a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or (ii) result
from a claim brought by the Company or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This provision shall survive
the termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON. For the avoidance of doubt, the
obligations of the Borrowers under this Section 10.3 and all other provisions in
any of the other Loan Documents with respect to indemnification by the Company
or any of its Subsidiaries are subject in all respects to the limitations set
forth in Section 2.14.
NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or facsimile. In the case of notices or
demands to any Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

109

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

If to any Borrower:
EXIDE TECHNOLOGIES
13000 Deerfield Parkway, Building 200
Milton, GA 30004
Attn: Nicholas Iuanow, Vice President and Corporate Treasurer
Fax No. 678-566-9638
with copies to:
EXIDE TECHNOLOGIES
13000 Deerfield Parkway, Building 200
Milton, GA 30004
Attn: Brad Kalter, Esq.
Fax No.: 678-566-9229
and:
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Four Times Square
New York, NY 10036-6522
Attn: Sarah M. Ward
Tel: 212-735-2126
Fax No.: 917-777-2126
    
Ken Ziman
Tel: 212-735-3310
Fax No.: 917-777-3310


If to Agent:
JPMORGAN CHASE BANK, N.A.
500 Stanton Christiana Road

110

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Newark, DE 19713
Attn: John Getchius
Fax No. 302-634-4250
Email: john.getchius@jpmorgan.com
with copies to:
J.P. MORGAN EUROPE LIMITED
25 Bank Street , Canary Wharf
London E14 5JP
United Kingdom
Fax: 44 207 777 23060
Tel : +44 207 134 8188
Attn: Belinda Lucas
Email: belinda.lucas@jpmorgan.com


JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, NY 10179
Tel: 212-270-3057
Fax: 212-270-5100
Attn: Richard Duker
Email: richard.duker@jpmorgan.com
and:


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, NY 10017
Attn: Stevan R.B. Nicholas
Tel: 212-450-4717
Fax No.: 212-701-5714


If to Required Term Lenders’ Advisors:


PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas

111

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

New York, NY 10019
Attn: Alice Eaton
Tel: (212) 373-3125
Fax No.: (212) 492-0125


Alan W. Kornberg
Tel: (212) 373-3209
Fax No.: (212) 492-0209


and:


HOULIHAN LOKEY
245 Park Avenue, 20th floor
New York, NY 10167
Attn: David R. Hilty
Tel: (212) 497-4133
Fax No.: (212) 661-3070


Phillip Preis
Tel: 212.497.7874
Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
The Loan Parties acknowledge that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to any Loan Party or its Affiliates, or the respective
securities of any of the foregoing. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including the U.S. federal and state securities laws, to make reference to
materials and/or information provided by or on behalf of the Borrowers and their
Related Parties (the “Borrower Materials”) that are not made available

112

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to any Loan Party or its
Affiliates, or the respective securities of any of the foregoing for purposes of
the U.S. federal or state securities laws. In the event that any Public Lender
has elected for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) the Agent and
other Lenders may have access to such information and (ii) neither the Borrowers
nor the Agent nor other Lenders with access to such information shall have (x)
any responsibility for such Public Lender’s decision to limit the scope of
information it has obtained in connection with this Agreement and the other Loan
Documents or (y) any duty to disclose such information to such electing Lender
or to use such information on behalf of such electing Lender, and shall not be
liable for the failure to so disclose or use, such information.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT-RELATED PERSONS
DO NOT WARRANT THE ACCURACY OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent-Related
Person have any liability to the Borrower, any Lender or any other Person or
entity for any damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses, claims,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Borrower’s, any other Loan Party’s or the Agent’s transmission
of the Borrower Materials through the Platform. Each of the Loan Parties, the
Lenders and the Agent agree that the Agent may, but shall not be obligated to,
store any Approved Electronic Communications on the Platform in accordance with
the Agent’s customary document retention procedures and policies.
The Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic funding requests and other telephonic notices) purportedly
given by or on behalf of a Loan Party even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify the Agent, each Lender and the Related Parties of each of them
for all losses, costs, expenses and liabilities resulting from the reliance of
such Person on each notice purportedly given by or on behalf of a Loan Party.
All telephonic notices to and telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereby consents to such recording

113

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.
EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST THE AGENT OR ANY
LENDER OF ANY OF THE FOREGOING, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN A FORUM
OTHER THAN THE BANKRUPTCY COURT (OR, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR

114

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
Each of the Loan Parties hereby irrevocably appoints Corporation Service Company
its authorized agent to accept and acknowledge service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in this Section 12 and consents to process being served in any such suit, action
or proceeding upon Corporation Service Company in any manner or by the mailing
of a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to the Company’s address referred to in Section 11. Each of
the Loan Parties agrees that such service (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by law, be taken and held to be
valid personal service upon and personal delivery to it. Nothing in this
Section 12 shall affect the right of any Lender to serve process in any manner
permitted by law or limit the right of any Lender to bring proceedings against
any Loan Party in any court of any jurisdiction or jurisdictions.
Each Loan Party agrees with Agent that the Code of Banking Practice published by
the Australian Bankers’ Association does not apply to the Loan Documents.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
Assignments and Participations.
With the prior written consent of the Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment in respect of the Term Facility to a Person that
is a Lender, an Affiliate (other than individuals) of a Lender or a Related
Fund, any Lender may assign and delegate to one or more assignees so long as
such prospective assignee is an Eligible Transferee (each, an “Assignee”) all or
any portion of the Obligations, the Revolver Commitments and the other rights
and obligations of such Lender hereunder and under the other Loan Documents, in
a minimum amount (unless waived by Agent) of $5,000,000 (in the case of
assignments in respect of the Revolver Facility) or $500,000 (in the case of
assignments in respect of the Term Facility (subject to Section 13.1(l))
(except, in each case, that such minimum amount shall not apply to (x)  an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, (y) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender or a Related Fund or (z) a group of new

115

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000 (in the case of assignments in respect of the
Revolver Facility) or $500,000 (in the case of assignments in respect of the
Term Facility)); provided, however, that (x) simultaneous assignments to members
of an Assignee Group shall be treated as a single assignment for purposes of the
foregoing minimums and (y) Borrowers and Agent may continue to deal solely and
directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses, and related information with respect to the Assignee,
have been given to Borrowers and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrowers and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $3,500 (which fees shall be waived in
connection with any assignment made pursuant to Section 13.1(l)); provided
further, that notwithstanding the foregoing, on or prior to the Final Term
Funding Date, assignments in respect of Term Commitments and/or Term Advances
shall only be permitted to be made in accordance with Section 13.1(l).
From and after the date that Agent notifies the assigning Lender (with a copy to
Borrowers) that it has received an executed Assignment and Acceptance and, if
applicable, payment of the required processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall be a
“Lender” and shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender’s obligations under Section 15
and Section 17.9(a). At the time of each assignment pursuant to Section 13.1(a)
to a Person that is not already a Lender hereunder the assignee shall comply
with Article 16. To the extent that prior to the occurrence of the acceleration
of the Obligations an assignment of all or any portion of a Lender’s Commitment
and related outstanding Obligations pursuant to Sections 2.1(g), 2.3(g),
2.13(b), 14.2, or 13.1(a) would, at the time of such assignment, result in
increased costs under Section 2.13, Section 14.2, or Article 16 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers, in

116

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes in law, rule, regulation, order or other decision with respect to
any of the foregoing by any Governmental Authority after the date of the
respective assignment).
By executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the Assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
Immediately upon Agent’s receipt of the required processing fee, if applicable,
and delivery of notice to the assigning Lender pursuant to Section 13.1(b), this
Agreement shall be deemed to be amended (i) to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Revolver Commitments arising therefrom and (ii) to the extent
necessary to reflect the addition of the Assignee, and the Borrowers shall
promptly take such actions that the Agent asks and considers necessary and
promptly execute or deliver to Agent an update of any form of registrations over
the Lenders and the Bank Product Providers in relation to any security interest
in the Collateral (including but not limited to any security in relation to
shares issued by Exide Technologies A/S and to any security under the Foreign
Security Documents governed by Italian law). The Revolver Commitment (if any)
allocated to each Assignee shall reduce such Revolver Commitments of the
assigning Lender pro tanto.

117

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Revolver Commitment, and the other rights
and interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Revolver Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, subject to the
limitations set forth herein otherwise applicable with respect to the set off
rights of Lenders. The rights of any Participant only shall be derivative
through the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
collections of Borrowers or their Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by Lenders among themselves.

118

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

In connection with any such assignment or participation or proposed assignment
or participation or any grant of a security interest in, or pledge of, its
rights under and interest in this Agreement, a Lender may, subject to the
provisions of Section 17.9, disclose all documents and information which it now
or hereafter may have relating to any Borrower and its Subsidiaries and their
respective businesses.
Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable Law.
Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or cause
to be maintained, a register (the “Register”) on which it enters the name and
address of each Lender as the registered owner of the Revolver Commitment (if
any) (and the principal amount of Advances owing thereto and stated interest
thereon) held by such Lender (each, a “Registered Loan”). (i) A Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary.
In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent solely for the purpose set forth in this
Section 13.1(i) on behalf of Borrowers, shall maintain (or cause to be
maintained) a register on which it enters the name of all participants in the
Registered Loans held by it (and the principal amount (and stated interest
thereon) of the portion of such Registered Loans that is subject to such
participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of

119

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

such Registered Loan (and the registered note, if any, evidencing the same) may
be effected only by the registration of such participation on the Participant
Register.
Agent shall make a copy of the Register (and each Lender shall make a copy of
its Participant Register to the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, Agent and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement.
Prior to the Final Term Funding Date, assignments of the Initial Term Advances
made on the Closing Date shall be permitted only by the Signing Term Lenders to
members of the Prepetition Senior Secured Noteholders’ Unofficial Committee,
which assignments the Signing Term Lenders will use commercially reasonable
efforts to effect within 10 Business Days of the Closing Date. Following the
making of the Initial Term Advances, the Prepetition Senior Secured Noteholders,
including the Signing Term Lenders and such members of the Prepetition Senior
Secured Noteholders’ Unofficial Committee, shall be provided with the
opportunity to subscribe for the Delayed Draw Term Commitments. Each Prepetition
Senior Secured Noteholder shall be permitted to subscribe for the Delayed Draw
Term Commitments in an amount (the “Subscription Amount”) up to the aggregate
principal amount of Prepetition Senior Secured Notes it holds as of a date to be
determined by the US Borrower in consultation with the Required Term Lenders’
Advisors (the “Applicable Date”), with the Subscription Amount for each Signing
Term Lender or such member of the Prepetition Senior Secured Noteholders’
Unofficial Committee being deemed to equal 100% of the aggregate principal
amount of Prepetition Senior Secured Notes it holds as of the Applicable Date.
Thereafter, the Delayed Draw Term Commitments shall be allocated to the
subscribing Prepetition Senior Secured Noteholders, including each Signing Term
Lender or such member of the Prepetition Senior Secured Noteholders’ Unofficial
Committee, on a pro rata basis based on the aggregate Subscription Amounts for
all subscribing Prepetition Senior Secured Noteholders, including each Signing
Term Lender and each such member of the Prepetition Senior Secured Noteholders’
Unofficial Committee. On or prior to the Final Term Funding Date, the Delayed
Draw Term Commitments will be assigned by the Term Lenders then holding such
Delayed Draw Term Commitments to the other subscribing Prepetition Senior
Secured Noteholders in a manner consistent with such allocations. The assignment
procedures described in this Section 13.1(l) may be adjusted by the Agent in its
reasonable discretion in consultation with the Required Term Lenders’ Advisors.
The assignments referred to in this Section 13.1(l) shall not be subject to any
consent or requirement as to minimum amounts to be assigned. Upon the completion
of such assignments, the Agent shall be authorized to, in consultation with the
Required Term Lenders’ Advisors, but without the consent of any Lender, the
Required Lenders or any Loan Party,

120

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

modify Schedule C-2 to set forth the Initial Term Advances and Delayed Draw
Commitments held by each Term Lender after giving effect to all such
assignments.
Successors. This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that no
Borrower may assign or transfer this Agreement or any rights or duties hereunder
without Lenders’ prior written consent and any prohibited assignment or transfer
shall be absolutely void ab initio. No consent to assignment by Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by any Borrower is required in connection
with any such assignment.
AMENDMENTS; WAIVERS.
Amendments and Waivers.
No amendment, waiver or other modification of any provision of this Agreement or
any other Loan Document (other than the Fee Letter), and no consent with respect
to any departure by any Borrower therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or, in the case of the
following subclause (xi)(A), the Super-Majority Revolver Lenders (and no other
Lenders)) (or by Agent at the written request of the Required Lenders or the
Super-Majority Revolver Lenders, as applicable) and the Loan Parties that are
party thereto and then any such waiver or consent shall be effective, but only
in the specific instance and for the specific purpose for which given; provided,
however, that (x) no such waiver, amendment or consent with respect to any
condition precedent (or any amendment to any definition used in determining
whether such condition precedent is met) to the making of the Initial Term
Advances on the Closing Date shall be effective unless consented to in writing
by all of the Signing Term Lenders, (y) no such waiver, amendment or consent
with respect to any condition precedent to the making of the Delayed Draw Term
Advances on the Final Term Funding Date shall be effective unless consented to
in writing by all of the Term Lenders providing such Delayed Draw Term Advances
and (z) no such waiver, amendment, or consent shall, unless in writing and
signed by all Lenders directly affected thereby (or, in the case of the
following subclause (xi)(A), the Super-Majority Revolver Lenders and, in the
case of the following subclause (xi)(B), each of (1) the Required Term Lenders,
(2) the Required Revolver Lenders and (3) the Revolver Lenders directly affected
thereby) and all of the Loan Parties that are party thereto, do any of the
following:
increase the amount of or extend the expiration date of any Commitment of such
Lender or amend, modify, or eliminate the last sentence of Section 2.4(c)
regarding pro rata Revolver Commitment reductions with respect to such Lender
that is a Revolver Lender;

121

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document to such Lender (other than mandatory prepayments
pursuant to Section 2.4(e));
reduce the principal of, or the rate of interest on, any loan or other extension
of credit hereunder with respect to the Advances of such Lender, or reduce any
fees or other amounts payable hereunder or under any other Loan Document to such
Lender (except in connection with the waiver of applicability of Section 2.6(c),
which waiver shall be effective with the written consent of the Required
Lenders);
amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders;
other than as permitted by Section 15.11, release Agent’s Lien in and to any of
the Collateral;
amend, modify, or eliminate the definition of “Required Lenders” without the
consent of such Lender, “Required Term Lenders” without the consent of such
Lender that is a Term Lender, “Required Revolver Lenders” without the consent of
such Lender that is a Revolver Lender or “Pro Rata Share” without the consent of
such Lender;
contractually subordinate any of Agent’s Liens other than as provided in Section
15.11 or in the Financing Orders;
other than in connection with a merger, liquidation, dissolution or sale of such
Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents;
amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or (ii);
amend, modify, or eliminate any of the provisions of Section 13.1(a) to permit a
Loan Party, or an Affiliate of a Loan Party to be permitted to become an
Assignee; or
(A) amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts and Eligible
Inventory) that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base, but not otherwise or change Section 2.1(c) or (B) amend or
modify the definitions of Maximum Revolver Amount,.
No amendment, waiver, modification, elimination, or consent shall amend, modify,
or waive (i) the definition of, or any of the terms or provisions of, the Fee
Letter, without the written

122

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

consent of Agent and Borrowers (and shall not require the written consent of any
of Lenders), and (ii) any provision of Section 15 pertaining to Agent, or any
other rights or duties of Agent under this Agreement or the other Loan
Documents, without the written consent of Agent, Borrowers, and the Required
Lenders,
(I) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Revolver Lenders and (II) no
amendment, waiver, modification, elimination, or consent shall amend, modify, or
waive any provision of this Agreement or the other Loan Documents pertaining to
Swingline Lender, or any other rights or duties of Swingline Lender under this
Agreement or the other Loan Documents, without the written consent of Swingline
Lender, Agent, Borrowers, and the Required Revolver Lenders,
Anything in this Section 14.1 to the contrary notwithstanding:
(a)    no amendment that by its terms adversely affects the rights to payment of
the Revolver Lenders (relative to the Term Lenders) shall become effective
without the consent of the Required Revolver Lenders and (ii) no amendment that
by its terms adversely affects the rights to payment of the Term Lenders
(relative to the Revolver Lenders) shall become effective without the written
consent of the Required Term Lenders, in each case in addition to the written
consent of the Required Lenders.
(b)    any amendment, modification, elimination, waiver, consent, termination,
or release of, or with respect to, any provision of this Agreement or any other
Loan Document (i) that relates only to the relationship of the Lender Group
among themselves, and that does not affect the rights or obligations of any
Borrower or any of its Subsidiaries, shall not require consent by or the
agreement of any Loan Party and (ii) may be entered into without the consent of,
or over the objection of, any Defaulting Lender other than any of the matters
governed by Section 14.1(a)(i) through (iii).
(c)    the Agent, with the consent of the Borrowers or other applicable Loan
Parties only, may (i) amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any ambiguity, inconsistency, omission, mistake or defect or correct any
typographical error or other manifest error in any Loan Document or (ii) amend,
modify or supplement the Agreement without the consent of any Lender, the
Required Lenders or the Required Revolver Lenders as required to amend any
administrative provision relating to borrowing mechanics, notice requirements,
the method of determining interest or other rates or any similar agency or
administrative matter with

123

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

respect to the Revolver Facility or cash dominion (in respect of Collateral
included in the Borrowing Base and the proceeds thereof) (including to make any
other conforming changes necessary or appropriate as a result of the foregoing),
in each case in a manner not materially adverse to any Revolver Lender;
(d)    no waiver of the conditions to Revolver Advances set forth in Section 3.2
(including any waiver of an Event of Default for the purpose of permitting such
conditions to be met or any amendment to any definition used in determining
whether such conditions are met) shall become effective without the consent of
the Required Revolver Lenders (in addition to any other consents required);
(e)    (X) no amendment, waiver or other modification of (1) the financial
covenants in Section 7 (including any defined terms used in calculating such
financial covenants), (2) the provisions of Section 5.25(a) (including Exhibit
W-2), (3) the provisions of Section 6.17, (4) any Event of Default under Section
8.13, 8.15, 8.16, 8.17, 8.18, 8.19, 8.20, 8.21, 8.22, 8.24, 8.27 or 8.29, (5)
the order of application of funds set forth in Section 2.4(b)(i) or 2.4(b)(ii),
(6) the definition of “Noticed Bank Product Obligations (and any defined terms
contained therein) or (7) the provisions of Section 2.3(d) shall become
effective without the consent of the Required Term Lenders and the Required
Revolver Lenders (in each case in addition to any other consents required), (Y)
no forbearance, standstill or other similar agreement to refrain from the
exercise of any rights or remedies provided for under any Loan Document, shall
become effective without the consent of the Required Term Lenders and the
Required Revolver Lenders (in each case in addition to any other consents
required) and (Z) no amendment, waiver or other modification of the definitions
of Foreign Borrowing Base or US Borrowing Base or any of the defined terms that
are used therein to the extent that any such change results in the advance rates
set forth therein to be greater than 100%, or Section 2.1(a)(ii), Section
2.4(d)(ii) or Section 2.21 shall become effective without the consent of the
Required Term Lenders (in addition to any other consents required);
(f)    guarantees, collateral security documents and related documents executed
by Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Agent (after reasonable consultation with the Required Term
Lenders’ Advisors) and may be, together with this Agreement, amended and waived
with the consent of the Agent (after reasonable consultation with the Required
Term Lenders’ Advisors) at the request of the Company without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents; and

124

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(g)    the Agent, with the consent of the Borrowers only, may amend, modify or
supplement Exhibit B-1 on or prior to the date that is 10 days after the Closing
Date.
Replacement of Certain Lenders.
If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16, then
Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Holdout Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.
Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof
(including, in the case of any mandatory assignment of Term Advances in
connection with a Repricing Transaction, the Term Prepayment Premium), and
(ii) an assumption of its Pro Rata Share of the Letters of Credit). If the
Holdout Lender or Tax Lender, as applicable, shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, Agent may, but shall not be required to, execute and deliver such
Assignment and Acceptance in the name or and on behalf of the Holdout Lender or
Tax Lender, as applicable, and irrespective of whether Agent executes and
delivers such Assignment and Acceptance, the Holdout Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender or Tax Lender, as applicable,
shall be made in accordance with the terms of Section 13.1. Until such time as
one or more Replacement Lenders shall have acquired all of the Obligations, the
Revolver Commitments (if any), and the other rights and obligations of the
Holdout Lender or Tax Lender, as applicable, hereunder and under the other Loan
Documents, the Holdout Lender or Tax Lender, as applicable, shall remain
obligated to make the Holdout Lender’s or Tax Lender’s, as applicable, Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of such Letters of Credit.

125

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

No Waivers; Cumulative Remedies. No failure by Agent or any Lender to exercise
any right, remedy, or option under this Agreement or any other Loan Document, or
delay by Agent or any Lender in exercising the same, will operate as a waiver
thereof. No waiver by Agent or any Lender will be effective unless it is in
writing, and then only to the extent specifically stated. No waiver by Agent or
any Lender on any occasion shall affect or diminish Agent’s and each Lender’s
rights thereafter to require strict performance by each Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
AGENT; THE LENDER GROUP.
Appointment and Authorization of Agent; Etc..
(a)    General.    
(i)    Each Lender hereby designates and appoints JPMorgan as its agent under
this Agreement and the other Loan Documents (for the purposes of this
Section 15, the term “Agent” shall mean JPMorgan in its capacities as Agent
under each relevant Security Document and as security trustee under each
Security Document governed by the laws of England and under each German security
document) and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent (and, as applicable,
security trustee) for and on behalf of Lenders (and the Bank Product Providers)
on the conditions contained in this Section 15. Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent

126

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

contracting parties, without the necessity of any notice to or further consent
from any Lender. Each Lender hereby further authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral (including in the capacity as security trustee,
where applicable). Except as expressly otherwise provided in this Agreement, in
the absence of any instructions from the Required Lenders or all Lenders, as
applicable, to the contrary, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrowers and their Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrowers and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to the Borrowers or their Subsidiaries, the Obligations, the Collateral, the
Collections of Borrowers and their Subsidiaries, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
(b)    Certain Australian Matters.    Agent declares that it holds all
Australian Collateral acquired after the date hereof on trust for the benefit of
the Lender Group and the Bank Product Providers from time to time, it being
understood that the provisions of this Section 15 apply to Agent in its capacity
as trustee of such trust.
(c)    Certain Canadian Matters.    Without prejudice to the foregoing
paragraph, each Lender hereby designates, appoints and authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) the Agent as the person holding the
power of attorney (fondé de pouvoir) for and on behalf of the

127

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Lenders (and the Bank Product Providers) as contemplated under Article 2692 of
the Civil Code of Quebec, to enter into, to take and to hold on their behalf,
and for their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by
any Loan Party under the laws of the Province of Quebec and creating a security
interest under such laws on Collateral located in such Province in order to
secure the obligations of any Loan Party under the Bonds (as defined below) and
to exercise such powers and duties which are conferred upon the Agent under such
deed. Each Lender hereby additionally designates, appoints and authorizes (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to additionally designate, appoint, and authorize) the Agent as agent,
mandatory, custodian and depositary for and on behalf of each of them (i) to
hold and to be the sole registered holder of any bond, debenture or similar
title of indebtedness (“Bonds”) issued under the Deed of Hypothec, the whole
notwithstanding Section 32 of the Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and (ii) to enter into, to take
and to hold on their behalf, and for their benefit, a Bond Pledge Agreement
(“Pledge”) to be executed by such Foreign Loan Party under the laws of the
Province of Quebec and creating a pledge on the Bonds as security for the
payment and performance of the Obligations. In this respect, (a) the Agent, as
agent, mandatory, custodian and depositary of the Lenders (and the Bank Product
Providers), shall keep a record indicating the names and addresses of, and the
pro rata portion of the obligations and indebtedness secured by the Pledge,
owing to the Lenders (and the Bank Product Providers) for and on behalf of whom
the Bonds is so held from time to time, and (b) each Lender (and each Bank
Product Provider) will be entitled to the benefits of any Collateral charged
under the Deed of Hypothec and the Pledge and will participate in the proceeds
of realization of any such Collateral, the whole in accordance with the terms
hereof. The Agent, in such aforesaid capacities shall (x) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Agent with respect to the Collateral under the Deed of Hypothec and Pledge,
applicable law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to the Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders (and the Bank Product Providers). Any
Person who becomes a Lender (and/or a Bank Product Provider) shall be deemed to
have consented to and confirmed the Agent as the person holding the power of
attorney (fondé de pouvoir) and as the agent, mandatory, custodian and
depositary as aforesaid and to have ratified, as of the date it becomes a Lender
(and/or Bank Product Provider) all actions taken by the Agent in such
capacities. The Agent shall be entitled to delegate from time to time any of its
powers or duties under the Deed of Hypothec and the Pledge to any Person and on
such terms and conditions as the Agent may determine from time to time. The
execution prior to the date hereof by the Agent of any Deed of hypothec, Pledge
or other security documents made pursuant to the applicable law of the Province
of Quebec is hereby ratified and confirmed. Without prejudice to

128

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Section 12 hereof, the provisions of this paragraph shall be also governed by
the laws of the Province of Quebec.
(d)    Certain English Matters.
For the avoidance of doubt, in this Agreement and the Security Documents
governed by English law, any rights and remedies exercisable by, any documents
to be delivered to, or any other indemnities or obligations in favor of the
Agent shall be, as the case may be, exercisable by, delivered to, or be
indemnities or other obligations in favor of, the Agent in its capacity as
security trustee for the Lenders to the extent that the rights, deliveries,
indemnities or other obligations relate to the Security Documents governed by
English law.
Each member of the Lender Group hereby appoints (and, by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to appoint) the
Agent to act as its trustee under an in relation to the Security Documents
governed by English law and to hold the assets subject to the security thereby
created as trustee for the Lenders and Bank Product Providers on the trusts and
other terms contained in the Security Documents governed by English law this
Agreement and each Lender (and, by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed authorize) the Agent in its capacity as
security trustee to exercise such rights, remedies, powers and discretions as
are specifically delegated to the Agent as security trustee by the terms of the
Security Documents governed by English law together with all such rights,
remedies, powers and discretions as are reasonably incidental thereto.
Nothing shall require the Agent in its capacity as security trustee under the
Security Documents governed by English law to act as a trustee at common law or
to be holding any property on trust in any jurisdiction which may not operate
under the principles of trust or where such trust would not be recognized or its
effects would not be enforceable.
(e)    Certain French Matters.    Pursuant to article 2328-1 of the French civil
code (code civil), each Lender designates and appoints the Agent (and, by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate and appoint) to create, register, manage and/or enforce on
its behalf any Lien created by a Security Document governed by French law.
(f)    Certain German Matters.    In relation to the German Security Documents,
the following additional provisions shall apply: (a) the Agent shall (i) hold
and administer any Collateral granted pursuant to a German Security Document
which is security assigned or otherwise transferred
(Sicherungseigentum/Sicherung¬sabtretung) under a non-accessory security right
(nicht-akzessorische Sicherheit) to it in its own name as trustee
(treuhänderisch) for the benefit of the Lender Group and (ii) administer any
Collateral granted pursuant to a German Security Document which is pledged
(Verpfändung) or otherwise transferred to the Agent creating or evidencing an
accessory security right (akzessorische Sicherheit) as agent; (b)

129

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

The Lender Group and each Bank Product Provider hereby authorizes the Agent
(whether or not by or through employees or agents) (i) to exercise such rights,
remedies, powers and discretions as are specifically delegated to or conferred
upon the Lender Group under the German Security Document together with such
powers and discretions as are reasonably incidental thereto, (ii) to take such
action on its behalf as may from time to time be authorized under or in
accordance with the German Security Document and (iii) to accept as its
representative (Stellvertreter) any pledge or other creation of any accessory
security right granted in favor of such member of the Lender Group in connection
with the German Security Document and to agree to and execute on its behalf as
its representative (Stellvertreter) any amendments and/or alterations to any
German Security Document which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such security; (c) Each Lender and each Bank Product Provider hereby
releases the Agent from any restrictions on representing several persons and
self-dealing under any applicable law, and in particular from the restrictions
of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch), to make use
of any authorization granted under this Agreement and to perform its duties and
obligations as Agent hereunder and under the German Security Document; (d) Each
Lender and each Bank Product Provider hereby ratifies and approves all acts and
declarations previously done by the Agent on such person’s behalf (including for
the avoidance of doubt the declarations made by the Agent as representative
without power of attorney (Vertreter ohne Vertretungsmacht) in relation to the
creation of any pledge (Pfandrecht) on behalf and for the benefit of the Each
Lender and each Bank Product Provider as future pledgee or otherwise).
(g)    Certain Italian Matters.    Each Lender and other finance party hereto to
be secured by the Foreign Security Documents hereby appoints (and, by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
appoint) the Agent, being JPMorgan Chase Bank, N.A., to act as its mandatario
con rappresentanza pursuant to articles 1703, 1704 and followings of the Italian
Civil Code, also in the circumstances provided under articles 1394 and 1395 of
the Italian Civil Code (i) for the purpose of executing in the name and on
behalf of the Lender any Foreign Security Documents which is expressed to be
governed by Italian law as well as of acquiring, holding and enforcing any and
all Liens on Collateral created thereunder; (ii) with the power to negotiate,
approve, comply with and perform the terms and conditions of such Foreign
Security Agreement in their name and on their behalf, execute any other
agreement or instrument, give or receive any notice and take any other action in
relation to the creation, perfection, maintenance, enforcement and release of
the security created thereunder in the name and on behalf of the Lenders and the
other relevant finance parties. Each Lender and other finance party hereto to be
secured by the Foreign Security Documents undertakes to ratify and approve any
such action taken in the name and on behalf thereof by the Agent acting in its
appointed capacity. Each Assignee of a Lender or any other relevant finance
party shall be

130

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

deemed to have confirmed and ratified the aforesaid constitution of the Agent as
its mandatario con rappresentanza under Italian law for the purposes indicated
above.
(h)    Certain Spanish Matters.    Each Lender hereby irrevocably appoints (and,
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to appoint) the Agent to constitute, register, accept, manage and enforce
any security interest created by any Security Document governed by Spanish law
on its behalf and therefore to exercise in its name and on its behalf any and
all rights in favor of the Lenders (which shall include, without limitation, the
right to send any notice and make any declaration thereunder, the right to
enforce the security and to make any calculation in relation thereto and the
right to release the security in the circumstances set forth therein).
(i)    Certain Portuguese Matters. Each Lender hereby irrevocably appoints the
Agent to constitute, register, accept, manage and enforce any security interest
created by any Security Document governed by Portuguese Law on its behalf and
therefore to exercise in its name and on its behalf any and all rights in favor
of the Lenders (which shall include, without limitation, the right to send any
notice and make any declaration thereunder, the right to enforce the security
and to make any calculation in relation thereto and the right to release the
security in the circumstances set forth therein).
Delegation of Duties. Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, employees or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Agent shall not be responsible for the negligence or misconduct of
any agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct or made in breach in bad faith of
Agent’s obligations hereunder or under any other Loan Document (in each case, as
a finally determined by a court of competent jurisdiction).
Liability of Agent. None of the Agent-Related Persons shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the Transactions or any
transactions contemplated hereby (except for its own gross negligence or willful
misconduct or for breach in bad faith of their obligations hereunder or under
any other Loan Document (in each case, as a finally determined by a court of
competent jurisdiction)), or (b) be responsible in any manner to any of Lenders
(or Bank Product Providers) for any recital, statement, representation or
warranty made by any Borrower or any of its Subsidiaries or Affiliates, or any
officer or director thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower or its Subsidiaries or any other
party to any Loan Document to perform its obligations hereunder or thereunder or
for

131

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

any shortfall which arises on the enforcement or realization of the Collateral.
No Agent-Related Person shall be under any obligation to any Lenders (or Bank
Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of any Borrower or its Subsidiaries. No Loan Party or Lender (other
than the Agent) may take any proceedings against any officer, employee, agent or
attorney of the Agent in respect of any claim it might have against the Agent or
in respect of any act or omission of any kind by that officer, employee, agent
or attorney in relation to any Loan Document or any Collateral and any officer,
employee, agent or attorney of the Agent may rely on this provision.
Reliance by Agent. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile or other electronic method of
transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrowers or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Required Lenders or all Lenders (as applicable) and until
such instructions are received, Agent shall act, or refrain from acting, as it
deems advisable. If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of Lenders (and Bank Product
Providers). Notwithstanding any other provision of a Loan Document to the
contrary, the Agent need not, and may omit to, do anything if it would or might
in its reasonable opinion constitute a breach of any law or regulation or a
breach of a fiduciary obligation or duty of confidentiality.
Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify Lenders of its
receipt of any such notice or of any Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly shall notify the other Lenders and Agent of such Event of
Default. Each Lender shall be solely responsible for giving any notices to its
Participants, if

132

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

any. Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.
Credit Decision. Each Lender (and Bank Product Provider) acknowledges that none
of Agent-Related Persons has made any representation or warranty to it, and that
no act by Agent hereinafter taken, including any review of the affairs of any
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the Transactions or any
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers. Each Lender also represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to Lenders by Agent, Agent shall not
have any duty or responsibility to provide any Lender (or Bank Product Provider)
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any other Person party to a Loan Document that may come into the
possession of any of Agent-Related Persons. Each Lender acknowledges (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that Agent does not have any duty or responsibility,
either initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent’s or its
Affiliates’ or representatives’ possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).

133

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Costs and Expenses; Indemnification. The Required Term Lenders may, at the
Company’s expense, retain the Required Term Lenders’ Advisors to represent them
in connection with the Loan Documents (all reasonable, actual and documented
costs, fees and expenses of the Required Term Lenders’ Advisors and one Delaware
law firm retained by the Required Term Lenders, collectively, the “Required Term
Lenders’ Advisors’ Expenses”). Agent may incur and pay Lender Group Expenses to
the extent Agent reasonably deems necessary or appropriate for the performance
and fulfillment of its functions, powers, and obligations pursuant to the Loan
Documents, including court costs, attorneys’ fees and expenses, fees and
expenses of financial accountants, advisors, consultants, and appraisers, costs
of collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrowers are obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from the Collections of
Borrowers and their Subsidiaries received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrowers or their Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s ratable
thereof. Whether or not the transactions contemplated hereby are consummated,
each of Lenders, on a ratable basis, shall indemnify and defend Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct or for breach in bad faith of such Person’s obligations hereunder or
under any other Loan Document (in each case, as a finally determined by a court
of competent jurisdiction) nor shall any Lender be liable for the obligations of
any Defaulting Lender in failing to make an Advance or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.
Agent in Individual Capacity. JPMorgan and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other

134

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

business with Borrowers and their Subsidiaries and Affiliates and any other
Person party to any Loan Document as though JPMorgan were not Agent hereunder,
and, in each case, without notice to or consent of the other members of the
Lender Group. The other members of the Lender Group acknowledge (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, JPMorgan or its Affiliates may
receive information regarding Borrowers or their Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to Lenders (or Bank Product Providers), and Lenders acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include
JPMorgan in its individual capacity.
Successor Agent. Agent may resign as Agent (i) in respect of the Term Facility,
the Revolver Facility and the Letters of Credit, (ii) the Term Facility only or
(iii) the Revolver Facility and the Letters of Credit but not the Term Facility,
in each case upon 30 days prior written notice to Lenders (unless such notice is
waived by the Required Lenders, in the case of clause (i) above, the Required
Term Lenders, in the case of clause (ii) above, or the Required Revolver
Lenders, in the case of clause (iii) above) and Borrowers (unless such notice is
waived by Borrowers) and without any notice to the Bank Product Providers. If
Agent resigns under this Agreement, the Required Lenders, in the case of clause
(i) above, the Required Term Lenders, in the case of clause (ii) above, or the
Required Revolver Lenders, in the case of clause (iii) above, as applicable,
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for Lenders (and
the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as the Issuing Lender or the Swingline Lender, such
resignation shall also operate to effectuate its resignation as the Issuing
Lender or the Swingline Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit or to make Swingline Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with Lenders and Borrowers, a
successor Agent. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no

135

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Required
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above. If
at any time the Person acting as “Agent” in respect of the Term Facility is not
the Person acting as “Agent” in respect of the Revolver Facility and the Letters
of Credit, the term “Agent” as used herein shall be deemed a collective
reference to each such Person, the applicable provisions of this Agreement and
the other Loan Documents shall be construed accordingly, mutatis mutandis, and
such Persons shall cooperate in the administration of this Agreement and the
other Loan Documents to the extent necessary or appropriate.
Lender in Individual Capacity. Any Lender and its respective Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Borrower and its Subsidiaries and Affiliates and any other Person party
to any Loan Documents as though such Lender were not a Lender hereunder without
notice to or consent of the other members of the Lender Group (or the Bank
Product Providers). The other members of the Lender Group acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrowers or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to Lenders, and Lenders acknowledge
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.
Collateral Matters.
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent to
release any Lien on any Collateral (i) upon the termination of the Revolver
Commitments and payment and satisfaction in full of all of the Obligations,
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Borrowers certify to Agent that the
sale or disposition is permitted under Section 6.4 (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Borrower and no Subsidiary of Borrowers
owned any interest at the time Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to any Borrower or its
Subsidiaries under a lease that has expired or is terminated in a transaction
permitted under this Agreement. The Loan Parties and

136

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to credit bid and purchase (either
directly or through one or more acquisition vehicles) or to sell or otherwise
dispose of (or to consent to any such sale or other disposition of) all or any
portion of the Collateral at any sale thereof conducted by Agent under the
provisions of the Code or the PPSA, including pursuant to Sections 9-610 or
9-620 of the Code, at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code or pursuant to a
plan of reorganization, or at any sale or foreclosure conducted by Agent
(whether by judicial action or otherwise) in accordance with applicable Law.
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (x) if the
release is of all or substantially all of the Collateral, all of Lenders
(without requiring the authorization of the Bank Product Providers), or
(y) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers); provided however, that no such release of Borrowing
Base Collateral shall be permitted without the consent of the Required Revolver
Lenders. Upon request by Agent or any Borrower at any time, Lenders will (and if
so requested, the Bank Product Providers will) confirm in writing Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 15.11; provided, however, that (1) Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Borrower in respect
of) all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.
Agent shall have no obligation whatsoever to any of Lenders (or the Bank Product
Providers) to assure that the Collateral exists or is owned by a Borrower or a
Borrower’s Subsidiary or is cared for, protected, or insured or has been
encumbered, or that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof or whether to impose, maintain, reduce,
or eliminate any particular reserve hereunder or whether the amount of any such
reserve is appropriate or not, or to exercise at all or in any particular manner
or under any duty of care, disclosure or fidelity, or to continue exercising,
any of the rights, authorities and powers granted or available to Agent pursuant
to any of the Loan

137

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of Lenders and that Agent shall have no other duty or liability whatsoever
to any Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise provided herein.
Restrictions on Actions by Lenders; Sharing of Payments.
Each of Lenders agrees that it shall not, without the express written consent of
Agent and only during the continuance of an Event of Default, and that it shall,
to the extent it is lawfully entitled to do so, upon the written request of
Agent during the continuance of an Event of Default, set off against the
Obligations, any amounts owing by such Lender to any Borrower or its
Subsidiaries or any deposit accounts (but excluding any Dominion Account or any
US Control Account, UK Control Account, Foreign (Non-Canadian/Non-UK) Control
Account or Canadian Control Account) of any Borrower or its Subsidiaries now or
hereafter maintained with such Lender. Each of Lenders further agrees that it
shall not, unless specifically requested to do so in writing by Agent, take or
cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
If, at any time or times any Lender shall receive (i) by payment, foreclosure,
setoff, or otherwise, any proceeds of Collateral or any payments with respect to
the Obligations, except for any such proceeds or payments received by such
Lender from Agent pursuant to the terms of this Agreement, or (ii) payments from
Agent in excess of such Lender’s Pro Rata Share in respect of the Revolver
Obligations or Term Obligations, as applicable, of all such distributions by
Agent, such Lender promptly shall (A) turn the same over to Agent, in kind, and
with such endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of Revolver
Lenders or Term Lenders, as applicable, and for application to the Revolver
Obligations or Term Obligations, as applicable, in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Revolver Obligations or
Term Obligations, as applicable, owed to the other Lenders so that such excess
payment received shall be applied ratably as among Lenders in accordance with
their Pro Rata Shares; provided, however, that to the extent that such excess
payment received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

138

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Agency for Perfection. Agent hereby appoints each other Lender (and each Bank
Product Provider) as its agent (and each Lender hereby accepts (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
accept) such appointment) for the purpose of perfecting Agent’s Liens in assets
which, in accordance with Article 8 or Article 9, as applicable, of the Code or
in accordance with the PPSA can be perfected by possession or control. Should
any Lender obtain possession or control of any such Collateral, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver possession or control of such Collateral to Agent or in accordance with
Agent’s instructions.
Payments by Agent to Lenders. All payments to be made by Agent to Lenders (or
Bank Product Providers) shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.
Concerning the Collateral and Related Loan Documents. Each member of the Lender
Group authorizes and directs Agent to enter into this Agreement and the other
Loan Documents. Each member of the Lender Group agrees (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to agree)
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of Lenders (and such
Bank Product Provider). Agent is authorized by the Lenders, without necessity of
any notice to or further consent from any Lender, from time to time, to take any
action with respect to any Collateral or Loan Documents which may be necessary
to perfect and maintain perfected the security interest in and liens upon
Collateral pursuant to the Loan Documents.
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:
is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report respecting
any Borrower or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that Agent or other party performing any audit or examination
will inspect only

139

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

specific information regarding a Borrower and its Subsidiaries and will rely
significantly upon each Borrower’s and its Subsidiaries’ books and records, as
well as on representations of each Borrower’s personnel,
agrees to keep all Reports and other material, non-public information regarding
each Borrower and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and
without limiting the generality of any other indemnification provision contained
in this Agreement, agrees: (i) to hold Agent and any other Lender preparing a
Report harmless from any action the indemnifying Lender may take or fail to take
or any conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrowers, and (ii) to pay and protect, and indemnify, defend and hold Agent,
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or any Subsidiary of any Borrower to Agent
that has not been contemporaneously provided by any Borrower or its Subsidiaries
to such Lender, and, upon receipt of such request, Agent promptly shall provide
a copy of same to such Lender, (y) to the extent that Agent is entitled, under
any provision of the Loan Documents, to request additional reports or
information from any Borrower or its Subsidiaries, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of such
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from such Borrower or its Subsidiaries, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to any Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.
Several Obligations; No Liability. Notwithstanding that certain of the Loan
Documents as of the Closing Date or thereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall

140

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product Provider)
hereunder or in connection with the financing contemplated herein.
Reserved.
Dutch Parallel Debt Provision.
Each Borrower hereby irrevocably and unconditionally undertakes to pay to the
Agent amounts equal to the aggregate amount from time to time payable
(verschuldigd) to the Lender Group and any Bank Product Provider under or
pursuant to its Obligations (such payment undertaking to the Agent hereinafter
referred to as the “Dutch Parallel Debt Obligations”).
The Dutch Parallel Debt Obligations will become due and payable (opeisbaar)
immediately upon the Agent’s first demand, which may be made at any time, as and
when one or more of the Obligations becomes due and payable.
Each of the parties to this Agreement hereby acknowledges that (A) the Dutch
Parallel Debt Obligations constitute undertakings, obligations and liabilities
of the Borrowers to the Agent that are transferable and independent from, and
without prejudice to, the corresponding Obligations and (B) the Dutch Parallel
Debt Obligations represent the Agent’s own separate claim to receive payment of
the Dutch Parallel Debt Obligations from the Borrowers, it being understood that
the amount that is or may become due and payable by the Borrowers under or
pursuant to the Dutch Parallel Debt Obligations from time to time shall never
exceed the aggregate amount that is payable under the Obligations from time to
time.
For the avoidance of doubt, each of the parties to this Agreement confirms that
the claims of the Agent against the Borrowers in respect of the Dutch Parallel
Debt Obligations and the claims of any one or more of the Lender Group and any
Bank Product Provider against the Borrowers under or pursuant to the Obligations
payable to such Persons do not constitute common property (een gemeenschap)
within the meaning of Section 3:166 of the Dutch Civil Code (“DCC”) and that the
provisions relating to such common property shall not apply. If, however, it
would be

141

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

held that such claims of the Agent and such claims of any one or more of the
Lender Group and any Bank Product Provider do constitute such common property
and such provisions do apply, the parties to this Agreement agree that this
Agreement shall constitute an administration agreement (beheersregeling) within
the meaning of Section 3:168 DCC.
For the avoidance of doubt, the parties hereto confirm that this Agreement is
not to be construed as an agreement as referred to in Section 6:16 DCC and that
Section 6:16 DCC shall not apply.
To the extent the Agent irrevocably (onaantastbaar) receives any amount in
payment of the Dutch Parallel Debt Obligations, the Agent shall distribute such
amount among the Lender Group and any Bank Product Provider in accordance with
Section 2.4(b)(ii) (Apportionment and Application) and upon unconditional
irrevocable receipt of such amount, the Obligations shall be reduced by an
amount equal to such amount in the manner as if such amount were received as a
payment of the Obligations on the date of receipt by the Agent of such amount.
German Parallel Debt Provision.
Each Loan Party hereby irrevocably and unconditionally undertakes (and to the
extent necessary undertakes in advance) to pay to the Agent amounts equal to any
amounts owing from time to time by such Loan Party to any member of the Lender
Group and each Bank Product Provider under this Agreement and any other Loan
Document pursuant to any Obligations or pursuant to any Bank Product Obligations
(in each case excluding for the avoidance of doubt and in order to avoid
double-counting the obligations under any parallel debt provision set forth in
any Loan Document) as and when those amounts are due under any Loan Document
(such payment undertakings under this Section 15.20(a) and the obligations and
liabilities resulting therefrom being the “German Parallel Debt”).
The Agent shall have its own independent right to demand payment of the German
Parallel Debt by the Loan Parties. Each Loan Party and the Agent acknowledge
that the obligations of each Loan Party under Section 15.20(a) are several,
separate and independent (selbständiges Schuldanerkenntnis) from, and shall not
in any way limit or affect, the corresponding obligations of each Loan Party to
any member of the Lender Group and each Bank Product Provider under this
Agreement or any other Loan Document (the “German Corresponding Debt”) nor shall
the amounts for which each Loan Party are liable under Section 15.20(a) (German
Parallel Debt) be limited or affected in any way by its German Corresponding
Debt; provided that:
the German Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);

142

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

the German Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;
the amount of the German Parallel Debt shall at all times be equal to the amount
of the German Corresponding Debt; and
for the avoidance of doubt, the German Parallel Debt will become due and payable
at the same time when the German Corresponding Debt becomes due and payable.
The security granted under any German Security Document with respect to the
Parallel Debt is granted to the Agent in its capacity as sole creditor of the
German Parallel Debt.
Without limiting or affecting the Agent’s rights against any Loan Party (whether
under this Agreement or any other Loan Document), each of the Loan Party
acknowledges that:
Nothing in this Agreement shall impose any obligation on the Agent to advance
any sum to any Loan Party or otherwise under any Loan Document; and
for the purpose of any vote taken under any Loan Document, the Agent shall not
be regarded as having any participation or commitment other that those which it
has in its capacity as a Lender.
The Parties to this Agreement acknowledge and confirm that the provisions
contained in this Agreement shall not be interpreted so as to increase the
maximum total amount of the Obligations.
The German Parallel Debt shall remain effective in case a third person should
assume or be entitled, partially or in whole, to any rights of any of the
Lenders under any of the other Loan Documents, be it by virtue of assignment,
novation or otherwise.
All monies received or recovered by the Agent pursuant to this Agreement and all
amounts received or recovered by the Agent from or by the enforcement of any
security granted to secure the German Parallel Debt shall be applied in
accordance with this Agreement.
Polish Parallel Debt Provision.
Each Loan Party providing security that is governed by the laws of Poland
(“Polish Security Provider”) hereby irrevocably and unconditionally undertakes
(and to the extent necessary undertakes in advance) to pay to the Agent amounts
equal to any amounts owing from time to time by such Polish Security Provider to
any member of the Lender Group under this Agreement and any other Loan Document
pursuant to any Obligations or pursuant to any Bank Product Obligations as and
when those amounts are due under any Loan Document (such payment

143

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

undertakings under this Section 15.22(a) and the obligations and liabilities
resulting therefrom being the “Polish Parallel Debt”).
The Agent shall have its own independent right to demand payment of the Parallel
Debt by the Polish Security Provider. Each Polish Security Provider and the
Agent acknowledge that the obligations of each Polish Security Provider under
Section 15.22(a) are several, separate and independent from, and shall not in
any way limit or affect, the corresponding obligations of each Polish Security
Provider to any member of the Lender Group under this Agreement or any other
Loan Document (the “Polish Corresponding Debt”) nor shall the amounts for which
each Polish Security Provider are liable under Section 15.22(a) be limited or
affected in any way by its Polish Corresponding Debt; provided that:
the Polish Parallel Debt shall be decreased to the extent that the Polish
Corresponding Debt has been irrevocably paid or discharged (other than, in each
case, contingent obligations);
the Polish Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;
the amount of the Polish Parallel Debt shall at all times be equal to the amount
of the Polish Corresponding Debt; and
for the avoidance of doubt, the Polish Parallel Debt will become due and payable
at the same time when the Polish Corresponding Debt becomes due and payable.
The security granted under any Security Document governed by Polish law with
respect to the Parallel Debt is granted to the Agent in its capacity as sole
creditor of the Polish Parallel Debt.
Without limiting or affecting the Agent's rights against any Polish Security
Provider (whether under this Agreement or any other Loan Document), each of the
Polish Security Provider acknowledges that:
nothing in this Agreement shall impose any obligation on the Agent to advance
any sum to any Loan Party or otherwise under any Loan Document; and
for the purpose of any vote taken under any Loan Document, the Agent shall not
be regarded as having any participation or commitment other that those which it
has in its capacity as a Lender.
The Parties to this Agreement acknowledge and confirm that the provisions
contained in this Agreement shall not be interpreted so as to increase the
maximum total amount of the Obligations.

144

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

The Polish Parallel Debt shall remain effective in case a third person should
assume or be entitled, partially or in whole, to any rights of any of the
Lenders under any of the other Loan Documents, be it by virtue of assignment,
novation or otherwise.
All monies received or recovered by the Agent pursuant to this Agreement and all
amounts received or recovered by the Agent from or by the enforcement of any
security granted to secure the Polish Parallel Debt shall be applied in
accordance with this Agreement.
WITHHOLDING TAXES.
All payments made by or on account of any obligation of any Loan Party under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense. In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes. In the event
any such deduction or withholding of Taxes is required, the applicable Loan
Party shall pay the full amount of such Taxes and such additional amounts as may
be necessary so that every payment by or on account of any obligation of any
Loan Party under any Loan Document, including any amount paid pursuant to this
Section 16(a) after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein; provided, however, that a
Loan Party shall not be required to increase any such amounts if the increase in
such amount payable results from Agent’s or such Lender’s own willful misconduct
or gross negligence or for breach in bad faith of such Person’s obligations
hereunder or under any other Loan Document (as finally determined by a court of
competent jurisdiction). The applicable Loan Party will furnish to Agent as
promptly as possible after the date the payment of any Tax is due pursuant to
applicable Law, certified copies of tax receipts evidencing such payment.
Borrowers shall pay any present or future stamp, value added or documentary
taxes or any other excise or property taxes, charges, or similar levies that
arise from any payment made hereunder or from the execution, delivery,
performance, recordation, or filing of, or otherwise with respect to this
Agreement or any other Loan Document.
If a Lender or Participant (or, in either case, any assignee thereof) is
entitled to claim an exemption or reduction from United States withholding tax,
such Lender or Participant agrees with and in favor of Agent, to deliver to
Agent and the Company (or, in the case of a Participant, to the Lender granting
the participation only) one of the following before receiving its first payment
under this Agreement:
if a Foreign Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section

145

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
any Borrower within the meaning of Section 864(d)(4) of the IRC (a “Portfolio
Exemption Statement”), and (B) a properly completed and executed Internal
Revenue Service Form W-8BEN or Form W-8IMY (with proper attachments);
if a Foreign Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of Internal Revenue Service Form W-8BEN;
if a Foreign Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of Internal Revenue Service Form W-8ECI;
to the extent that a Foreign Lender or Participant is not the beneficial owner
(including, for this purpose, a foreign partnership), executed originals of
Internal Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN,
Portfolio Exemption Statement, Form W-9, and/or other certification documents
from each beneficial owner, as applicable, in each case showing a complete
exemption or reduction by the beneficial owner from U.S. withholding tax; or
a properly completed and executed copy of any other form or forms, including
Internal Revenue Service Form W-9, as may be required under the IRC or other
Laws of the United States as a condition to exemption from, or reduction of,
United States withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and promptly notify
Agent (or, in the case of a Participant, the Lender granting the participation
only) of any change in circumstances which would modify or render invalid any
claimed exemption or reduction. In addition, any Lender if requested by the
Borrowers or Agent shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or Agent as will enable
the Borrowers or Agent to determine whether such Lender is subject to backup or
other withholding or other information reporting requirements.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Agent and the Company (A) a certification signed by the chief financial officer,
principal accounting officer, treasurer or controller, and (B) other
documentation reasonably requested by Agent and the Company sufficient for Agent
and the

146

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Company to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.
If a Lender or Participant (or, in either case, any assignee thereof) is
entitled to claim an exemption from, or reduction of, withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms properly completed and executed, as may be required under the Laws of such
jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, however, that nothing in this Section 16(d) shall
require a Lender or Participant to disclose any information (i) that would not
otherwise be required by any applicable Law as a condition to exemption from, or
reduction of, the withholding or backup withholding tax under such Law and
(ii) that it deems to be confidential (including without limitation, its tax
returns). Each Lender and each Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
promptly notify Agent (or, in the case of a Participant, the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction. In addition, any Lender if requested
by the Borrowers or Agent shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or Agent as will enable
the Borrowers or Agent to determine whether such Lender is subject to backup or
other withholding or other information reporting requirements.
[Reserved].
If a Lender or Participant claims exemption from, or reduction of, withholding
tax and such Lender or Participant sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrowers to such Lender
or Participant, such Lender or Participant agrees to notify Agent (or, in the
case of a sale of a participation interest, to the Lender granting the
participation only) of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrowers to such Lender or Participant. To
the extent of such percentage amount, Agent will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16(c) or 16(d) as no
longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16(c) or 16(d), if
applicable. Each Borrower agrees that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

147

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, the Lender granting the participation), then Agent (or, in the case
of a Participant, the Lender granting the participation) may withhold from any
interest payment to such Lender or such Participant not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.
If the Internal Revenue Service or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that Agent (or, in the case
of a Participant, the Lender granting the participation) did not properly
withhold tax from amounts paid to or for the account of any Lender or any
Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, by the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, by the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorneys’ fees and expenses). The obligation of Lenders and the Participants
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.
If Agent or a Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrowers (but only to the extent
of payments made, or additional amounts paid, by Borrowers under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent or such Lender, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder or for breach in bad faith of
Agent’s obligations hereunder or under any other Loan Document (in each case, as
a finally determined by a court of competent jurisdiction)) to Agent or such
Lender

148

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

in the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.
GENERAL PROVISIONS.
Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
Interpretation. Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against the Lender Group or any Borrower, whether under any
rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
Severability of Provisions. Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.
Bank Product Providers. Each Bank Product Provider shall be deemed a third party
beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to

149

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Agent as to the amounts that are due and owing to it and such written
certification is received by Agent a reasonable period of time prior to the
making of such distribution. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the relevant Bank
Product Provider. In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the relevant Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof). Any Borrower may obtain Bank Products from any Bank Product
Provider, although no Borrower is required to do so. Each Borrower acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
Debtor-Creditor Relationship. The relationship between Lenders and Agent, on the
one hand, and the Loan Parties, on the other hand, is solely that of creditor
and debtor. No member of the Lender Group has (or shall be deemed to have) any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with the Loan Documents or the Transactions or any transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.
Counterparts; Electronic Execution. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by facsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.

150

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Revival and Reinstatement of Obligations. If the incurrence or payment of the
Obligations by any Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal Law relating to creditors’ rights,
including provisions of the Bankruptcy Code or the Bankruptcy Insolvency Act
(Canada) relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that the Lender Group is required or elects to repay or restore, and as
to all reasonable costs, expenses, and attorneys’ fees of the Lender Group
related thereto, the liability of Borrowers or Guarantors automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
Confidentiality.
Agent and Lenders each individually (and not jointly or jointly and severally)
agree that material, non-public information regarding Borrowers and their
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and Lenders in a
confidential manner, and shall not be disclosed by Agent and Lenders to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to any member of the Lender
Group and to employees, directors and officers of any member of the Lender Group
(the Persons in this clause (i), “Lender Group Representatives”) on a “need to
know” basis in connection with this Agreement and the Transactions or any
transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be requested by regulatory authorities purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iv) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation;
provided that (x) prior to any disclosure under this clause (iv), the disclosing
party agrees to provide Borrowers with prior notice thereof, to the extent that
it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to Borrowers pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation and (y) any disclosure under this clause (iv) shall be limited to the
portion of the Confidential Information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (v) as may
be agreed to in advance in writing by Borrowers, (vi) as requested or required
by any Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the

151

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process, (y) any disclosure
under this clause (vi) shall be limited to the portion of the Confidential
Information as may be required by such Governmental Authority pursuant to such
subpoena or other legal process and (z) this clause (vi) shall not permit
disclosure of any information of the kind referred to in section 275(1) of the
Australian PPSA unless section 275(7) of the Australian PPSA applies, (vii) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by Agent or Lenders or the
Lender Group Representatives and other than with respect to information which is
known to any such Person as having been wrongfully disclosed), (viii) in
connection with any assignment, participation or pledge of any Lender’s interest
under this Agreement, provided that prior to receipt of Confidential Information
any such assignee, participant, or pledgee shall have agreed in writing to
receive such Confidential Information hereunder subject to the terms of this
Section, (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than any Borrower, Agent, any Lender, any
of their respective Affiliates, or their respective counsel), the disclosing
party agrees to provide Borrowers with prior written notice thereof, (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured credit or remedy under this Agreement or under any other Loan Document,
and (xi) in relation to a security interest for the purposes of the Australian
PPSA, as required to (x) ensure that the security interest is enforceable,
perfected and otherwise effective or (y) enable the Agent to apply for any
registration, or give notification, in connection with the security interest so
that the security interest has the priority required by the Agent or (z) enable
the Agent to exercise its rights in connection with the security interest.
Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services,
and (ii) use the name, logos, and other insignia of Borrowers and Loan Parties
and the Commitments provided hereunder in any “tombstone” or comparable
advertising, on its website or in other marketing materials of Agent.
Lender Group Expenses and Required Term Lenders’ Advisors’ Expenses. Borrowers
agree to pay any and all Lender Group Expenses and the Required Term Lenders’
Advisors’ Expenses on the earlier of (a) the first day of each month or (b) the
date on which demand therefor is made by Agent and agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations. For the avoidance of doubt, the obligations of the
Borrowers under this Section 17.10 and all other provisions in any of the other
Loan Documents

152

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

with respect to costs and expenses owing by the Company or any of its
Subsidiaries are subject in all respects to the limitations set forth in
Section 2.14.
Survival. All representations and warranties made by the Loan Parties in the
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
Patriot Act. Each Lender that is subject to the requirements of the Patriot Act
hereby notifies Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Patriot Act.
Canadian Anti-Money Laundering & Anti-Terrorism Compliance. The Lenders may be
subject to Canadian Anti-Money Laundering & Anti-Terrorism Legislation and “know
your customer” rules and regulations, and they hereby notify the Borrowers and
Guarantors that in order to comply with such legislation, rules and regulations,
they may be, among other things, required to obtain, verify and record
information pertaining to the Borrowers and Guarantors, which information may
relate to, among other things, the names, addresses, corporate directors,
corporate registration numbers, corporate tax numbers, corporate shareholders
and banking transactions of the Borrowers. The Borrowers hereby agree to take
such actions and to provide, upon request, such information and access to
information regarding the Borrowers and Guarantors that is required to enable
the Lender to comply with such Canadian Anti-Money Laundering & Anti-Terrorism
Legislation and “know your customer” rules and regulations.
Integration. This Agreement, together with the other Loan Documents, constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.

153

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

The Company as Agent for Borrowers. Each Borrower hereby irrevocably appoints
the Company as the borrowing agent and attorney-in-fact for each Borrower for
the purposes of each Loan Document, which appointment shall remain in full force
and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed as the borrowing agent and attorney-in-fact. Each
Borrower hereby irrevocably appoints and authorizes the Company (a) to provide
Agent with all notices with respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement, and (b) to take such action as the Company deems appropriate on
its behalf to obtain Advances and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (a) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (b) the Lender
Group’s relying on any instructions of the Company, except that Borrowers will
have no liability to the relevant Agent-Related Person or Lender-Related Person
under this Section 17.15 with respect to any liability that (i) a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or (ii) result from
a claim brought by the Company or any other Loan Party against such
Agent-Related Person or Lender-Related Person for breach in bad faith of such
Agent-Related Person’s or Lender-Related Person’s obligations hereunder or under
any other Loan Document, if the Company or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
Judgment Currency. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which

154

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by Agent or such Lender, as the case may be,
of any sum adjudged to be so due in the Judgment Currency, Agent or such Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to Agent or
any Lender from any Borrower in the Agreement Currency, such Borrower agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify Agent
or such Lender, as the case may be, against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to Agent
or any Lender in such currency, Agent or such Lender, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under applicable Law)
Conflicts with other Loan Documents or Financing Orders. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrowers or any of
their Subsidiaries or further restricts the rights of the Borrowers or any of
their Subsidiaries or gives the Agent or Lenders additional rights, in each
case, with respect to the Collateral, shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect. In
the event of any inconsistency between the provisions of this Agreement or any
other Loan Document and the Interim Financing Order (and, when applicable, the
Final Financing Order), the provisions of Interim Financing Order (and, when
applicable, the Final Financing Order) shall govern.
Special Provisions Regarding Pledges of Stock and Promissory Notes in
Non-Qualified Jurisdictions. The parties hereto acknowledge and agree that the
provisions of this Agreement and the various Security Documents executed and
delivered by the Loan Parties and Pledgors require that, among other things,
certain Stock and promissory notes be pledged pursuant to the Security
Documents. The parties hereto further acknowledge and agree that, to the extent
provided in the applicable Security Documents, each Loan Party and each Pledgor
shall be required to take all actions under the laws of each Qualified
Jurisdiction or each Pledgor’s jurisdiction of organization to perfect the
security interests in the Stock and promissory notes issued by any Person
organized under the laws of such Qualified Jurisdiction or such Pledgor’s
jurisdiction of organization to the extent required by the applicable Security
Documents or deemed necessary or required by Agent based on advice of local
counsel. Except as provided in the immediately preceding sentence, to the extent
any Security Document requires or provides for the pledge of Stock or promissory
notes issued by any Person organized under the laws of a jurisdiction other than
a Qualified Jurisdiction or a Pledgor’s jurisdiction of organization, it is
acknowledged that no actions have been or (unless an Event of Default shall have
occurred and be continuing and the Agent shall deem such actions to be
reasonably prudent under the

155

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

circumstances, in its Permitted Discretion) shall be required to be taken to
perfect, under local law of the jurisdiction of the Person who issued such Stock
or promissory notes, under the Security Documents.
Guaranty Limitations. The limitations set forth in Section 9(f) of the Foreign
Guaranty shall apply accordingly in respect of any payment obligation of a
German Guarantor (as defined in the Foreign Guaranty) under any Loan Document.
[Signature pages to follow.]





156

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.




 
EXIDE TECHNOLOGIES
 
a Delaware corporation, as debtor and debtor-in-possession
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
EXIDE GLOBAL HOLDING NETHERLANDS C.V.
 
a limited partnership organized and existing under the laws of the Netherlands,
represented by Exide Technologies, its general partner
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Agent, Issuing Lender and a Lender
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
[LENDERS]
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 


157

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

SCHEDULE 1.1
Definitions
As used in the Agreement, the following terms shall have the following
definitions:
“Acceptable Reorganization Plan” means a Reorganization Plan that provides for
the termination of the Commitments and the payment in full in cash of the
Obligations under the Loan Documents (other than contingent indemnification
obligations not yet due and payable) on the effective date of such
Reorganization Plan and otherwise reasonably acceptable to the Agent.
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
“Activation Notice” has the meaning specified therefor in Section 2.15(b)(v).
“Additional Documents” has the meaning specified therefor in Section 5.13 of the
Agreement.
“Additional Term Advance” has the meaning specified therefor in Section 2.21(a).
“Additional Term Advance Closing Date” has the meaning specified therefor in
Section 2.21(d).
“Additional Term Lender” has the meaning specified therefor in Section 2.21(b).
“Advances” means the Term Advances and the Revolver Advances. For the avoidance
of doubt, Revolver Advances include any Swingline Loan.

158

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates (including the
Swingline Lender and the Issuing Lender), officers, directors, employees,
attorneys, and agents.
“Agent’s Applicable Account” means, with respect to the Obligations of the US
Loan Parties and the Obligations of the Foreign Loan Parties, as applicable, the
Deposit Accounts of Agent identified on Schedule A-1, as applicable (which
schedule may be updated from time to time upon written notice by Agent to the
Company).
“Agent’s Liens” means the Liens granted by any Borrower or its Subsidiaries to
Agent under the Loan Documents. Any reference in any Loan Document to an Agent’s
Lien granted by the US Borrower shall be a reference to such Agent’s Lien,
subject to the Carve Out.
“Agreement” means the Superpriority Debtor-in-Possession Credit Agreement to
which this Schedule 1.1 is attached.
“Applicable Date” has the meaning specified therefor in Section 13.1(l).
“Applicable Designee” means any office, branch or Affiliate of a Revolver Lender
designated thereby from time to time with the consent of Agent (which such
consent shall not be unreasonably withheld, conditioned or delayed) to fund
Advances or Letters of Credit to the Foreign Borrower. As of the Closing Date,
the Applicable Designees of each Lender are set forth on Schedule C-1 (which
schedule may be updated from time to time upon written notice by any Lender to
Agent). Any assignment by a Lender of all or a portion of its Revolver
Commitment

159

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

to fund or participate in Revolver Advances or Letters of Credit to the Foreign
Borrower to an Applicable Designee shall be effected by delivering to Agent an
addendum executed by such Lender and its Applicable Designee, in form and
substance satisfactory to Agent. For all purposes of this Agreement, any
designation of an Applicable Designee by a Lender shall not affect such Revolver
Lender’s rights and obligations with respect to its Revolver Commitment and the
Loan Parties, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, except as
otherwise expressly permitted in this Agreement or in the applicable addendum.
“Application Event” means, after the giving of any notices required pursuant to
Section 9.1, the occurrence of (a) a failure by Borrowers to repay all of the
Obligations in full on the Maturity Date, or (b) an Event of Default and the
election by Agent or the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.
“Applicable Margin” means, for any Revolver Advance for the period commencing on
the Closing Date until all Obligations are repaid in full and all Commitments
terminated, as of any date of determination (with respect to any portion of the
outstanding Advances), the percentage per annum set forth in the following
table:


Facility
LIBOR Rate Loans/ Overnight LIBO Rate Loan
Base Rate Loans
Unused Fees
Revolver Advances
3.25%
2.25%
0.50%



“Applicable Funding Office” shall mean, in the case of Advances denominated in
Dollars, New York and, in the case of Advances denominated in Euros, London.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agent, the Lenders
or the Loan Parties by means of electronic communications pursuant to Section
11.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignee Group” means two or more Eligible Transferees that are Affiliates of
one another or two or more Related Funds that are managed by the same investment
advisor.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

160

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Australian Collateral” means (a) all Collateral under any Security Document
governed by the laws of any state or territory of Australia and (b) all other
Liens in respect of Collateral located in any state or territory of Australia
(or taken to be so located for the purposes of any stamp duty law).
“Australian PPSA” means the Personal Property Securities Act 2009 (Cwlth).
“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrowers
to Agent.
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Borrower or any Borrowing Base Foreign Guarantor
by a Bank Product Provider: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) purchase cards (including
so-called “procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements permitted by this Agreement.
“Bank Product Agreements” means those agreements entered into from time to time
by a Loan Party with a Bank Product Provider in connection with the obtaining of
any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation satisfactory to Agent in its Permitted Discretion) to be held by
Agent for the benefit of the Bank Product Providers in an amount determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure with
respect to then existing Noticed Bank Product Obligations.
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by any Borrower or any Borrowing Base
Foreign Guarantor to any Bank Product Provider pursuant to or evidenced by a
Bank Product Agreement and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, (b) all Hedge Obligations, and (c) all amounts
that Agent or any Lender is obligated to pay to a Bank Product Provider as a
result of Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the Bank Products provided by such Bank Product
Provider to any Borrower or any Borrowing Base Foreign Guarantor.
“Bank Product Provider” means any Revolver Lender or any of its Affiliates that
extends to any Loan Party a Bank Product; provided, however, that if, at any
time, a Revolver Lender ceases to be a Revolver Lender under the Agreement,
then, from and after the date on which it ceases to be a Revolver Lender
thereunder, neither it nor any of its Affiliates shall constitute

161

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Bank Product Providers and the obligations with respect to Bank Products
provided by such former Revolver Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.
“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined is necessary or appropriate to
establish in its Permitted Discretion in respect of Noticed Bank Product
Obligations then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as in effect from time to time (or any similar or equivalent legislation as in
effect in any applicable jurisdiction), or any successor statutes.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Case from time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus 0.50%, (b) the
rate of interest per annum publicly announced from time to time by JPMorgan as
its prime rate in effect at its office located at 270 Park Avenue, New York, New
York (with each change in such rate being effective from and including the date
such change is publicly announced as being effective) and (c) the LIBOR
Reference Rate plus 1.00%.
“Base Rate Loan” means each portion of the Revolver Advances that bears interest
at a rate determined by reference to the Base Rate. All Base Rate Loans shall be
denominated in Dollars.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Board of Directors” means the board of directors (or comparable managers) of
the Company or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).
“Bond” has the meaning specified therefor in Section 15.1(c).
“Borrower Materials” has the meaning specified therefor in Section 11(c).

162

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Borrowers” has the meaning specified therefor in the preamble to the Agreement.
“Borrowing” means a borrowing consisting of Revolver Advances or Term Advances
made on the same day by Lenders (or Agent on behalf thereof), by the Swingline
Lender in the case of Swingline Loans, or by Agent in the case of a Protective
Advance.
“Borrowing Base” means, as of any date of determination, the sum of the US
Borrowing Base and the Foreign Borrowing Base.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Borrowing Base Collateral” means all Accounts and Inventory of the Loan Parties
on which Liens have been granted to the Agent pursuant to the Security Documents
or the Financing Orders as security for the Obligations.
“Borrowing Base Excess” has the meaning set forth in Section 2.4(e)(i).
“Borrowing Base Excess” has the meaning set forth in Section 2.4(e)(i).
“Borrowing Base Foreign Guarantors” means each Subsidiary of the Company that is
domiciled in Canada, England and Wales, New Zealand or Australia and that has
executed and delivered a Foreign Guaranty to become a Foreign Guarantor.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York or the
State of Georgia, except that, if a determination of a Business Day shall relate
to (a) a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on
which banks are closed for dealings in Dollar deposits in the London interbank
market, (b) any Advances denominated in Euros, the term “Business Day” shall
also exclude any day that is not a TARGET Day and (c) with respect to any
applicable Deposit Account or Securities Account located outside of the United
States, the term “Business Day” shall exclude any day on which banks in England
and Wales, Australia, New Zealand, or Canada, as applicable, are closed for the
purposes of making wire transfers or any other electronic transfer of funds from
the applicable Deposit Accounts.
“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means the Criminal
Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c.U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations al-Qaida and Taliban Regulations
promulgated under the United Nations Act.

163

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Canadian Collection Account” means each account established at a Canadian
Collection Bank subject to a Control Agreement into which funds shall be
transferred as provided in Section 2.15(a)(ii).
“Canadian Collection Banks” has the meaning specified therefor in Section
2.15(a)(ii).
“Canadian Control Accounts” means, collectively, the Canadian Collection
Account, the Canadian Disbursement Accounts and the Securities Accounts of any
Canadian Guarantor, but excluding any Excluded Accounts.
“Canadian Disbursement Account” means each checking and/or disbursement account
of the Canadian Guarantors for their general corporate purposes, including for
the purpose of paying the Canadian Guarantors’ trade payables and other
operating expenses.
“Canadian Dominion Account” has the meaning specified therefor in Section
2.15(d)(iii).
“Canadian Guarantors” means Exide Technologies Canada Corporation, a corporation
incorporated under the laws of the province of Nova Scotia, and each other
Foreign Guarantor organized in Canada or a province or territory of Canada.
“Canadian Pension Plan” means a Foreign Pension Plan that is a “registered
pension plan”, as defined in subsection 248(1) of the Income Tax Act (Canada),
established or maintained by the Company or any Canadian Guarantor primarily for
the benefit of employees of the Company or any Canadian Guarantor employed in
Canada.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP as in
effect on the Closing Date.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP as in effect on the Closing Date.
“Carryover Amount” has the meaning specified therefor in Section 7.2.
“Carve Out” has the meaning specified therefor in the applicable Financing
Order.
“Carve Out Account” has the meaning specified therefor in Section 5.21.

164

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Carve Out Cap” means $6,000,000.
“Carve Out Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that the Agent has determined is necessary or appropriate to
establish in its Permitted Discretion to reflect (i) 120% of the remaining
available amount of the Carve Out at such time, if any and (ii) the accrued but
unpaid fees, costs and expenses of professionals retained by the US Borrower and
the Creditors’ Committee at such time, in each case as set forth in the most
recently delivered Borrowing Base Certificate.
“Case” means a case under Chapter 11 of the Bankruptcy Code with respect to
which the US Borrower is the debtor and the debtor-in-possession.
“Cash Budget” means a 13-week cash forecast, with the initial cash forecast
commencing with the week during which the Petition Date occurs, of the Company’s
and its Subsidiaries’ consolidated projected (a) cash receipts and cash
operating disbursements for such 13-week period, on a weekly basis, (b) Total
Adjusted Operating Cash Flow for such 13-week period and (c) Specified
Disbursements for such 13-week period (which such forecasts of cash receipts and
cash operating disbursements shall be in form and substance reasonably
satisfactory to the Agent (after reasonable consultation with the Required Term
Lenders’ Advisors) and such 13-week cash forecast shall be supplemented and
updated as provided herein and in the Financing Orders). The Cash Budget in
effect on the Closing Date is attached hereto as Exhibit F-1.
“Cash Collateralize” or “Cash Collateralization” means providing cash collateral
(pursuant to documentation satisfactory to Agent in its Permitted Discretion,
including provisions that specify that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Issuing
Lender and those Lenders with a Revolver Commitment in an amount equal to
(i) 105% of the then existing Letter of Credit Usage with respect to any Letters
of Credit denominated in Dollars and (ii) 110% of the then existing Letter of
Credit Usage with respect to any Letters of Credit denominated in Euros.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States, or any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within 1 year from the date of acquisition thereof, (b) marketable direct
obligations issued by, or unconditionally guaranteed by, any member of the EMU,
or any agency thereof and backed by the full faith and credit of such member of
the EMU, in each case maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Rating Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”), (c) marketable direct obligations issued or
fully guaranteed by any state of the United States or any political

165

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (d) commercial paper maturing no more than 270 days from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (e) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the Laws
of (i) the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank or (ii) any member of the EMU, having at
the date of acquisition thereof combined capital and surplus of not less than
$500,000,000, (f) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (e) above, or (ii) any other bank organized
under the Laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (g) repurchase obligations of any commercial bank
satisfying the requirements of clause (e) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$500,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (e) above, (h) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (e) above, (i) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (h) above and (j) the foreign equivalent of Cash
Equivalents described in clause (c) or (e) in respect of each country in which a
Foreign Subsidiary is organized.
“Cash Management Arrangement” means an arrangement satisfactory to Agent in its
Permitted Discretion to facilitate the Agent’s ability to establish control of
certain foreign Securities Accounts and Deposit Accounts under certain
circumstances, which may consist of a notice, in form and substance satisfactory
to Agent in its Permitted Discretion, executed and delivered by a Loan Party to
the applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account) and acknowledgment from such securities
intermediary or bank.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Casualty Event” means any involuntary loss of title, damage to or any
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of

166

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

the Borrowers or any of their Restricted Subsidiaries. “Casualty Event” shall
include but not be limited to Events of Eminent Domain.
“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
40%, or more, of the Stock of the Company having the right to vote for the
election of members of the Board of Directors, (b) a majority of the members of
the Board of Directors do not constitute Continuing Directors or (c) the Company
fails to own and control, directly or indirectly, 100% of the Stock of the
Foreign Borrower.
“Closing Date” means the date on which each of the conditions precedent set
forth on Schedule 3.1 either have been satisfied or have been waived.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means the assets and property of the Loan Parties and the Pledgors
on which Liens have been granted pursuant to the Security Documents and the
Financing Orders as security for the Obligations; provided that, anything in any
Loan Document to the contrary notwithstanding, Collateral shall not include
Government Grant Property.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance satisfactory to Agent in its Permitted
Discretion.
“Collection Accounts” means, collectively, the US Collection Accounts, the UK
Collection Account, the Canadian Collection Accounts and the Foreign
(Non-Canadian/Non-UK) Collection Accounts.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
“Commitment” means a Revolver Commitment or a Term Commitment.
“Commitment Excess” has the meaning specified therefor in Section 2.4(e)(i).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §  1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified therefor in the preamble to the Agreement.

167

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by a Responsible Officer of the Company to Agent (with a
copy to each of the Required Term Lenders’ Advisors).
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of the Company on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
the Company and whose initial assumption of office resulted from such contest or
the settlement thereof.
“Control Agreement” means a control agreement (or similar security document), in
form and substance satisfactory to Agent in its Permitted Discretion, executed
and delivered by a Loan Party, Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).
“Copyright Security Agreement” has the meaning specified therefor in the US
Security Agreement.
“Creditors’ Committee” has the meaning specified therefor in the applicable
Financing Order.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Deed of Hypothec” has the meaning specified therefor in Section 15.1.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
or Swingline Lender (as applicable) amounts required pursuant to a Settlement or
to make a required payment in connection with a Letter of Credit Disbursement or
a Swingline Loan), unless such obligation to fund is the subject

168

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

of a good faith dispute, (b) notified any Borrower, Agent, Swingline Lender or
any Lender in writing that it does not intend to comply with all or any portion
of its funding obligations under the Agreement, (c) has made a public statement
to the effect that it does not intend to comply with its funding obligations
under the Agreement or under other agreements generally (as reasonably
determined by Agent) under which it has committed to extend credit, (d) failed,
within 1 Business Day after written request by Agent, to confirm that it will
comply with the terms of the Agreement relating to its obligations to fund any
amounts required to be funded by it under the Agreement, (e) otherwise failed to
pay over to Agent, Swingline Lender or any other Lender any other amount
required to be paid by it under the Agreement within 1 Business Day after
written request by Agent, unless the subject of a good faith dispute, or (f)
(i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or Insolvency Proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or Insolvency
Proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Defaulting Lender Rate” means (a) with respect to any obligation denominated in
Dollars, (i) for the first 3 days from and after the date the relevant payment
is due, the Base Rate, and (ii) thereafter, the interest rate then applicable to
Revolver Advances that are Base Rate Loans (inclusive of the Applicable Margin
for Base Rate Loans applicable thereto) and (b) with respect to any obligation
denominated in Euros, the greater of (i) a rate equal to Agent’s aggregate
marginal cost (including the cost of maintaining any required reserves or
deposit insurance and of any fees, penalties, overdraft charges or other costs
or expenses incurred by Agent as a result of the failure to deliver funds
hereunder) of carrying such amount and (ii) a rate reasonably determined by
Agent in accordance with banking industry rules on interbank compensation.
“Delayed Draw Term Advance” has the meaning specified in Section 2.2(b).
“Delayed Draw Term Commitment” means the commitment of a Term Lender to make or
otherwise fund any Delayed Draw Term Advance, and “Delayed Draw Term
Commitments” means such commitments of all Term Lenders in the aggregate. The
amount of each Term Lender’s Delayed Draw Term Commitment, if any is set forth
on Schedule C-2 or in the applicable Assignment and Acceptance, subject to any
adjustment pursuant to the terms and conditions hereof. The aggregate amount of
the Delayed Draw Term Commitments as of the

169

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Closing Date is $105,000,000 (before giving effect to the Delayed Draw Term
Advances made on the Final Term Funding Date).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means, with respect to the US Borrower or the Foreign
Borrower, the applicable Deposit Account of such Borrowers identified on
Schedule D-1.
“Designated Account Bank” has the meaning specified therefor in Schedule D-1.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior consecutive 12 months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
“DIP Budget” has the meaning specified on Schedule 3.1.
“Disbursement Accounts” means, collectively, the US Disbursement Accounts, the
UK Disbursement Accounts, Canadian Disbursement Accounts and the Foreign
(Non-Canadian/Non-UK) Disbursement Accounts.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in Dollars as determined by
Agent, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Euros.
“Dollars” or “$” means United States dollars.
“Dominion Accounts” means, collectively, the US Dominion Account, the UK
Dominion Account, the Canadian Dominion Account and the Foreign
(Non-Canadian/Non-UK) Dominion Account.
“Dutch Financial Supervision Act” means the Financial Supervision Act (Wet op
Het Financieel Toezicht) as amended from time to time.
“EBITDA” means, at any date of determination, with respect to the Company and
its Restricted Subsidiaries, for the applicable period, the sum (without
duplication) of (a) Net

170

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Income; plus (b) to the extent Net Income has been reduced thereby, (i) all
income taxes of the Company and its Restricted Subsidiaries paid or accrued in
accordance with GAAP for such period other than income taxes attributable to
extraordinary, unusual or nonrecurring gains or losses or taxes attributable to
sales or dispositions outside the ordinary course of business, (ii) Interest
Expense, (iii) Non-cash Charges, (iv) any extraordinary gain (or loss), together
with any related provision for taxes on any such extraordinary gain (or the tax
effect of any such extraordinary loss), realized by the Company or any
Restricted Subsidiary during such period, (v) any unusual or non-recurring gain
(or loss), together with any related provision for taxes on any such unusual or
non-recurring gain (or the tax effect of any such unusual or non-recurring
loss), realized by the Company or any Restricted Subsidiary during such period,
including, without limitation (A) any charges, costs, fees and expenses directly
incurred as a result of restructuring activities (including, without limitation,
severance cost and facility closures) and discontinued operations (other than
such charges, costs, fees and expenses to the extent constituting losses arising
from such discontinued operations), (B) non-recurring cost and expenses incurred
in connection with cost reduction or environmental compliance initiatives of the
Company and its Restricted Subsidiaries in an aggregate amount not to exceed $5
million during the term of the Agreement, (C) non-recurring costs and expenses
incurred in connection with Investments permitted under Section 6.11,
recapitalization or permitted incurrence of Indebtedness that are factually
supportable, and are expected to have a continuing impact, determined on a basis
consistent with Regulation S-X and such adjustments are set forth in a
certificate signed by the Company's chief financial officer and one other
Responsible Officer that states (x) the amount of such adjustment or adjustments
and (y) that such adjustment or adjustments are based on the reasonable good
faith belief of the officers executing such certificate at the time of such
execution, (vi) fees, costs, charges, commissions and expenses incurred during
such period in connection with the Loan Documents, , the Transactions, the Case,
the Reorganization Plan and the transactions contemplated by the foregoing and
(vii) non-cash losses or charges in respect of foreign exchange currency
remeasurements less (c) any non-cash items increasing Net Income for such period
(including, for the avoidance of doubt, non-cash gains or credits in respect of
foreign exchange currency remeasurements to the extent increasing Net Income);
all as determined on a consolidated basis for the Company and its Restricted
Subsidiaries in accordance with GAAP; provided that the aggregate amount of cash
charges added back in determining EBITDA pursuant to clauses (v)(A) and (v)(c)
of this definition shall not exceed $30,000,000 in the aggregate during the term
of this Agreement.
“Eligible Accounts” means those Accounts created by any Eligible Loan Party in
the ordinary course of its business, that arise out of such Eligible Loan
Party’s sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in accordance with the last paragraph
of this definition. In determining the amount to be included, Eligible Accounts
shall be calculated net of customer deposits and unapplied cash. Eligible
Accounts shall not include the following:

171

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(a)    Accounts that the Account Debtor has failed to pay within 90 (or, if the
Account Debtor is The Pep Boys—Manny, Moe and Jack or any subsidiary thereof,
180 days) is Account Debtor) days of original invoice date or more than 60 days
after the original due date;
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible hereunder;
(c)    Accounts with respect to which the Account Debtor is an Affiliate of an
Eligible Loan Party or an employee or agent of an Eligible Loan Party or any
Affiliate of a Borrower;
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional;
(e)    Accounts that are not payable in Dollars; provided that Accounts created
by a Borrowing Base Foreign Guarantor may also be payable in Euros or the lawful
currency of any Qualified Borrowing Base Jurisdiction (other than the United
States);
(f)    Accounts (other than Accounts with respect to which the Account Debtor is
a Governmental Authority) unless:
(i)    the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank);
(ii)    the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, reasonably satisfactory to Agent in its Permitted
Discretion;
(iii)    (A) the address of the Account Debtor listed on the Account is located
in a Qualified Borrowing Base Jurisdiction, and (B) the Account Debtor either
(1) maintains its Chief Executive Office in a Qualified Borrowing Base
Jurisdiction, (2) is organized under the laws of a Qualified Borrowing Base
Jurisdiction or any state, territory, province or subdivision thereof, or (3) is
resident or situated in a Qualified Borrowing Base Jurisdiction; or
(iv)    the Account Debtor is reasonably acceptable to Agent in its Permitted
Discretion, and the aggregate amount of such Accounts does not exceed
$4,000,000;

172

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(g)    Accounts with respect to which the Account Debtor is a Governmental
Authority (other than Accounts with respect to which the Account Debtor is a
United States Governmental Authority and the applicable US Borrower has
complied, to the satisfaction of Agent in its Permitted Discretion, with the
Assignment of Claims Act, 31 USC § 3727), unless (i) the Account is supported by
an irrevocable letter of credit reasonably satisfactory to Agent in its
Permitted Discretion (as to form, substance, and issuer or domestic confirming
bank), (ii) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to Agent in its Permitted Discretion or
(iii) Excess Availability (determined without regard to any Accounts otherwise
included therein pursuant to this clause (iii)) is greater than $50,000,000 at
the applicable time of determination; provided that only up to $6,000,000 of
Accounts may be considered eligible on account of this clause (iii);
(h)    Accounts with respect to which the Account Debtor (i) is a creditor of
any Eligible Loan Party, (ii) has or has asserted a right of setoff, or
(iii) has disputed its obligation to pay all or any portion of the Account, in
each case to the extent of such claim, right of setoff, or dispute or the
Account is contingent in any respect or for any reason (the amount of each such
offset includes, but is not limited to, tolling liability, which is represented
by the value of materials that are owned by any Account Debtor but that are in
the possession of an Eligible Loan Party for the purpose of being tolled into
finished goods for an Account Debtor);
(i)    Accounts with respect to an Account Debtor whose total obligations owing
to an Eligible Loan Party exceed 15% (such percentage, as applied to a
particular Account Debtor, being subject to increase by Agent in its Permitted
Discretion) of all Eligible Accounts, to the extent of the obligations owing by
such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit;
(j)    Accounts with respect to which the Account Debtor shall (i) apply for,
suffer, or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property or call a meeting of its creditors, (ii) admit in writing
its inability, or be (A) insolvent or (B) generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy Laws (as now or hereafter in effect),
(v) be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other Law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy Laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

173

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition;
(l)    Accounts that are not subject to a valid and perfected first-priority
Agent’s Lien;
(m)    Accounts for which the assignment thereof are restricted or prohibited by
the terms of such Account or by Law except to the extent such restriction or
prohibition does not prevent the collection thereof by the applicable Loan Party
or affect or impair the validity or perfection of the Agent’s Liens therein;
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped to the Account Debtor or the goods have been shipped to
the Account Debtor with shipping terms of FOB destination and the goods have not
been received by the Account Debtor, (ii) the services giving rise to such
Account have not been performed by the applicable Eligible Loan Party or
(iii) the Account otherwise does not represent a final sale;
(o)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity;
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Eligible
Loan Parties of the subject contract for goods or services;
(q)    any Account which is subject to any Lien other than (i) Agent’s Lien,
(ii) those permitted in clauses (b), (c) and (g) of the definition of Permitted
Liens, or (iii) any other liens permitted under this Agreement that are subject
to any intercreditor provisions between the holder of such security interest or
lien and Agent that are acceptable to the Agent in its sole discretion;
(r)    Accounts with respect to which the applicable Eligible Loan Party has
made any agreement with any Account Debtor for any deduction therefrom (but only
to the extent of such deductions from time to time), except for discounts or
allowances made in the ordinary course of business for prompt payment and except
for volume discounts, all of which discounts or allowances are reflected in the
calculation of the face value of each respective invoice related thereto and
except for returns, rebates or credits reflected in the calculation of the face
value of each such amount;
(s)    Accounts with respect to which any return, rejection or repossession of
the applicable merchandise has occurred or the rendition of services has been
disputed;

174

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(t)    any Account that is not payable to an Eligible Loan Party;
(u)    any Account that has not been invoiced;
(v)    any Account that has been created on cash on delivery terms;
(w)    with respect to Accounts of the Borrowing Base Foreign Guarantors,
Accounts with respect to which the agreement evidencing such Accounts are not
governed by the Laws of Australia, Canada, England or New Zealand or any state
in the United States, or the Laws of such other jurisdictions acceptable to
Agent in its Permitted Discretion; or
(x)    Accounts for which credit insurance has been requested and denied.
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in its
Permitted Discretion based on any of the following events, conditions and/or
other circumstances, to the extent not already adequately reflected in the
calculation of the Borrowing Base: (i) an event, condition or other circumstance
arising after the Closing Date, (ii) an event, condition or other circumstance
existing on the Closing Date to the extent Agent has no written notice thereof
from the Company prior to the Closing Date or otherwise has no knowledge of such
event, condition or other circumstance prior to the Closing Date, or (iii) an
event, condition or other circumstance existing on the Closing Date of which
Agent had knowledge thereof prior to the Closing Date, but which has grown in
severity or worsened or deteriorated since the Closing Date, in any case under
clause (i), (ii) or (iii) which adversely affects or could reasonably be
expected to adversely affect the Accounts as determined by Agent in its
Permitted Discretion.
“Eligible Canadian Inventory” means the Eligible Inventory owned by any Canadian
Guarantor.
“Eligible Foreign Accounts” means the Eligible Accounts owned by any Borrowing
Base Foreign Guarantor.
“Eligible Inventory” means Inventory consisting of work-in-process, raw
materials and first quality finished goods held for sale in the ordinary course
of Eligible Loan Parties’ business, that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in accordance with the last paragraph
of this definition. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Eligible
Loan Parties’ historical accounting practices. An item of Inventory shall not be
included in Eligible Inventory if:

175

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(a)    an Eligible Loan Party does not have good, valid, and marketable title
thereto;
(b)    an Eligible Loan Party does not have actual and exclusive possession
thereof (either directly or through a bailee or agent of an Eligible Loan
Party);
(c)    it is not located at one of the locations in the continental United
States, the United Mexican States or Canada set forth on Schedule E-1 (or
in-transit from one such location to another such location);
(d)    it is in-transit to or from a location of an Eligible Loan Party (other
than in-transit from one location set forth on Schedule E-1 to another location
set forth on Schedule E-1);
(e)    it is located on real property leased by an Eligible Loan Party or in a
contract warehouse, in each case, unless (i) a Rent Reserve has been established
with respect thereto or (ii) it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises; provided that to the extent a Collateral Access
Agreement has not been obtained with respect to Inventory located on any such
property or in a contract warehouse on or prior to the Closing Date, no Rent
Reserve shall be applied and such Inventory shall not be deemed ineligible
pursuant to this clause (e) until the 60th day after the Closing Date (or such
later date as may be agreed to by the Agent);
(f)    it is not subject to a valid and perfected first-priority Agent’s Lien;
(g)    it consists of goods returned or rejected by an Eligible Loan Party’s
customer;
(h)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in an Eligible Loan Parties’ business, bill
and hold goods, defective goods, “seconds,” Inventory acquired on consignment,
or goods placed on consignment or commingled therewith (including such goods
that are located at a Permitted Consignment Location of the US Loan Parties and
the Canadian Guarantors);
(i)    it is subject to third party Intellectual Property rights or other
proprietary rights, unless (i) such third party has entered into a Licensor
Agreement or (ii) Agent is otherwise satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights;

176

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(j)    [reserved];
(k)    Inventory which may become subject to the claims of a supplier pursuant
to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) except to the
extent the vendor thereof has entered into an agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, waiving the right of
repossession;
(l)    it is not owned by an Eligible Loan Party free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such an Eligible Loan Party’s performance with respect to that Inventory) other
than (i) Agent’s Lien, (ii) those permitted in clauses (b), (c) and (g) of the
definition of Permitted Liens, or (iii) any other liens permitted under this
Agreement that are subject to an intercreditor agreement in form and substance
satisfactory to Agent in its Permitted Discretion between the holder of such
security interest or lien and Agent;
(m)    it is covered by a negotiable document of title or bill of lading, unless
such document has been delivered to Agent with all necessary endorsements, free
and clear of all Liens except those created pursuant to the Loan Documents;
(n)    it consists of any costs associated with “freight-in” charges;
(o)    it consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any Eligible Loan Party or to any
Affiliate of such an Eligible Loan Party, but only to such extent of the gross
profit mark-up;
(p)    it consists of Hazardous Materials (other than finished goods that by
their nature contain Hazardous Materials and materials required for production
of finished goods) or goods that in either case can be transported or sold only
with licenses that have not been obtained or are not otherwise readily available
(unless otherwise deemed to be Eligible Inventory by Agent in its Permitted
Discretion);
(q)    it is not covered by casualty insurance as required by terms of this
Agreement; or
(r)    it was produced in violation of the Fair Labor Standards Act and subject
to the “hot goods” provision contained in Title 29 U.S.C. §215(a)(1), to the
extent applicable.
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in its
Permitted Discretion based on any of the following events, conditions and/or
other circumstances, to the extent not already adequately

177

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

reflected in the calculation of the Borrowing Base: (i) an event, condition or
other circumstance arising after the Closing Date, (ii) an event, condition or
other circumstance existing on the Closing Date to the extent Agent has no
written notice thereof from the Company prior to the Closing Date or otherwise
has no knowledge of such event, condition or other circumstance prior to the
Closing Date, or (iii) an event, condition or other circumstance existing on the
Closing Date of which Agent had knowledge thereof prior to the Closing Date, but
which has grown in severity or worsened or deteriorated since the Closing Date,
in any case under clause (i), (ii) or (iii) which adversely affects or could
reasonably be expected to adversely affect the Inventory as determined by Agent
in its Permitted Discretion. Notwithstanding the foregoing, the Agent shall have
the right in its Permitted Discretion to deem ineligible any Inventory stored at
a location where Inventory having an aggregate value of less than $250,000 is
stored.
“Eligible Loan Party” means (a) with respect to Eligible Accounts, the US
Borrower and the Borrowing Base Foreign Guarantors and (b) with respect to
Eligible Inventory, the US Borrower and the Canadian Guarantors.
“Eligible Transferee” means (a) with respect to Revolver Obligations and
Revolver Commitments, (i) a commercial bank organized under the Laws of the
United States, or any state thereof, and having total assets in excess of
$500,000,000, (ii) a commercial bank organized under the Laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $500,000,000, provided that such bank is acting through a
branch or agency located in the United States, (iii) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of business and having (together with its Affiliates) total assets in
excess of $500,000,000, (iv) any Affiliate (other than individuals) of a
pre-existing Lender or Related Fund of a pre-existing Lender, (v) so long as no
Event of Default has occurred and is continuing, any other Person approved by
Agent and Borrowers (such approval by Agent and Borrowers not to be unreasonably
withheld, conditioned or delayed), and (vi) during the continuation of an Event
of Default, any other Person approved by Agent; provided that an “Eligible
Transferee” pursuant to this clause (a) shall not include (x) any Loan Party or
any Affiliate of any Loan Party, or (y) with respect to the Revolver Facility,
any Person that cannot (either directly or through an Applicable Designee) lend
to the Foreign Borrower in Dollars or Euros, in each case, except as Agent may
otherwise specifically agree in writing; provided further that, in each case,
the respective assignee must qualify as a professional market party under the
Dutch Financial Supervision Act and (b) with respect to Term Obligations and
Term Commitments, (i) a Lender, any Affiliate (other than a natural Person) or
Related Fund of a Lender; (ii) a direct or indirect wholly-owned Subsidiary of
any Lender or of the controlling corporation of such Lender; (iii) any
commercial bank, financial institution, insurance company, fund or other Person
who regularly invests in loans or extensions of credit; (iv) any other Person

178

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

who would be considered a “qualified institutional buyer” within the meaning of
Rule 144A under the Exchange Act in effect on the Closing Date or other
“accredited investor” (as defined in Regulation D of the Securities Act);
provided that neither the Company nor any of its Subsidiaries shall be an
Eligible Transferee.
“Eligible US Accounts” means the Eligible Accounts owned by the US Borrower.
“Eligible US Inventory” means the Eligible Inventory owned by the US Borrower.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Eminent Domain Proceeds” means all cash and cash equivalents received by a
Borrower or any of the Restricted Subsidiaries in respect of any Event of
Eminent Domain, net of (a) all direct costs of recovery of such Eminent Domain
Proceeds (including legal, accounting, appraisal and insurance adjuster fees and
expenses), (b) amounts required to be applied to the repayment of Indebtedness
secured by a Permitted Lien (including any penalty, premium or make‑whole
amounts related thereto) on any asset which is the subject of the Event of
Eminent Domain to which such Eminent Domain Proceeds relate and (c) all taxes
paid or reasonably estimated to be payable as a result thereof by a Borrower or
any of the Restricted Subsidiaries (after taking into account any tax credits or
deductions and any tax sharing arrangements attributable to such Borrower or
such Restricted Subsidiary, in each case reducing the amount of taxes so paid or
estimated to be payable).
“Environmental Action” means any written complaint, summons, citation, or
notice, directive, order, claim, litigation, investigation (known to any
Borrower), judicial or administrative proceeding, judgment, demand letter, or
other written communication from any Governmental Authority or any Person
involving violations or alleged violations of, or liability or alleged liability
under, Environmental Laws or releases or threatened releases of Hazardous
Materials at, on, under, from or affecting (a) any assets, Real Property, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) adjoining properties or businesses, or (c) any
facilities which received Hazardous Materials generated by any Borrower, any
Subsidiary of a Borrower, or any of their respective predecessors in interest.
“Environmental Law” means any applicable international, federal, state,
provincial, foreign or local statute, law, rule, regulation, ordinance, code,
permit, authorization, license, binding and enforceable guideline, binding and
enforceable written policy, or rule of common

179

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, human health or
safety, employee health, or Hazardous Materials, in each case as amended from
time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any Environmental Action or Remedial Action or pursuant to
Environmental Law.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which
together with the Company or a Subsidiary of the Company would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of Company or a Subsidiary of the Company being or
having been a general partner of such Person.
“Estate Professionals” has the meaning specified therefor in the Initial
Financing Order or the Final Financing Order, as applicable.
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Euros with Dollars.
“European Loan Party” means each Loan Party incorporated (or otherwise
organized) in a member state of the European Union.
“Event of Eminent Domain” means, with respect to any property, (a) any
compulsory transfer or taking by condemnation, seizure, eminent domain or
exercise of a similar power, or

180

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

transfer under threat of such compulsory transfer or taking or confiscation of
such property or the requisition of the use of such property, by any agency,
department, authority, commission, board, instrumentality or political
subdivision of any state, the United States or another Governmental Authority
having jurisdiction or (b) any settlement in lieu of any of the actions
described in clause (a) above.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Availability” means, as of any date of determination, an amount equal to
(a) the lesser of (i) the Maximum Revolver Amount and (ii) the Borrowing Base
minus (b) the Revolver Usage minus (c) the aggregate amount, if any, of all
trade payables of the Borrowers and the Restricted Subsidiaries that are more
than 90 days past their due date, except for trade payables which are being
disputed in good faith by a Loan Party and excluding, with respect to the
Company, any such prepetition obligations.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Accounts” means Deposit Accounts and, as applicable, Securities
Accounts (a) the balance of which consists exclusively of withheld income taxes
and federal, state, local or foreign employment taxes in such amounts as are
required in the reasonable judgment of any Borrower to be paid to the Internal
Revenue Service or any other U.S. federal, state or local or foreign government
agencies within the following two months with respect to employees of any of the
Loan Parties, (b) the balance of which consists exclusively of amounts required
to be paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102
or any Foreign Pension Plan on behalf of or for the benefit of employees of one
or more Loan Parties, (c) that is used solely for disbursement of operating
expenses of the Loan Parties and which Deposit Account does not receive any
Collections or the proceeds of Collateral, (d) the balance of which consists
exclusively of funds provided by a U.S. Governmental Authority in connection
with a Governmental Grant, (e) that constitute the Carve Out Account or (f) the
balance of which, together with the balances of all other Deposit Accounts and
Securities Accounts of the Loan Parties which are not subject to a Control
Agreement or Cash Management Arrangement pursuant to this clause (f), does not
exceed $2,500,000 at any one time.
“Excluded Subsidiary” means a Restricted Subsidiary if the book value of such
Restricted Subsidiary’s total assets, when taken together with the aggregate
book value of the total assets of all other Restricted Subsidiaries excluded via
this definition, as of such date, does not exceed in the aggregate $10,000,000;
provided that (A) no Subsidiary that guarantees, or provides collateral support
with respect to, the Prepetition Senior Secured Notes shall be deemed to be an
Excluded Subsidiary at any time any such guarantee is in effect and (B) in no
event shall any

181

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Borrower or any Borrowing Base Foreign Guarantor constitute an Excluded
Subsidiary at any time. As of the Closing Date, each Subsidiary listed on
Schedule 4.1(c) shall be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor by such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
“Exide Spain” means Exide Technologies SLU.
“Exposure” means, at any time, the aggregate principal amount, without
duplication, of outstanding Advances and Letter of Credit Exposure at such time.
The Exposure of any Lender at any time shall be the sum of, without duplication,
its Letter of Credit Exposure, plus the aggregate principal amount of its
outstanding Advances at such time.
“Extraordinary Receipts” means actual net cash proceeds received by any Loan
Party in excess of $3,000,000 in any single occurrence or series of related
occurrences (a) as damages or settlement amounts in connection with any
commercial tort claims (as that term is defined in the Code), now or hereafter
arising, in each case, net of (i) legal, accounting and other professional fees,
and taxes paid or payable in connection therewith and (ii) amounts reserved, in
accordance with GAAP, from such amount for settlement or payment of claims or
other actual or potential liabilities (provided that, to the extent and at any
time such amounts are released from such reserve and not applied to such
settlement or payment or liabilities, such amounts shall constitute
Extraordinary Receipts at such time) or (b) as an upfront payment in
consideration for the entering into any joint venture (excluding ongoing lease
payments or payments relating to the joint venture or distributions, and which
for the avoidance of doubt, shall not include any payments received after the
opening of any such joint venture), net of (i) selling or leasing expenses
associated with such joint venture (including reasonable brokers’ or bankers’
fees or commissions, reasonable incentive bonuses paid to officers and
employees, legal, accounting and other professional and transactional fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes actually paid or payable in connection with such upfront payment

182

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

including any taxes payable upon the repatriation of any such proceeds);
(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such joint
venture or (y) any other liabilities retained by any Loan Party or any of its
Restricted Subsidiaries associated with such joint venture (provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Extraordinary Receipts); and (iii) all cash costs
incurred or to be incurred (as reasonably estimated by the Borrower) by any Loan
Party or any of its Restricted Subsidiaries in connection with or related to the
design, development, construction, equipping and opening of the facilities
associated with such joint venture in order to facilitate the use, operation,
construction or development of such joint venture.
“Factoring Foreign Subsidiary” means any Subsidiary of the Company domiciled in
France, Germany, Italy, Poland or Spain and having outstanding factoring
arrangements in place on the Closing Date.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the Closing Date (or
any amended or successor version that is substantially comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the IRC.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain fee letter, dated as of June 7, 2013, between
the Company and Agent.
“Final Financing Order” means an order entered by the Bankruptcy Court
substantially in the form of the Interim Financing Order, with only such
material modifications as are satisfactory in form and substance to the Agent
and the Required Lenders in its or their sole discretion, as applicable, which
order shall (x) have been entered and on such prior notice to such parties as
may be satisfactory to the Agent and the Required Lenders in its or their sole
discretion, as applicable, and (y) not have been, after entry, (A) vacated,
reversed, or stayed, or (B) amended or modified except as otherwise agreed to in
writing by the Agent and the Required Lenders in its or their sole discretion,
as applicable.
“Final Term Funding Date” has the meaning specified therefor in Section 2.2(b).

183

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Financing Orders” means, collectively, the Interim Financing Order and the
Final Financing Order, as the same may be amended, supplemented or modified from
time to time on or after entry thereof in accordance with the terms hereof.
“Floating Rate” means (a) with respect to Advances and Letters of Credit
denominated in Dollars, the rate applicable from time to time with respect to
Advances that are Base Rate Loans and (b) with respect to Advances and Letters
of Credit denominated in Euros, the LIBOR Reference Rate plus the Applicable
Margin for LIBOR Rate Loans applicable from time to time with respect to
Advances that are LIBOR Rate Loans.
“Foreign Borrower” has the meaning specified therefor in the preamble to the
Agreement.
“Foreign Borrowing Base” means, as of any date of determination, the result of:
(a)    85% of the amount of Eligible Foreign Accounts; minus
(b)    the amount, if any, of the applicable Dilution Reserve; plus
(c)    85% times the most recently determined Net Liquidation Percentage times
the value (calculated at the lower of cost or market on a basis consistent with
Company’s historical accounting practices) of the Eligible Canadian Inventory;
minus
(d)    the aggregate amount of reserves (other than the Dilution Reserve, if
any), if any, established by Agent under Section 2.1(c) of the Agreement with
respect to the Foreign Borrowing Base of the Borrowing Base Foreign Guarantors;
provided that Foreign Borrowing Base attributable to Borrowing Base Foreign
Guarantors (other than Canadian Guarantors) shall at no time exceed $60,000,000.
“Foreign Collateral” means the assets and properties of the Foreign Loan Parties
and the Pledgors described in the Foreign Security Documents that are subject,
or purported to be subject, to the Agent’s Lien.
“Foreign Guarantors” means (a) each Foreign Subsidiary (other than an Excluded
Subsidiary) organized in a Qualified Foreign Jurisdiction existing on the
Closing Date (and, in the case of any such Foreign Subsidiaries existing on the
Closing Date, set forth under “Foreign Guarantors as of the Closing Date” on
Schedule S-1), (b) each other Person that becomes a Foreign Guarantor after the
Closing Date pursuant to Section 5.11 or Section 5.12(b) of the Agreement or
otherwise provides a Foreign Guaranty and (c) for purposes of Article 6 only,
Exide Spain.

184

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Foreign Guaranty” means each general continuing guaranty, executed and
delivered by the Foreign Guarantors in favor of Agent, for the benefit of the
Lender Group and the Bank Product Providers, in form and substance satisfactory
to Agent in its Permitted Discretion.
“Foreign Joinder Agreement” means a joinder agreement substantially in the form
of Exhibit J-2.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC Section 7701(a)(30).
“Foreign Letter of Credit” means a Letter of Credit issued on behalf of the
Foreign Borrower.
“Foreign Loan Party” means the Foreign Borrower and the Foreign Guarantors.
“Foreign (Non-Canadian/Non-UK) Collection Account” means each account
established at a Foreign (Non-Canadian/Non-UK) Collection Bank into which funds
shall be transferred as provided in Section 2.15(a)(iv).
“Foreign (Non-Canadian/Non-UK) Collection Banks” has the meaning specified
therefor in Section 2.15(a)(iv).
“Foreign (Non-Canadian/Non-UK) Control Accounts” means, collectively, the
Foreign (Non-Canadian/Non-UK) Collection Accounts, the Foreign
(Non-Canadian/Non-UK) Disbursement Accounts and the Securities Accounts of any
Foreign (Non-Canadian/Non-UK) Loan Party that is a Borrowing Base Foreign
Guarantor or Exide Holding Netherlands B.V., but excluding any Excluded Account.
“Foreign (Non-Canadian/Non-UK) Disbursement Account” means each checking and/or
disbursement account of the Foreign (Non-Canadian/Non-UK) Loan Parties that are
Borrowing Base Foreign Guarantors or Exide Holding Netherlands B.V. that is used
for their general corporate purposes, including for the purpose of paying such
Foreign (Non-Canadian/Non-UK) Loan Parties’ trade payables and other operating
expenses.
“Foreign (Non-Canadian/Non-UK) Dominion Account” has the meaning specified
therefor in Section 2.15(d)(iv).
“Foreign (Non-Canadian/Non-UK) Loan Parties” means any Foreign Loan Party other
than a Canadian Guarantor and other than a UK Guarantor.
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United

185

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

States by the Company or any one or more of its Restricted Subsidiaries
primarily for the benefit of employees of the Company or any of its Restricted
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the IRC.
“Foreign Security Documents” means, (i) for the Foreign Loan Parties and
Pledgors identified on Schedules 3.1A and 3.1B, the documents identified on
Schedule 3.1A and, when entered into, Schedule 3.1B (including the original
Security Documents and any reaffirmation agreement described therein) and such
other security agreements, documents and instruments as may be required by Agent
in its Permitted Discretion (based on advice of local counsel), to which any
Pledgor or Foreign Loan Party is party as a grantor or pledgor (or similar
role), with the intent being that the Agent, on behalf of the Secured Parties,
receive valid and enforceable perfected first-priority security interests
(subject to Permitted Liens) in all or substantially all of the types of assets
of such Foreign Loan Party or Stock held by such Pledgor that are the subject of
the agreements and instruments described on Schedule 3.1A or 3.1B, as applicable
(to the extent possible under local law), in which it is practicable (in
accordance with and subject to requirements of local law and taking into account
such cost and practicality considerations as may be agreed by Agent and subject
to the Financing Orders) to obtain such security interests (as determined by the
Agent in its Permitted Discretion based on advice of local counsel) which
security interests shall secure the Obligations, each of which shall (a) be
prepared by local counsel satisfactory to Agent in its Permitted Discretion and
(b) be in form and substance reasonably satisfactory to Agent in its Permitted
Discretion, each as amended, modified, restated, supplemented and/or reaffirmed
from time to time and (ii) for other Foreign Subsidiaries required to become
Foreign Guarantors or Pledgors after the Closing Date pursuant to Section
5.12(b), such security agreements, documents and instruments as may be required
by Agent in its Permitted Discretion (based on advice of local counsel), to
provide such collateral requested by Agent in its Permitted Discretion and in
which it is reasonably practicable (in accordance with and subject to
requirements of local law and taking into account the value of the categories of
proposed collateral and such cost and practicality considerations as may be
agreed by Agent and subject to the Financing Orders) to obtain and perfect
security interests to secure the Obligations, each of which shall (x) be
prepared by local counsel satisfactory to Agent in its Permitted Discretion and
(y) be in form and substance reasonably satisfactory to Agent in its Permitted
Discretion, each as amended, modified, restated, supplemented and/or reaffirmed
from time to time.
“Foreign Subsidiary” means any Subsidiary that is not a US Subsidiary.
“Frisco Disposition” means the sale or disposition of the recycling facility
located in Frisco, Texas.
“Fronting Fee” has the meaning specified therefor in Section 2.11(e).
“Funding Date” means the date on which a Borrowing occurs.

186

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
“German Security Document” means, individually and collectively as the context
may require, each Foreign Security Document which is governed by German law.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any foreign, federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
“Governmental Grant” means a transaction between the Company or any of its
Subsidiaries, on the one hand, and the U.S. Department of Energy or any other
U.S. Governmental Authority, on the other hand, entered into for the purposes of
obtaining grants from such Governmental Authority.
“Government Grant Property” means, with respect to any Governmental Grant,
(a) any assets (real or personal and tangible or intangible) of the Company or
such Restricted Subsidiary (i) purchased or acquired with the proceeds of such
any Governmental Grant or (ii) which have otherwise become subject to
restrictions or encumbrances imposed by the relevant U.S. Governmental Authority
in connection with, and as a requirement of, such Governmental Grant. Anything
to the contrary in this definition notwithstanding, “Government Grant Property”
shall not at any time include any Borrowing Base Collateral.
“Guarantors” means the US Guarantors and the Foreign Guarantors.
“Guaranty” means each US Guaranty and each Foreign Guaranty.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified or regulated pursuant to, any applicable Laws or
regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP

187

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code, including, without limitation, any rate swap
agreement, forward rate agreement, commodity swap, commodity option, interest
rate option, forward foreign exchange agreement, spot foreign exchange
agreement, rate cap agreement, rate floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option and
any other similar agreement, in each case, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Borrower or Borrowing Base Foreign Guarantor owing pursuant to, or
existing in respect of, Hedge Agreements entered into with one or more of the
Bank Product Providers.
“Hedge Provider” means any Revolver Lender or any of its Affiliates that enters
into a Hedge Agreement with any Borrower or its Subsidiary; provided however,
that if, at any time, a Revolver Lender ceases to be a Revolver Lender under the
Agreement, then, from and after the date on which it ceases to be a Revolver
Lender thereunder, neither it nor any of its Affiliates shall constitute Hedge
Providers and the obligations with respect to Hedge Agreements entered into with
such former Revolver Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
comparable financial products, (c) all obligations of such Person as a lessee
under Capital Leases, (d) all obligations or liabilities of others secured by a
Lien on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated

188

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.
For the purposes of this definition, any Indebtedness evidenced by industrial
revenue or development bonds or other similar tax-exempt securities issued in
connection with a Tax Abatement Transaction in existence on the Closing Date
shall not constitute “Indebtedness” so long as such bonds or securities are
issued to and held by the Company or the applicable Restricted Subsidiary party
to such Tax Abatement Transaction.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Initial Term Advance” has the meaning specified in Section 2.2(a).
“Initial Term Commitment” means the commitment of a Term Lender to make or
otherwise fund any Initial Term Advance on the Closing Date, and “Initial Term
Commitments” means such commitments of all Term Lenders in the aggregate on the
Closing Date (before giving effect to the Initial Term Advances made on the
Closing Date). The amount of each Term Lender’s Initial Term Commitment, if any,
as of the Closing Date is set forth on Schedule C-2, and the aggregate amount of
the Initial Term Commitments as of the Closing Date is $170,000,000 (in each
case, before giving effect to the Initial Term Advances made on the Closing
Date).
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code, the bankruptcy and insolvency laws
of Canada (including, without limitations, the Bankruptcy and Insolvency Act
(Canada) and the Companies’ Credits Arrangement Act (Canada)) or under any other
national, state, province or federal bankruptcy or insolvency Law or any other
Law (domestic or foreign), assignment for the benefit of creditors, formal or
informal moratoria, compositions, extensions generally with creditors, or

189

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

proceedings seeking restructuring of indebtedness, reorganization, receivership,
dissolution, liquidation, or other similar relief.
“Insurance Proceeds” means all cash and cash equivalents paid under any casualty
insurance policy maintained by a Borrower or any of the Restricted Subsidiaries
(other than payments in respect of business interruption as reasonably
determined by the US Borrower), net of (a) all costs of recovery of such
Insurance Proceeds (including legal, accounting, appraisal and insurance
adjuster fees and expenses), (b) all amounts required to be applied to the
repayment of Indebtedness secured by a Permitted Lien (including any penalty,
premium or make‑whole amounts related thereto) on any asset which is the subject
of the event to which such Insurance Proceeds relate and (c) all taxes paid or
reasonably estimated to be payable as a result thereof by such Borrower or such
Restricted Subsidiary (after taking into account any tax credits or deductions
and any tax sharing arrangements, in each case reducing the amount of taxes so
paid or estimated to be payable).
“Intellectual Property” means all trademarks, trademark applications, trade
names, trade secrets, copyrights, patents, patent applications, licenses,
service marks and other intellectual property.
“Intercompany Note” means (a) the intercompany note, dated as of the Closing
Date, executed and delivered by each Loan Party and each Subsidiary which, as of
the Closing Date, was an obligor on an outstanding intercompany loan, advance or
other credit extension made by a Loan Party and (b) each other intercompany note
executed after the Closing Date in substantially the form of the intercompany
note delivered pursuant to clause (a) above (with such changes as may be
required by Law or to prevent a material adverse tax consequence for the Company
or its Subsidiaries) or otherwise in form and substance satisfactory to the
Agent in its Permitted Discretion.
“Interest Expense” means, for any period, the sum of, without duplication,
(a) the aggregate of the interest expense of the Company and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP,
including without limitation (i) any amortization of debt discount, (ii) the net
costs under interest rate Hedge Agreements, (iii) all capitalized interest,
(iv) the interest portion of any deferred payment obligation and (v) all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing; provided that any amortization of
deferred interest financing costs shall be excluded from the calculation of such
interest expense, and (b) the interest component of Capitalized Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by the Company
and its Subsidiaries during such period as determined on a consolidated basis in
accordance with GAAP. Interest Expense shall be calculated excluding unrealized
gains and losses with respect to Hedge Agreements.

190

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
“Interim Financing Order” has the meaning specified on Schedule 3.1.
“Interim Financing Order Entry Date” has the meaning specified on Schedule 3.1.
“Inventory” means inventory (as that term is defined in the Code).
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (whether in the form of cash, assets, Stock or
otherwise)(excluding (a) commission, travel, and similar advances to officers
and employees of such Person made in the ordinary course of business, and (b)
bona fide Accounts or accounts receivable arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“Internal Revenue Service” means the United States Internal Revenue Service.
“Issuing Lender” means with respect to each Letter of Credit, JPMorgan (or one
of its Affiliates) or any other Lender that, at the request of any Borrower and
with the consent of Agent (such consent not to be unreasonably withheld),
agrees, in such Lender’s sole discretion, to become an Issuing Lender for the
purpose of issuing Letters of Credit or Reimbursement Undertakings pursuant to
Section 2.11 of the Agreement and the Issuing Lender shall be a Lender.

191

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“JPMorgan” means JPMorgan Chase Bank, N.A.
“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of Law.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swingline Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of Lenders or any one or
more of them. Furthermore, with respect to (a) each provision of this Agreement
relating to the funding or participation in any Advances or Letters of Credit
denominated in Euros or the repayment or the reimbursement thereof by a Borrower
in connection therewith, (b) any rights of set-off, (c) any rights of
indemnification or expense reimbursement and (d) reserves, capital adequacy or
other provisions, each reference to a Lender shall be deemed to include such
Lender’s Applicable Designee. Notwithstanding the designation by any Lender of
an Applicable Designee, Borrowers and Agent shall be permitted to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided that each Applicable Designee shall
be subject to the provisions obligating or restricting Lenders under this
Agreement.
“Lender Group” means each of Lenders (including the Issuing Lender and the
Swingline Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Borrower or any of its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) out-of-pocket fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with any Borrower or
any of its Subsidiaries under any of the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits and
reviews, (c) out-of-pocket costs and expenses incurred by Agent in the
disbursement of funds to Borrowers or other members of the Lender Group (by wire
transfer or

192

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

otherwise), (d) out-of-pocket charges paid or incurred by Agent resulting from
the dishonor of checks payable by or to any Loan Party, (e) reasonable
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket audit fees and
expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the Transactions or any transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Borrower or any of its Subsidiaries, (h) Agent’s reasonable costs and expenses
(including reasonable attorneys’ fees) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,”
the Case or an Insolvency Proceeding concerning any Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.
“Letter of Credit Collateralization” means either (a) Cash Collateralizing the
Letters of Credit, (b) causing the Letters of Credit to be returned to the
Issuing Lender, or (c) providing Agent with a standby letter of credit, in form
and substance satisfactory to Agent in its Permitted Discretion, from a
commercial bank acceptable to Agent (in its sole discretion) in an amount equal
to the amount necessary to Cash Collateralize the Letters of Credit.
“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

193

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all drawings made pursuant to Letters of Credit
that have not yet been reimbursed by or on behalf of a Borrower at such time.
The Letter of Credit of any Lender at any time shall be calculated based on its
Pro Rata Share (calculated under clause (a) of the definition of Pro Rata
Shares) at such time.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“LIBOR Rate” means the rate per annum rate determined by Agent pursuant to the
following formula:
LIBOR Rate
=
LIBOR Base Rate
   
1.00-LIBOR Reserve Percentage

Notwithstanding the foregoing, the LIBOR Rate applicable to Term Advances with
respect to any applicable Interest Period will be deemed to be not less than
1.25% per annum.
“LIBOR Base Rate” means the rate per annum equal to the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page on such
screen) at approximately 11:00 a.m. (London time), 2 Business Days prior to the
commencement of the requested Interest Period, for deposits in Dollars or Euros,
for (a) a term and in an amount comparable to the Interest Period and the amount
of the LIBOR Rate Loan requested and (b) the currency requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement, which determination by the Agent shall be conclusive in the
absence of manifest error.
“LIBOR Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day applicable to member banks under regulations issued from
time to time by the FRB for determining the maximum reserve requirement
(including any emergency, supplemental or other

194

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

marginal reserve requirement) with respect to LIBOR Rate Loans (currently
referred to as “Eurocurrency liabilities”). The LIBOR Rate for each outstanding
LIBOR Rate Loan shall be adjusted automatically as of the effective date of any
change in the LIBOR Reserve Percentage.
“LIBOR Rate Loan” means each portion of an Revolver Advance (other than a Base
Rate Loan) that bears interest at a rate determined by reference to the LIBOR
Rate.
“LIBOR Reference Rate” means, at any time during a calendar month, the rate per
annum equal to the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such screen), at approximately 11:00 a.m.
(London time), on the first Business Day of that calendar month, for deposits in
Dollars or Euros (for delivery on such Business Day), for (a) a term of one
month and in an amount comparable to the amount of the Floating Rate Loan
requested and (b) the currency requested by Borrowers in accordance with the
Agreement, which determination by the Agent shall be conclusive in the absence
of manifest error. If such rate is not available at such time for any reason,
then “LIBOR Reference Rate” at any time during a calendar month shall be the
rate per annum determined by JPMorgan based upon various factors including
JPMorgan’s cost of funds and desired return, general economic conditions and
other relevant factors. Notwithstanding the foregoing, the LIBOR Reference Rate
applicable to Term Advances with respect to any applicable Interest Period will
be deemed to be not less than 1.25% per annum.
“Licensor Agreement” means a licensor agreement in form and substance
satisfactory to Agent in its Permitted Discretion, as amended, restated,
supplemented, or otherwise modified from time to time.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest (including, without limitation, as defined in the Australian
PPSA), hypothecation, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Liquidity” means, at any time, the sum of (x) Unrestricted Cash plus (y) Excess
Availability, in each case at such time.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, any Borrowing Base Certificate, each of
the Security Documents, the Fee Letter, each Guaranty, the Intercompany Note,
the Letters of Credit, any note or notes executed by any Borrower in connection
with the Agreement and payable to

195

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

any member of the Lender Group, any letter of credit application entered into by
any Borrower in connection with the Agreement, and any other agreement entered
into, now or in the future, by any Borrower or any of its Subsidiaries and any
member of the Lender Group in connection with the Agreement (excluding any Bank
Product Agreement).
“Loan Parties” means the Borrowers and the Guarantors.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Adverse Change” means (a) a material adverse change in (i) the
business, condition (financial or otherwise), operations, performance,
properties, or liabilities of the Company and its Subsidiaries taken as a whole
(other than as a result of the events leading up to and following commencement
of a proceeding under chapter 11 of the Bankruptcy Code and the Case and the
continuation and prosecution thereof); provided that nothing disclosed (1) in
the Company’s Annual Report on Form 10-K for the year ended March 31, 2012, (2)
in the Company’s Quarterly Report on Form 10-Q for each quarter ended since
December 31, 2012, as filed prior to the Petition Date, (3) in any filings on
Form 8-K made by the Company prior to the Petition Date or (4) in writing to the
Agent prior to June 7, 2013 (but in the case of each of clauses (1), (2), (3)
and (4), without regard to “risk factor” or other forward looking disclosure),
shall, in any case, in and of itself and based solely on facts as disclosed
therein (without giving effect to any developments not disclosed therein), be
deemed to constitute a Material Adverse Change), (b) a material adverse effect
on the ability of the Loan Parties, taken as a whole, to perform their material
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, (c) a
material adverse effect on the Collateral, taken as a whole, or the Agent’s
liens (on behalf of itself and the Lenders) on the Collateral or the priority of
such liens or (d) the rights of the Agent, the Issuing Lenders and the Lenders
under the Loan Documents.
“Material Contract” means a contract to which any Non-Debtor Loan Party or its
Restricted Subsidiaries is a party (other than the Loan Documents) (a) which is
deemed to be a material contract as provided in Item 601 of Regulation S-K
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended or (b) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to result in a
Material Adverse Change.
“Maturity Date” means the earliest to occur of (a) the first Business Day that
occurs 16 months after the Closing Date, (b) the acceleration of the Advances
and the termination of the Commitments pursuant to Section 9.1, (c) 45 days
after the entry of the Interim Financing Order if the Final Financing Order has
not been entered by the Bankruptcy Court prior to the expiration

196

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

of such 45-day period and (d) the substantial consummation (as defined in
Section 1101(2) of the Bankruptcy Code, which for purposes hereof shall be no
later than the effective date thereof) of a Reorganization Plan that is
confirmed pursuant to an order entered by the Bankruptcy Court.
“Maximum Revolver Amount” means $225,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
“Milestones” means any and all milestones set forth in Exhibit W-2.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgage Policy” has the meaning specified therefor in Schedule 3.1 to the
Prepetition Credit Agreement.
“Mortgages” means, individually and collectively, (i) one or more mortgages,
deeds of trust, or deeds to secure the Obligations, executed and delivered by
the Loan Parties in favor of Agent, in form and substance satisfactory to Agent
in its Permitted Discretion, that encumber the Real Property Collateral and (ii)
any Lien on Real Property Collateral granted pursuant to the Financing Orders.
“Multiemployer Plan” means (i) any plan, as defined in Section 4001(a)(3) of
ERISA, which is maintained or contributed to (or to which there is an obligation
to contribute to) by the Company or a Subsidiary of the Company or an ERISA
Affiliate and that is subject to Title IV of ERISA, and (ii) each such plan for
the five year period immediately following the latest date on which the Company,
a Subsidiary of the Company or an ERISA Affiliate maintained, contributed to or
had an obligation to contribute to such plan.
“Net Cash Proceeds” means
(a)    with respect to any sale or disposition by any Borrower or any of the
Restricted Subsidiaries of any assets, the amount of cash proceeds received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of such Borrower
or Restricted Subsidiary, in connection therewith after deducting therefrom only
(a) the amount of any Indebtedness secured by any Permitted Lien on any such
assets (other than (i) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (ii) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (b) reasonable fees (including attorneys’ fees),
commissions, and expenses related thereto and required to be paid by such
Borrower or Restricted Subsidiary in connection with such sale or disposition
and (c) taxes paid or payable to any taxing authorities by such Borrower or
Restricted Subsidiary in

197

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

connection with such sale or disposition, in each case to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of any
Borrower or any of its Subsidiaries, and are properly attributable to such
transaction;
(b)    with respect to any issuance of Indebtedness by any Borrower or any of
the Restricted Subsidiaries, the net cash proceeds thereof, net of customary
fees, commissions, costs and other expenses (including legal, accounting and
investment banking fees and expenses) incurred in connection therewith; and
(c)    with respect to any Casualty Event, the cash insurance proceeds, cash
condemnation awards and other cash compensation received in respect thereof,
including but not limited to Insurance Proceeds and Eminent Domain Proceeds, net
of all costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event
(including (i) any costs incurred in connection with the adjustment or
settlement of any claims in respect thereof and (ii) costs incurred in
connection with any sale of such assets, including income taxes payable as a
result of any gain recognized in connection therewith).
“Net Income” means, for any period, the aggregate net income (or loss) of the
Company and its Restricted Subsidiaries for such period on a consolidated basis
and attributable to the Company and its Restricted Subsidiaries (after giving
effect to non-controlling interests), determined in accordance with GAAP and
prior to Preferred Stock dividends; provided that there shall be excluded from
the determination thereof any of the following:
(a)    after-tax gains or losses from the sale or disposition of assets or
abandonments or reserves relating thereto;
(b)    the net income or net loss of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Company or is merged or consolidated with
the Company or any Restricted Subsidiary;
(c)    the net income (but not loss) of any Restricted Subsidiary of the Company
to the extent that the declaration of dividends or similar distributions by that
Restricted Subsidiary of that income is restricted by a contract, operation of
law or otherwise (except to the extent of the amount of dividends or
distributions that have been paid to the Company or one or more Restricted
Subsidiaries that were not subject to any such restrictions during the relevant
period);

198

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(d)    the net income of any Person, other than a Restricted Subsidiary of the
Company, except to the extent of cash dividends or distributions paid to the
Company or to a Restricted Subsidiary thereof by such Person;
(e)    the Company’s equity in the net loss of any Person that is not a
Restricted Subsidiary, except to the extent such net loss has been funded with
cash from the Company or a Restricted Subsidiary;
(f)    income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued);
(g)    the cumulative effect of a change in accounting principles;
(h)    any unrealized Statement of Financial Accounting Standards No. 133 gain
or loss in respect of Hedge Agreements;
(i)    any non-cash gains, losses or charges attributable to the early
extinguishment of Indebtedness;
(j)    any non-cash goodwill or intangible impairment charges (including such
charges resulting from the application of Statement of Financial Accounting
Standards No. 142 or Statement of Financial Accounting Standards No. 144, and
the amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141);
(k)    any non-cash compensation charge or expense, including any such charge or
expense arising from grants of stock options or restricted stock or other equity
incentive programs for the benefit of officers, directors and employees of the
Company or any Restricted Subsidiary;
(l)    costs or expenses incurred in connection with the litigation, resolution,
compromise or settlement of outstanding claims related to the Company’s
reorganization under Chapter 11 of the Bankruptcy Code;
(m)    costs or expenses related to the Transactions; and
(n)    any non-cash gains and losses due solely to fluctuations in currency
values, and any non-cash gains or losses due to the revaluation of warrants
liability, in each case in accordance with GAAP.
“Net Liquidation Percentage” means the percentage of the book value of the
Eligible Loan Parties’ Inventory that is estimated to be recoverable in an
orderly liquidation of such

199

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Inventory net of all associated costs and expenses of such liquidation, such
percentage to be as determined from time to time by an appraisal company
selected by Agent.
“Non-cash Charges” means, for any period, the aggregate depreciation,
amortization and other non-cash expenses or charges of the Company and its
Subsidiaries reducing Net Income for such period, determined on a consolidated
basis in accordance with GAAP (excluding any such charge which represents an
accrual of or a reserve for cash charges for any future period).
“Non-Debtor Loan Party” means any Loan Party other than the Company.
“Non-Loan Party” means any Subsidiary of the Company that is not a Loan Party.
“Noticed Bank Product Obligations” means (a) all Bank Product Obligations of the
Agent and its Affiliates and (b) those Bank Product Obligations of other Bank
Product Providers for which Agent has received a Bank Product Provider Letter
Agreement within 10 days after the date of the provision of such Bank Product to
a Borrower or its Subsidiaries, as such Noticed Bank Product Obligations may be
adjusted from time to time pursuant to a written report delivered in accordance
with the applicable Bank Product Provider Letter Agreement; provided that (i) no
Noticed Bank Product Obligations may be established or increased (A) at any time
that an Event of Default exists or (B) if a reserve in the amount of such
established or increased Noticed Bank Product Obligations would cause the
Revolver Usage to exceed the lesser of (1) the Maximum Revolver Amount and (2)
the Borrowing Base at such time, (ii) for any Bank Product Obligations existing
on the Closing Date, Agent shall have received (x) with respect to Bank Product
Obligations incurred prior to the Petition Date, a Bank Product Provider Letter
prior to the Petition Date, and (y) with respect to Bank Project Obligations
incurred after the Petition Date, a Bank Product Provider Letter within 10 days
after the Closing Date and (iii) the aggregate amount of Noticed Bank Product
Obligations shall not exceed $10,000,000 at any time.
“Obligations” means, collectively, the Revolver Obligations and the Term
Obligations; provided that the “Obligations” shall in no event included any
Excluded Swap Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Overnight LIBO Loan” shall mean any Swingline Loan bearing interest by
reference to the Overnight LIBO Rate.

200

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Overnight LIBO Rate” shall mean, with respect to any Overnight LIBO Loan, the
rate of interest per annum (rounded upwards, if necessary, to the next 1/16 of
1.0%) at which overnight deposits in euros in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or affiliate of the Agent in the European interbank
market to major banks in the European interbank market.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Participating Member State” means each state so described in any EMU
Legislation.
“Patent Security Agreement” has the meaning specified therefor in the US
Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.
“Payoff Date” means the first date on which all of the Obligations (other than
Bank Product Obligations that, at such time, are not required to be repaid or
cash collateralized in accordance with Section 1.4) are paid in full and the
Commitments of Lenders are terminated.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Permitted Business” any business which is the same, similar, ancillary or
reasonably related to the business in which the Company or any of its Restricted
Subsidiaries is engaged on the Closing Date.
“Permitted Consignment Location” means any location where goods of any Loan
Party or Restricted Subsidiary are placed on consignment with a third party
consignee so long as the book value of all such consigned goods at all such
locations does not exceed $25,000,000 in the aggregate at any time.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Dispositions” means:
(a)    sales of Inventory to buyers in the ordinary course of business;
(b)    the use, transfer, or liquidation, as applicable, of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents;

201

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(c)    the licensing or sub-licensing of Intellectual Property that does not
interfere in any material respect with the conduct of the business of the
Company and its Restricted Subsidiaries so long as such Intellectual Property is
not required for the sale or other disposition of existing Inventory or
otherwise material to the operations of the Loan Parties;
(d)    the granting of Permitted Liens;
(e)    the sale or discount, in each case without recourse, of overdue accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of a financing transaction;
(f)    any involuntary loss, damage or destruction of property;
(g)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property;
(h)    the leasing or subleasing of assets of any Borrower or its Restricted
Subsidiaries that does not interfere in any material respect with the conduct of
the business of the Company and its Restricted Subsidiaries so long as Agent’s
security interest therein is not adversely affected thereby;
(i)    [reserved]
(j)    the lapse of registered Intellectual Property of the Company and its
Restricted Subsidiaries to the extent not economically desirable in the conduct
of their business as reasonably determined by the Company and so long as such
lapse is not materially adverse to the interests of Lenders;
(k)    the making of a Restricted Payment that is permitted to be made pursuant
to the Agreement;
(l)    the making of an Investment that is permitted to be made pursuant to the
Agreement;
(m)    [reserved];
(n)    [reserved];
(o)    the expiration, in the ordinary course of business, or termination by the
Company or any of its Subsidiaries of leases and licenses of real or personal
property (including Intellectual Property) of the Company and its Subsidiaries
where such Persons are the lessees or licensees with respect thereto, where such
expiration or termination, individually or in the

202

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

aggregate, could not reasonably be expected to cause a Material Adverse Change,
and in the case of leases of the Company, rejection of any such leases under
Section 365 of the Bankruptcy Code;
(p)    sales, transfers, or other dispositions of assets (including, without
limitation, Stock) (i) among U.S. Loan Parties, (ii) among Foreign Loan Parties,
(iii) among Non-Loan Parties that are U.S. Subsidiaries, (iv) among Non-Loan
Parties that are Foreign Subsidiaries, (v) by any Subsidiary of the Company to
any U.S. Loan Party, (v) among the Company and the Guarantors and (vii) by any
Foreign Subsidiary of the Company to any Foreign Loan Party so long as any
Collateral transferred shall be subject to the security interests granted to the
Agent to the same extent as would have be required had the transferee originally
owned such assets;
(q)    the sale or disposition of assets (other than assets included in the
Borrowing Base or Intellectual Property necessary or desirable for the sale of
Inventory or any material Intellectual Property) which, in the reasonable
opinion of such Person, are obsolete, uneconomic or worn out assets no longer
used or useful in a Permitted Business;
(r)    the sale or disposition of subsurface mineral and oil and gas rights so
long as such sale or disposition does not materially interfere with or impair
the use or operation the remaining real property attached thereto;
(s)    the sale or disposition of (i) the closed industrial manufacturing
facility located in Over Hulton, England, and (ii) the closed assembly and
distribution facility located in Padstow, Australia;
(t)    the sale or disposition of assets (including, without limitation, Stock)
not otherwise permitted above so long as (i) no Default or Event of Default is
continuing or would result therefrom, (ii) it is made at fair market value,
(iii) if such assets (A) constitute Borrowing Base Collateral of any US Loan
Party or any Borrowing Base Foreign Guarantor or (B) consist of any Intellectual
Property, the Company has provided an updated Borrowing Base Certificate giving
effect to such disposition (in the case of this subclause (iii), to the extent
such disposition or series of dispositions has a fair market value in excess of
$2,000,000) and complied with Section 2.4(e), (iv) in the case of any sale or
disposition of any Intellectual Property, such Intellectual Property is not
required for the sale or other disposition of existing Inventory or otherwise
material to the operations of the Loan Parties, and (v) the aggregate fair
market value of all assets disposed of in all such dispositions since the
Closing Date would not exceed $25,000,000;
(u)    the Frisco Disposition; and

203

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(v)    the sale, transfer or other disposition of accounts receivable (other
than accounts receivable of a US Loan Party or a Borrowing Base Foreign
Guarantor) by Factoring Foreign Subsidiaries or Excluded Subsidiaries in
connection with bona fide customary factoring arrangements; provided that (i)
the aggregate amount of accounts receivables that have been sold in reliance on
this clause (v) and that remain outstanding shall not exceed €75,000,000 at any
time and (ii) as of the end of any calendar month, after giving effect to any
such sale of receivables by any Factoring Foreign Subsidiary during such
calendar month, the amount of accounts receivables remaining on the balance
sheet of all Factoring Foreign Subsidiary, on an aggregate basis, as of the end
of such calendar month, shall be no less than 90% of the amount of accounts
receivable on the balance sheet of all Factoring Foreign Subsidiaries, on an
aggregate basis, as of May 31, 2013;
provided that at least 75% of the consideration received for any sale or
disposition permitted pursuant to clauses (r), (s), (t), (u) or (v) of the
definition of Permitted Disposition, shall be in the form of cash and Cash
Equivalents.
“Permitted Indebtedness” means:
(a)    Indebtedness evidenced by the Agreement or the other Loan Documents
(including Additional Term Advances, if any), as well as Indebtedness owed to
Underlying Issuers with respect to Underlying Letters of Credit;
(b)    Indebtedness set forth on Schedule 4.19 and the bank guarantees and
letters of credit identified on Schedule P-3, in each case, any Refinancing
Indebtedness in respect of such Indebtedness;
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;
(d)    endorsement of instruments or other payment items for deposit;
(e)    unsecured Indebtedness (excluding any Indebtedness consisting of
intercompany loans among the Company and its Subsidiaries, or any of them);
provided that (i) no Default or Event of Default is continuing or would result
from the incurrence thereof and (ii) the aggregate principal amount of such
Indebtedness shall not exceed $10,000,000 at any time outstanding;
(f)    [reserved];
(g)    (i) Indebtedness of the Company or any of its Restricted Subsidiaries
evidenced by completion and performance guarantees and performance and surety
bonds (but

204

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

excluding (A) such guarantees and bonds issued to support other Indebtedness and
(B) appeal, performance and other bonds and/or guaranties issued in respect of
obligations arising in connection with litigation, arbitration or similar
claims) incurred in the ordinary course of business for purposes of insuring the
performance of the Company or such Restricted Subsidiary of its contractual
obligations and (ii) Indebtedness of the Company or any of its Restricted
Subsidiaries evidenced by appeal, performance and other bonds and/or guaranties
issued in respect of obligations arising in connection with litigation,
arbitration or similar claims for purposes of insuring the performance of the
Company or such Restricted Subsidiary in an aggregate amount not to exceed, for
this clause (ii), $20,000,000 at any time outstanding;
(h)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;
(i)    the incurrence by any Borrower or any of its Restricted Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with Company’s and its Restricted Subsidiaries’ operations and not for
speculative purposes;
(j)    Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services, in each case,
incurred in the ordinary course of business;
(k)    [reserved];
(l)    Indebtedness consisting of intercompany loans among the Company and its
Subsidiaries, or any of them; provided that (i) such loan constitutes an
Investment permitted under Section 6.11 and (ii) unless the obligor and obligee
are both Non-Loan Parties, such Indebtedness is evidenced by an Intercompany
Note (unless the execution thereof is prohibited by Law or, subject to the
delivery of notice to the Agent describing such consequence in reasonable
detail, would result in a material adverse tax consequence to the Company or its
Subsidiaries) or, if the Company has requested a waiver of the requirement to
deliver such Intercompany Note, such Indebtedness shall be evidenced by such
other instrument or writing as shall be satisfactory to the Agent in its
Permitted Discretion;
(m)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight

205

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

overdrafts) drawn against insufficient funds in the ordinary course of business,
so long as such Indebtedness is extinguished within five Business Days of the
incurrence thereof;
(n)    Indebtedness of Restricted Subsidiaries (that are (i) Non-Loan Parties
and (ii) Foreign Subsidiaries) under financing arrangements between any such
Restricted Subsidiary and other Persons (other than the Company or any of its
Subsidiaries), the proceeds of which Indebtedness are used in such Restricted
Subsidiaries’ business; provided that the aggregate principal amount of all such
Indebtedness outstanding at any time shall not exceed $20,000,000;
(o)    Indebtedness of the Loan Parties evidenced by the Prepetition Senior
Secured Notes in an aggregate principal amount not to exceed $675,000,000 (plus
interest paid-in-kind thereon and capitalized to the principal amount thereof
pursuant to the Financing Orders) at any time outstanding less the aggregate
amount of principal repayments and redemptions with respect thereto made after
the Closing Date;
(p)    Indebtedness of Foreign Subsidiaries of the Company under bank guaranties
(or similar instruments) and letters of credit issued by financial institutions
(on behalf of such Foreign Subsidiaries) and required by governmental laws,
orders and regulations in an aggregate amount not to exceed $15,000,000 at any
time, but solely to the extent a prospective beneficiary will not accept a
Letter of Credit issued hereunder or specifically requests a bank guaranty (or
similar instrument other than a letter of credit);
(q)    Indebtedness of Foreign Subsidiaries of the Company in an aggregate
principal amount not to exceed €5,000,000 at any time, inclusive of amounts
outstanding on the Closing Date;
(r)    Indebtedness of Exide Technologies LDA and Exide Technologies Recycling
II LDA in an aggregate principal amount not to exceed €5,000,000 at any time,
inclusive of amounts outstanding on the Closing Date;
(s)    Indebtedness of Exide Technologies AB, Exide Technologies AS, Exide
Technologies Oy, and Exide Technologies A/S in an aggregate principal amount not
to exceed €4,000,000 at any time, inclusive of amounts outstanding on the
Closing Date; and
(t)    Indebtedness of Exide Spain and Exide Technologies Recycling, S.L. in an
aggregate principal amount not to exceed €50,000,000 at any time, inclusive of
amounts outstanding on the Closing Date.
Notwithstanding anything in the foregoing to the contrary (but subject to
Section 5.11), no Indebtedness of a Loan Party to any Subsidiary shall be
Permitted Indebtedness unless such Indebtedness is evidenced by an Intercompany
Note (unless the execution thereof is prohibited

206

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

by Law or, subject to the delivery of notice to the Agent describing such
consequence in reasonable detail, would result in a material adverse tax
consequence to the Company or its Subsidiaries) or, if the Company has requested
a waiver of the requirement to deliver such Intercompany Note, such Indebtedness
shall be evidenced by such other instrument or writing as shall be satisfactory
to the Agent in its Permitted Discretion.
“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party, (b) a Non-Loan Party to or in another Non-Loan
Party and (c) a Non-Loan Party to or in a Loan Party. Notwithstanding the
foregoing, Investments made to or in a Restricted Subsidiary which are permitted
above may be made through any Unrestricted Subsidiary that is a direct or
indirect parent of such Restricted Subsidiary.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business;
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries in the ordinary course of business in connection with
the financial distress of an account debtor or owing to any Loan Party or any of
its Subsidiaries as a result of Insolvency Proceedings involving an account
debtor or upon the foreclosure or enforcement of any Lien in favor of any Loan
Party or any of its Subsidiaries;
(e)    Investments (including joint ventures) owned by any Loan Party or any of
its Subsidiaries on the Closing Date and set forth on Schedule P-1;
(f)    (i) guarantees permitted under the definition of Permitted Indebtedness
and (ii) unsecured guarantees of any obligations or liabilities of any
Subsidiaries to the extent such obligations or liabilities do not constitute
Indebtedness;
(g)    Permitted Intercompany Investments;
(h)    Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to any Loan Party or any of
its Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside
the ordinary course of business) or as security for any such Indebtedness or
claims;

207

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases and other deposits permitted to be made as
expressly set forth in the definition of Permitted Liens;
(j)    non-cash loans to employees, officers, and directors of any Subsidiary of
the Company for the purpose of purchasing Stock in such Subsidiary constituting
director’s qualifying shares and/or other nominal amounts of shares required by
applicable law to be held by Persons other than the Company or its Subsidiaries
so long as the proceeds of such loans are used in their entirety to purchase
such stock in such Subsidiaries;
(k)    [reserved];
(l)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness;
(m)    [reserved];
(n)    Investments in Subsidiaries existing as of the Closing Date;
(o)    loans by the Company and its Subsidiaries to officers, employees and
directors of the Company and its Subsidiaries in an aggregate outstanding
principal amount not to exceed $2,000,000 at any time outstanding;
(p)    Investments in the form of non-cash consideration issued by the purchaser
of assets in connection with a sale or disposition of such assets pursuant to
clauses (r), (s), (t) or (u) of the definition of “Permitted Dispositions”;
(q)    Investments in existence on the Closing Date made in connection with a
Tax Abatement Transaction;
(r)    additional Investments in U.S. Subsidiaries in an aggregate amount not to
exceed, at any time outstanding, $5,000,000 for the purpose of paying onsite
environmental damages and environmental remediation expenses;
(s)    Investments in any Foreign Subsidiary in the form of contributions or
other transfers of Stock of any other Foreign Subsidiary (other than the Foreign
Borrower or any Foreign Guarantor, unless in connection with such contribution
or transfer the Agent shall, have been granted a valid and perfected security
interest in the Stock of such Foreign Loan Party with the same priority as the
Agent had prior to such contribution or transfer pursuant to documentation in
form and substance satisfactory to Agent) described on Schedule 4.1(c) as of the
Closing Date; and

208

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(t)    other Investments approved by the Bankruptcy Court and authorized in the
applicable Financing Order or in any "first day" or "second day" order
reasonably acceptable to the Agent or other orders of the Bankruptcy Court
entered with the consent of (or non-objection by) the Agent (in consultation
with the Required Term Lenders’ Advisors).
“Permitted Liens” means:
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
including such Liens granted pursuant to the Financing Orders;
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests;
(c)    Liens (i) arising from judgments, orders, awards, decrees or attachments
in circumstances not constituting an Event of Default under Section 8.3 of the
Agreement or (ii) arising in connection with the deposit or payment of cash or
other property with or to any court or other governmental authority in
connection with any pending claim or litigation provided that the fair market
value of all property (including cash) pledged, paid and/or deposited pursuant
to this clause (c)(ii) shall not exceed $20,000,000 at any time;
(d)    Liens set forth on Schedule P-2; provided, however, that, to the extent
such Liens secure Indebtedness, to qualify as a Permitted Lien, any such Lien
described on Schedule P-2 shall only secure the Indebtedness that it secures on
the Closing Date and any Refinancing Indebtedness in respect thereof;
(e)    the interests of lessors under operating leases and licensors under
license agreements;
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof;
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, (ii) are the subject
of Permitted Protests or (iii) do not materially detract from the value of such
property or materially impair the use thereof in the operation of the Company’s
or its Subsidiaries’ business;

209

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(h)    Liens on amounts deposited to secure Company’s and its Restricted
Subsidiaries’ obligations in connection with workers’ compensation insurance
unemployment insurance or other types of social security;
(i)    Liens on amounts deposited to secure the Company’s and its Restricted
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money;
(j)    Liens on amounts deposited to secure the Company’s and its Restricted
Subsidiaries’ obligations with respect to statutory obligations (exclusive of
obligations described in preceding clauses (b) or (h) of this definition above),
surety and customs bonds, statutory bonds, government contracts, trade
contracts, completion and performance guarantees, performance bonds, stay or
appeal bonds, progress payments and other similar obligations incurred in the
ordinary course of business (exclusive of obligations in respect of litigation,
arbitration or similar claims or otherwise of the types described in clauses
(c), (g) or (i) of this definition above);
(k)    (i) with respect to any Real Property, (A) easements, rights of way,
encroachments, zoning restrictions and similar charges or encumbrances, and
minor defects in title, and (B) Liens in connection with subsurface mineral and
oil and gas rights, in each case, that do not materially interfere with or
impair the use or operation thereof, and (ii) any exceptions on the Mortgage
Policies issued in connection with (x) the mortgages securing the obligations
under the Prepetition Senior Secured Notes or (y) the Mortgages (if any);
(l)    license of Intellectual Property rights that do not interfere in any
material respect with the business of the Company and its Restricted
Subsidiaries and such Intellectual Property is not required for the sale or
other disposition of existing Inventory or otherwise material to the operations
of the Loan Parties;
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of Refinancing Indebtedness permitted under
the Agreement and so long as the replacement Liens only encumber those assets
that secured the original Indebtedness;
(n)    rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts or other bank accounts
in the ordinary course of business;
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;

210

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(q)    Liens in respect of the Carve Out, the Carve Out Reserves and the Carve
Out Account;
(r)    Liens (other than on Collateral) securing Indebtedness and other
obligations permitted under clauses (q), (r), (s) and (t) of the definition of
Permitted Indebtedness; provided, that, with respect to each Subsidiary having
Indebtedness outstanding on the Petition Date that is secured by such Liens (and
that, as of the Petition Date, is obligated on any secured Indebtedness), such
Liens shall extend only to those assets (or any other assets of a similar type)
of such Subsidiary that secure such Indebtedness on the Petition Date;
(s)    Liens on up to $10,000,000 of cash and Cash Equivalents securing
Indebtedness permitted under clause (i) of the definition of Permitted
Indebtedness;
(t)    Liens on cash securing Indebtedness permitted under clause (j) of the
definition of Permitted Indebtedness or any other obligations with respect to
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards, procurement cards or Cash Management Services, as to which the
aggregate amount of such Indebtedness or other obligations secured thereby does
not exceed $10,000,000;
(u)    Liens in existence on the Closing Date on (i) assets (other than
Collateral included in the Borrowing Base or any Foreign Collateral) in
connection with a Tax Abatement Transaction and (ii) Government Grant Property
in favor of the related U.S. Governmental Authority;
(v)    Liens securing Indebtedness permitted under clause (n) of the definition
of Permitted Indebtedness, so long as any such Liens attach only to the assets
of the relevant Non-Loan Party incurring (or guaranteeing) such Indebtedness;
(w)    Liens (including any adequate protection replacement Liens granted under
the Financing Orders) (i) securing Indebtedness permitted under clause (o) of
the definition of Permitted Indebtedness and (ii) as otherwise provided for in
the Financing Orders; provided that such Liens are made expressly junior to the
Liens securing the Obligations;
(x)    Liens arising from or related to precautionary UCC or like personal
property security financing statements regarding operating leases (if any)
entered into by the Company and its Subsidiaries;

211

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(y)    (i) Liens on goods located at a Permitted Consignment Location and
(ii) other restrictions consistent with past practices on the sale or
distribution of designated goods pursuant to agreements with customers under
which such goods is consigned by the customer or such goods is designated for
sale to one or more customers;
(z)    Liens (other than on Collateral) arising in connection with the sales,
transfers, dispositions and factoring of accounts receivable permitted under
clause (v) of the definition of Permitted Dispositions;
(aa)    Liens arising pursuant to retention of title arrangements in favor of
suppliers incurred in the ordinary course of business and not in connection with
the borrowing of money; provided that, with respect to the Company and the
Borrowing Base Foreign Guarantors, such Liens shall not secure obligations in an
aggregate amount exceeding $500,000 at any one time; and
(bb)    other Liens on assets (other than Borrowing Base Collateral of a US Loan
Party or of a Borrowing Base Foreign Guarantor) or Intellectual Property
required for the sale of Inventory of any Loan Party) as to which the aggregate
amount of the obligations secured thereby does not exceed $2,000,000.
“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes,
or rental or bailee payment, provided that (a) a reserve with respect to such
obligation is established on Company’s or its Subsidiaries’ books and records in
such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by the Company or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $25,000,000.
“Permitted Restricted Payments” means:
(a)    (i) any Subsidiary of the Company may make Restricted Payments to the
Company or any Wholly-Owned Subsidiary of the Company and (ii) any
non-Wholly-Owned Subsidiary of the Company may pay cash Restricted Payments to
its shareholders generally so long as the Company or its respective Subsidiary
which owns the Stock in the Subsidiary paying such Restricted Payments receives
at least its proportionate share thereof (based upon its relative holding of the
Stock in the Subsidiary paying such Restricted Payments and taking into account
the relative preferences, if any, of the various classes of Stock of such
Subsidiary and any

212

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

requirements imposed by applicable Law); provided that any Restricted Payment
made by a Loan Party pursuant to preceding clause (i) to a Wholly-Owned
Subsidiary that is not a Loan Party may only be made if (1) no Default or Event
of Default is continuing or would result therefrom and (2) such Wholly-Owned
Subsidiary promptly distributes and/or transfer any assets received pursuant to
such Restricted Payment (directly or indirectly through other Wholly-Owned
Subsidiaries) to a Loan Party;
(b)    [reserved];
(c)    [reserved];
(d)    [reserved]; and
(e)    Restricted Payments made to any Foreign Subsidiary in the form of
distributions or other transfers of Stock of any other Foreign Subsidiary (other
than the Foreign Borrower or any Foreign Loan Party), unless in connection with
such distribution or transfer the Agent shall have been granted a valid and
perfected security interest in the Stock of such Foreign Loan Party with the
same priority as the Agent had prior to such distribution or transfer pursuant
to documentation in form and substance satisfactory to Agent) described on
Schedule 4.1(c) as of the Closing Date.
Notwithstanding the foregoing, Restricted Payments made to or in a Restricted
Subsidiary which are permitted above may be made through any Unrestricted
Subsidiary.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Petition Date” has the meaning specified therefor in the recitals to the
Agreement.
“Plan” means any pension plan as defined in Section 3(2) of ERISA (other than a
Multiemployer Plan), which is maintained or contributed to (or to which there is
an obligation to contribute to) by the Company or a Subsidiary of the Company or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Company, a Subsidiary of the Company or
an ERISA Affiliate maintained, contributed to or had an obligation to contribute
to such plan.
“Platform” has the meaning specified therefor in Section 5.1(a).
“Pledge” has the meaning specified therefor in Section 15.1.

213

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Pledgor” means (a) EH International LLC, a Delaware limited liability company,
(b) each Foreign Subsidiary that (i) is not the Foreign Borrower or a Foreign
Guarantor and (ii) directly owns Stock in a Foreign Guarantor and (c) any other
Subsidiary of the Company that is party to a Loan Document granting a Lien in
favor of the Agent on the Stock it holds in any other Subsidiary of the Company
and that is not the Foreign Borrower or any Guarantor. A Pledgor may be an
Unrestricted Subsidiary; provided that the requirements of Section 5.18 are
satisfied.
“Post Closing Period” means, (a) with respect to any Control Agreement or Cash
Management Arrangements, the 60 day period following the Closing Date (or such
longer period as may be agreed to by Agent) or such shorter period as the Loan
Parties are able to deliver such Control Agreements or Cash Management
Arrangements using commercially reasonable efforts and (b) with respect to any
other matter, the period specified on Schedule 5.11 or Schedule 3.1B, as
applicable, with respect to such matter (or such longer period as may be agreed
to by Agent).
“PPSA” means the Personal Property Security Act as in effect in the Provinces of
Nova Scotia and Ontario, the Civil Code of Quebec as in effect in the Province
of Quebec or any other provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens, hypothecs on
personal property and any successor statutes, together with any regulations
thereunder, in each case as in effect from time to time.
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
“Prepetition Credit Agreement” means that certain Credit Agreement, dated as of
January 25, 2011 (as amended, modified and supplemented from time to time prior
to the Petition Date), among Borrowers, the lenders party thereto and Wells
Fargo Capital Finance, LLC, as agent.
“Prepetition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any prepetition
Indebtedness or trade payables (including, without limitation, in respect of
reclamation claims) or other prepetition claims against the Company.
“Prepetition Senior Secured Noteholders” means the holders from time to time of
the Prepetition Senior Secured Notes.
“Prepetition Senior Secured Note Indenture” means that certain Indenture dated
as of January 25, 2011 by and between the Company and Wells Fargo Bank, National
Association, as

214

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

trustee, pursuant to which Prepetition Senior Secured Notes are issued, as in
effect on the Petition Date.
“Prepetition Senior Secured Note Agent” means Wells Fargo Bank, National
Association, in its capacities as the trustee and collateral agent under the
Prepetition Senior Secured Note Indenture, together with its successors and
assigns in such capacities.
“Prepetition Senior Secured Notes” means the 8.625% Senior Secured Notes due
2018 issued under the Prepetition Senior Secured Note Indenture.
“Prepetition Senior Subordinated Notes” means the Company’s existing floating
rate convertible senior subordinated notes due September 18, 2013 in an
aggregate principal amount not to exceed $60,000,000.
“Prepetition Senior Secured Noteholders’ Unofficial Committee” means an
unofficial committee of the Prepetition Senior Secured Noteholders, as
represented by Houlihan Lokey Capital, Inc. and Paul, Weiss, Rifkind, Wharton &
Garrison LLP and as constituted from time to time.
“Primed Liens” has the meaning specified therefor in Section 2.18(c) of the
Agreement.
“Priority Payables” means, as to any Borrower or Foreign Guarantor at any time,
the full amount of the liabilities of any Borrower or Foreign Guarantor which
are due or may become due to any Governmental Authority or other Person pursuant
to any applicable law, rule or regulation, in respect of (a) government
royalties or pension fund obligations, (b) unemployment insurance, unpaid wages,
severance pay or termination pay owing to employees, (c) goods and services
taxes, sales taxes, employee income taxes and other taxes payable or to be
remitted or withheld, (d) workers’ compensation, (e) vacation pay, (f) claims
for unremitted and/or accelerated rents, (g) wages, withholding taxes, VAT and
other amounts payable to an insolvency administrator, (h) pension liabilities,
(i) claims of unsecured creditors and (j) other like charges and demands, in
each case, to the extent any Governmental Authority or other Person is permitted
to claim a security interest, lien, trust or other claim ranking or capable of
ranking senior in priority to or pari passu with one or more of the Liens
granted in the Security Documents or such security interest, lien, trust or
other claim arises under applicable Law.
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than

215

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

distributions in kind of shares of Preferred Stock of the same class and series
or of shares of common stock).
“Projections” means any detailed projected consolidated financial statements of
the Company including (a) balance sheets, (b) profit and loss statements, and
(c) cash flow statements, all prepared on a basis consistent with Borrowers’
historical financial statements, together with, in reasonable detail,
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make Revolver Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (x) such Lender’s Revolver
Commitment, by (y) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (x) the outstanding
principal amount of such Lender’s Revolver Advances by (y) the outstanding
principal amount of all Revolver Advances;
(b)    with respect to a Lender’s obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (x) such Lender’s Revolver Commitment, by (y) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (x) the outstanding principal amount of such Lender’s Revolver Advances
by (y) the outstanding principal amount of all Revolver Advances; provided,
however, that if all of the Revolver Advances have been repaid in full and
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero;
(c)    with respect to a Lender’s obligation to make Initial Term Advances and
right to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Initial Term Commitments being terminated or
reduced to zero, the percentage obtained by dividing (x) such Lender’s Initial
Term Commitment, by (y) the aggregate Initial Term Commitments of all Lenders,
and (ii) from and after the time that the Initial Term Commitments have been
terminated or reduced to zero, the percentage obtained by dividing

216

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

(x) the outstanding principal amount of such Lender’s Initial Term Advances by
(y) the outstanding principal amount of all Initial Term Advances; and
(d)    with respect to a Lender’s obligation to make Delayed Draw Term Advances
and right to receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (i) prior to the Delayed Draw Term Commitments being
terminated or reduced to zero, the percentage obtained by dividing (x) such
Lender’s Delayed Draw Term Commitment, by (y) the aggregate Delayed Draw Term
Commitments of all Lenders, and (ii) from and after the time that the Delayed
Draw Term Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (x) the outstanding principal amount of such Lender’s
Delayed Draw Term Advances by (y) the outstanding principal amount of all
Delayed Draw Term Advances;
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
30 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
“Qualified Borrowing Base Jurisdiction” means the United States, Australia,
Canada, England and Wales, and New Zealand.
“Qualified Foreign Jurisdiction” means Denmark, Finland, France, Germany, Italy,
the Netherlands, Norway, New Zealand, Portugal, Poland, Singapore, Spain, Sweden
and each Qualified Borrowing Base Jurisdiction (other than the United States).
For the avoidance of doubt, nothing in this definition shall override the
requirements of Section 5.11.
“Qualified Jurisdiction” means the United States or any Qualified Foreign
Jurisdiction.
“Quarterly Capex Limit” has the meaning specified therefor in Section 7.2.
“Real Property” means any estates or interests in real property now owned,
leased or hereafter acquired or leased by Borrowers or their Subsidiaries and
the improvements thereto.
“Real Property Collateral” means (i) all Real Property identified on Schedule
R-1 and (ii) any other Real Property on which Liens have been granted to secure
the Obligations (including pursuant to the Financing Orders).
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

217

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Reference Period” means, on any date of determination, the period of twelve
consecutive months ending on or immediately prior to such date of determination.
“Refinancing Indebtedness” means refinancings, renewals, exchanges or extensions
of Indebtedness (other than prepetition Indebtedness of the Company) so long as:
(a)    such refinancings, renewals, exchanges or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed,
exchanged or extended, other than by the amount of premiums paid thereon and the
fees and expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto;
(b)    such refinancings, renewals, exchanges or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, exchange or extension) of the Indebtedness so refinanced, renewed,
exchanged or extended, nor are they on terms or conditions that, taken as a
whole, are less favorable in any material respect to the Loan Parties, taken as
a whole, than those of the Indebtedness being refinanced or extended;
(c)    if the Indebtedness that is refinanced, renewed, exchanged or extended
was subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, exchange or extension must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness;
(d)    the Indebtedness that is refinanced, renewed, exchanged or extended is
not recourse to any Person that is liable on account of the Obligations other
than those Persons which were obligated with respect to the Indebtedness that
was refinanced, renewed, exchanged or extended; and
(e)    no Default or Event of Default is continuing or would result from such
refinancing, renewal, exchange or extension.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Regulation S-X” means Article 11 of Regulation S-X promulgated under the
Securities Act and as interpreted by the staff of the SEC, as amended from time
to time.
“Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.

218

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Municipal Party” means the U.S. Governmental Authority party to a Tax
Abatement Transaction and, if applicable, any trustee with respect to such Tax
Abatement Transaction.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials, (c) restore or reclaim
natural resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or (e)
conduct any other actions with respect to Hazardous Materials or otherwise
required by Environmental Laws.
“Rent Reserve” means, a reserve established by Agent in an amount of up to three
months’ rent payments made by any Loan Party for each facility at which Eligible
Inventory (but for the establishment of Rent Reserves hereunder) of such Loan
Party is located, in each case, that is not subject to a Collateral Access
Agreement (as reported to Agent by the Company from time to time as requested by
Agent), as such amount may be adjusted from time to time by Agent in its
Permitted Discretion (but limited to an amount not in excess of three months’
rent) taking into account any statutory provisions detailing the extent to which
landlords may make claims against Inventory located thereon.
“Reorganization Plan” means a chapter 11 plan or plans filed in the Case.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan that is subject to Title IV of ERISA other than those events
as to which the 30-day notice period under ERISA has been waived under
subsection .22, .23, .25, .27, or .28 of PBGC Regulation Section 4043.
“Repricing Transaction” means the prepayment or refinancing of all or any
portion of the Term Advances concurrently with the incurrence by the Company or
any of its Subsidiaries of any indebtedness having a lower cost of financing
than, or any amendment to the Loan Documents that has the effect of reducing the
interest rate margin then applicable to, the Term

219

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Advances, or any amendment to the Term Advances having the same effect
(including any mandatory assignment in connection therewith).
“Required Lenders” means, at any time, Lenders having Exposure and unused
Commitments representing greater than 50% of the sum of all Exposure and unused
Commitments at such time.
“Required Revolver Lenders” means, at any time, Revolver Lenders having Exposure
in respect of Revolver Advances, Letter of Credit Exposure and unused Revolver
Commitments representing greater than 50% of the sum of all Exposure in respect
of Revolver Advances, Letter of Credit Exposure and unused Revolver Commitments
at such time.
“Required Term Lenders” means, at any time, Term Lenders having a principal
amount of Term Advances and unused Term Commitments representing greater than
50% of the aggregate principal amount of all Term Advances and unused Term
Commitments outstanding at such time.
“Required Term Lenders’ Advisors” means Houlihan Lokey Capital, Inc. and Paul,
Weiss, Rifkind, Wharton & Garrison LLP (or such other advisors appointed by the
Required Term Lenders in lieu thereof).
“Required Term Lenders’ Advisors’ Expenses” has the meaning specified therefor
in Section 15.7 of the Agreement.
“Responsible Officer” means the chief executive officer, corporate secretary,
the president, the controller, the chief financial officer, the treasurer or the
general counsel of a Loan Party, as applicable, or any other officer having
substantially the same authority and responsibility or other Person expressly
authorized by resolution or written consent to represent such entity in such
capacity; or, with respect to compliance with financial covenants or delivery of
financial information, the chief financial officer, the controller or the
treasurer of a Borrower, as applicable, or any other officer having
substantially the same authority and responsibility.
“Restricted Debt Payment” means any payment, prepayment, redemption, defeasance,
purchase, or other acquisition of (a) any Indebtedness that is subordinated in
right of payment to the Obligations and (b) any prepetition Indebtedness of the
Company, including the Prepetition Senior Secured Notes and the Prepetition
Senior Subordinated Notes (but excluding any critical vendor payments or any
other payments approved by the Bankruptcy Court and authorized in the Financing
Orders or in any “first day” or “second day” order reasonably acceptable to the
Agent or as otherwise is not in violation of Section 8.19).
“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution on account of Stock issued by the Company or any of its
Restricted

220

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

Subsidiaries (including any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of Stock issued by the Company or any of its
Restricted Subsidiaries in their capacity as such (other than dividends or
distributions payable in Stock (other than Prohibited Preferred Stock) issued by
the Company or any of its Restricted Subsidiaries), or (b) purchase, redeem, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving the Company or any of its Restricted Subsidiaries)
any Stock issued by the Company or any of its Restricted Subsidiaries.
“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.
“Revaluation Date” means (a) with respect to any Advance denominated in Euros,
each of the following: (i) each date of a Borrowing of such Advance, (ii) each
date of a continuation of such Advance pursuant to Section 2.12, and (iii) such
additional dates as Agent shall determine or the Required Lenders shall require,
and (b) with respect to any Letter of Credit denominated in Euros, each of the
following: (i) each date of issuance of such Letter of Credit, (ii) each date of
an amendment of such Letter of Credit having the effect of increasing the amount
thereof (solely with respect to the increased amount), (iii) each date of any
payment by the Issuing Lender under such Letter of Credit, and (iv) such
additional dates as Agent or the Issuing Lender shall determine or the Required
Lenders shall require.
“Revolver Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Revolver Availability Date” means the Closing Date.
“Revolver Availability Period” means the period from and including the Revolver
Availability Date to and including the date that is one Business Day prior the
Maturity Date.
“Revolver Commitment” means, with respect to each Revolver Lender, its Revolver
Commitment, and, with respect to all Revolver Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule C-1 or in the Assignment
and Acceptance pursuant to which such Lender became a Lender under the
Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
“Revolver Facility” means the Revolver Commitments, Revolver Advances and
Letters of Credit provided pursuant to the Agreement.

221

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Revolver Lender” means each Lender having a Revolver Commitment as set forth on
Schedule C-1 hereto or in the Assignment and Acceptance by which it becomes a
Revolver Lender in its capacity as making Advances under the Revolver
Commitments.
“Revolver Obligations” means (a) all loans (including the Revolver Advances
(inclusive of Protective Advances and Swingline Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Reimbursement Undertakings or with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party to any Revolver Lender pursuant to or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that the Company is required to pay or reimburse to any Revolver Lender by the
Loan Documents or by law or otherwise in connection with the Loan Documents, (b)
all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by the Borrowers or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of
Underlying Letters of Credit, and (c) all Bank Product Obligations. Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolver Advances, plus (b) the amount of the Letter of
Credit Usage.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

222

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Secured Parties” means, collectively, the Lenders, the Agent, the Bank Product
Providers and any other holder of the Obligations, and “Secured Party” means any
one of them.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Documents” means the US Security Documents and the Foreign Security
Documents.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Signing Term Lenders” means the Term Lenders providing the Initial Term
Advances on the Closing Date.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Spanish Subsidiary” means Exide Transportation Holding Europe, S.L., Exide
Technologies Recycling S.L. and each other Subsidiary of the Company domiciled
in Spain.
“Specified Disbursements” means, collectively, the fees and expenses of Estate
Professionals and third-party professionals required to be paid by the US
Borrower and (y) other fees, costs and charges (including interest expenses and
administrative claims) payable in connection with the Loan Documents pursuant to
a Financing Order or any “first day” or “second day” orders of the Bankruptcy
Court.
“Specified Event” means the making of, or entering into, an Investment pursuant
to Section 6.11(a)(ii), a Restricted Payment or a Restricted Debt Payment.

223

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Spot Rate” for a currency means the rate determined by Agent or the Issuing
Lender, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (New York time) on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Agent or the Issuing Lender may obtain such spot rate from another financial
institution designated by Agent or the Issuing Lender if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Issuing Lender may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in Euros.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subscription Amount” has the meaning specified therefor in Section 13.1(l).
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
“Super-Majority Revolver Lenders” means, at any time, Revolver Lenders having
Exposure in respect of Revolver Advances, Letter of Credit Exposure and unused
Revolver Commitments representing at least 66⅔% of the sum of all Exposure in
respect of Revolver Advances, Letter of Credit Exposure and unused Revolver
Commitments at such time.
“Superpriority Claim” means a claim against the Company in the Case which is a
superpriority administrative expense claim with priority over any and all
administrative expenses, and all other claims against the Company, now existing
or hereafter arising, of any kind whatsoever, including, without limitation, all
administrative expenses of the kind specified in sections 503(b) and 507(b) of
the Bankruptcy Code, and over any and all administrative expenses or other
claims arising under sections 105, 326, 328, 330, 331, 503(b), 506(c) (upon
entry of the Final Financing Order, to the extent therein approved), 507(a),
507(b), 546, 726, 1113 or 1114 of the Bankruptcy Code, whether or not such claim
or expenses may become secured by a judgment lien or other non-consensual lien,
levy or attachment.

224

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” has the meaning assigned to such term in Section 2.14(a).
“Swingline Settlement” has the meaning assigned to such term in Section 2.14(c).
“Swingline Settlement Date” has the meaning assigned to such term in Section
2.14(c).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET 2) payment system which utilizes a single
shared platform of which was launched on November 19, 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.
“Tax Abatement Transactions” means a transaction between the Company or any of
its Restricted Subsidiaries, on the one hand, and a Related Municipal Party, on
the other hand, entered into for the purposes of reducing certain of the
Company’s or such Restricted Subsidiary’s tax liabilities through (i) the
issuance by such Related Municipal Party of industrial revenue or development
bonds or other similar tax-exempt securities, (ii) the transfer to such Related
Municipal Party of title to real property, equipment or other related assets of
the Company or such Restricted Subsidiary, (iii) the granting to such Related
Municipal Parties of liens on real property, equipment or other related assets
of the Company or such Restricted Subsidiary, (iv) the sale to and leaseback
from such Related Municipal Party of real property, equipment or other related
assets of the Company or such Restricted Subsidiary or (v) any combination of
the foregoing or through arrangements similar thereto, in each case so long as
the Company or such Restricted Subsidiary (A) may upon not more than 90 days’
notice obtain title from such Related Municipal Party to such real property,
equipment or other assets free and clear of any Liens (other than Permitted
Liens) by paying a nominal fee or the amount of any taxes (or any portion
thereof) that would have otherwise been due and payable had such transaction not
been terminated, by canceling issued bonds, if any, or otherwise terminating or
unwinding such transaction, as the case may be and (B) in no event shall be
liable (including though the payment of fees, penalties or other amounts), in
connection therewith for any amount in excess of the amount by which such
transaction has reduced such tax liabilities. All Tax Abatement Transactions in
existence on the Closing Date are set forth on Schedule U.

225

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
any payment made by or on account of any obligation of any Loan Party under any
Loan Document and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except to the extent of any
additional amounts that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office).
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Term Advances” means, collectively, the Initial Term Advances and the Delayed
Draw Term Advances.
“Term Advance Proceeds Account” means the account identified on Schedule F-1 to
the Agreement and any replacement account agreed to among the Agent and the US
Borrower, subject to the requirements set forth in the US Security Agreement.
“Term Advance Proceeds Withdrawal Date” has the meaning specified in Section
2.3(c)(iii).
“Term Advance Proceeds Withdrawal Request” means a request substantially in the
form of Exhibit X.
“Term Commitments” means the Initial Term Commitments and the Delayed Draw Term
Commitments.

226

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Term Facility” means the Term Commitments and the Term Advances provided
pursuant to the Agreement.
“Term Lenders” means (a) each Lender having a Term Commitment as set forth on
Schedule C-2 hereto or in the Assignment and Acceptance by which it becomes a
Term Lender or (b) after the making of the Term Advances, each Lender holding
any Term Advance (including any Additional Term Advance).
“Term Obligations” means all loans (including the Term Advances), debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party to any Term Lender pursuant to or evidenced
by the Agreement or any of the other Loan Documents and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, and including all
interest not paid when due and all other expenses or other amounts that the US
Borrower is required to pay or reimburse to any Term Lender by the Loan
Documents or by law or otherwise in connection with the Loan Documents and all
Required Term Lenders’ Advisors’ Expenses. Any reference in the Agreement or in
the Loan Documents to the Term Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.
“Term Prepayment Premium” means one percent (1%) of the principal amount of the
Term Advances prepaid or repriced on or prior to December 31, 2013 in connection
with a Repricing Transaction.
“Threshold Amount” means $25,000,000.
“Total Adjusted Operating Cash Flow” means, for any period, the cumulative
amount of cash receipts for the Company and its Subsidiaries minus the
cumulative amount of cash operating disbursements for the Company and its
Subsidiaries on a consolidated basis (excluding Specified Disbursements), all on
a consolidated basis, as set forth in the applicable Cash Budget or Variance
Report.
“Trademark Security Agreement” has the meaning specified therefor in the US
Security Agreement.

227

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“Transactions” means collectively, (a) the entering into of the Loan Documents
to be executed on the Closing Date and the incurrence of all initial Advances
and the issuance of all Letters of Credit issued or deemed to have been issued
on the Closing Date, (b) the repayment of all principal and interest outstanding
under the Prepetition Credit Agreement and cash collateralization of certain
letters of credit issued thereunder, in each case on the Closing Date and (c)
the payment of fees, costs and expenses in connection with the foregoing and
with the Cases.
“Trigger Period” means (a) any period during which any Event of Default shall
have occurred and be continuing and (b) each period commencing on a date that
Excess Availability is less than the Threshold Amount, and continuing until the
date Excess Availability shall have been equal to or greater than the Threshold
Amount for 60 consecutive days.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a LIBOR Rate Loan
denominated in Dollars, a LIBOR Rate Loan denominated in Euros or a Swingline
Loan.
“UK Collection Account” means each account established at a UK Collection Bank
subject to a Control Agreement into which funds shall be transferred as provided
in Section 2.15(a)(ii).
“UK Collection Banks” has the meaning specified therefor in Section 2.15(a)(ii).
“UK Contribution Notice” means a contribution notice issued by the Pensions
Regulator under s38 or s47 of the United Kingdom’s Pensions Act 2004.
“UK Control Accounts” means, collectively, the UK Collection Account, the UK
Disbursement Accounts and the Securities Accounts of any UK Loan Party, but
excluding any Excluded Accounts.
“UK Disbursement Account” means each checking and/or disbursement account of the
UK Loan Parties for their general corporate purposes, including for the purpose
of paying the UK Loan Parties’ trade payables and other operating expenses.
“UK Dominion Account” has the meaning specified therefor in Section 2.15(d)(ii).
“UK Financial Support Direction” means a financial support direction issued by
the Pensions Regulator under s43 of the United Kingdom’s Pensions Act 2004.
“UK Guarantors” means Exide Technologies (Transportation) Limited, a limited
liability company established under the laws of England and Wales, and GNB
Industrial Power UK Ltd, a

228

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

limited liability company established under the laws of England and Wales, and
each other Foreign Guarantor organized in the United Kingdom.
“UK Guaranty” means the general continuing guaranty, dated as of the Closing
Date, executed and delivered by each extant UK Guarantor in favor of Agent, for
the benefit of the Lender Group and the Bank Product Providers, in form and
substance satisfactory to Agent in its Permitted Discretion.
“UK Loan Parties” means the UK Guarantors.
“UK Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom’s Pensions Act 2004, as amended.
“Underlying Issuer” means JPMorgan or one of its Affiliates.
“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.
“Unfunded Current Liability” means the amount, if any, by which the actuarial
present value of accumulated benefits of any Plan subject to Title IV of ERISA
as of the close of its most recent plan year, determined using actuarial
assumptions at such time consistent with those prescribed by Financial
Accounting Standards No. 87, exceeds the fair market value of the assets
allocable to such liabilities.
“United States”, “US” or “U.S.” means the United States of America.
“Unrestricted Cash” means (x) at any time on or prior to the date on which the
Final Financing Order is entered, the aggregate amount of unrestricted cash and
Cash Equivalents held at such time by the Loan Parties and the Restricted
Subsidiaries and (y) at any other time, the aggregate amount of unrestricted
cash and Cash Equivalents subject to the Agent’s Liens and held at such time by
the Loan Parties and in accounts as to which the arrangements set forth in
Schedule 3.1A or Schedule 3.1B or otherwise required under Section 2.15 of this
Agreement have been complied with; provided, in each case, that cash and Cash
Equivalents subject to Liens related to the Loan Documents or created under the
Financing Orders shall not constitute restricted cash or Cash Equivalents.
“Unrestricted Subsidiary” means each Subsidiary of the Company identified as an
“Unrestricted Subsidiary” on Schedule 4.1(c) as of the Closing Date and each
other Subsidiary which becomes an Unrestricted Subsidiary in accordance with
Section 5.18; provided that no Loan Party shall be permitted to become an
Unrestricted Subsidiary in accordance with Section 5.18.

229

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“US Borrower” has the meaning specified therefor in the preamble to the
Agreement.
“US Borrowing Base” means, as of any date of determination, the result of:
(a)    85% of the amount of Eligible US Accounts; minus
(b)    the amount, if any, of the applicable Dilution Reserve; plus
(c)    85% times the most recently determined Net Liquidation Percentage times
the value (calculated at the lower of cost or market on a basis consistent with
Company’s historical accounting practices) of the Eligible US Inventory; minus
(d)    the aggregate amount of reserves (other than the Dilution Reserve, if
any), if any, established by Agent under Section 2.1(c) of the Agreement with
respect to the US Borrowing Base of the US Borrower.
“US Collateral” means the assets and property of the US Loan Parties described
in the US Security Documents or on which Liens have been granted pursuant to the
Financing Order as security for the Obligations.
“US Collection Account” means each account established at a US Collection Bank
subject to a Control Agreement into which funds shall be transferred as provided
in Section 2.15(a)(i).
“US Collection Banks” has the meaning specified therefor in Section 2.15(a)(i).
“US Control Accounts” means, collectively, the US Collection Account, the US
Disbursement Accounts and the Securities Accounts of any US Loan Party, but
excluding any Excluded Accounts.
“US Disbursement Account” means each checking and/or disbursement account of the
US Loan Parties for their general corporate purposes, including for the purpose
of paying the US Loan Parties’ trade payables and other operating expenses.
“US Dominion Account” has the meaning specified therefor in Section 2.15(d)(i).
“US Guarantors” means (a) the US Borrower and (b) each other Person that becomes
a US Guarantor after the Closing Date pursuant to Section 5.12(a) of the
Agreement.
“US Guaranty” means the general continuing guaranty, dated as of the Closing
Date, executed and delivered by each extant US Guarantor in favor of Agent, for
the benefit of the Lender Group and the Bank Product Providers, in form and
substance satisfactory to Agent in its Permitted Discretion.

230

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

“US Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit J-1.
“US Letter of Credit” means a Letter of Credit issues on behalf of the US
Borrower.
“US Loan Parties” means the US Borrower and the US Guarantors.
“US Security Agreement” or the “Security Agreement” means the security
agreement, dated as of the Closing Date, executed and delivered by the US Loan
Parties to Agent, in form and substance satisfactory to Agent in its Permitted
Discretion.
“US Security Documents” means the US Security Agreement, the Control Agreements,
the Copyright Security Agreement, the Patent Security Agreement, the Trademark
Security Agreement, the Mortgages (if any) and any other mortgages, pledge
agreements, security agreements and other security documents entered into from
time to time by any US Loan Party pursuant the Agreement, including any pledge
by the US Borrower of its interests in the Foreign Borrower to secure the
Obligations, as each such document may be modified, supplemented or amended from
time to time in accordance with the terms thereof. The US Security Documents
shall supplement, and shall not limit, the grant of Liens on and security
interests in US Collateral pursuant to the Financing Orders.
“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States or the District of Columbia.
“Variance Period” has the meaning specified therefor on Schedule 5.1 of the
Agreement.
“Variance Report” has the meaning specified therefor on Section 5.1 of the
Agreement
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wholly-Owned Foreign Subsidiary” means, as to any Person, any Wholly-Owned
Subsidiary of such Person that is a Foreign Subsidiary of such Person.
“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose capital Stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person owned at such
time 100% of the Stock of such partnership, limited liability company,
association, joint venture or other entity such time; provided that any Foreign
Subsidiary of such Person at least 90% of whose Stock is owned by such Person
and/or one or more Wholly-Owned Subsidiaries (determined

231

--------------------------------------------------------------------------------

Exhibit 10.61 DIP Credit Agreement

after giving effect to this proviso) of such Person at such time shall be deemed
to be a Wholly-Owned Subsidiary of such Person.
“Withdrawal Date” means the date, following the effectiveness of an Activation
Notice, on which any Loan Party makes a withdrawal of any funds from the
applicable Dominion Account in accordance with Section 2.15.
“Withdrawal Notice” means a Withdrawal Notice substantially in the form of
Exhibit W-1.



232